SEPTEMBER
COMMISSION DECISIONS
09-15-86 Peabody Coal Company
09-15-86 ·M. M. Sundt Construction Co.
09-22-86 U.S. Steel Mining Co., Inc.
09-25-86 U.'S. Steel Mining Co., Inc.
09-25-86 Sec. Labor for Richard .Truex v.
Consolidation Coal Company
09-26-86 Local 1609, UMWA v. Greenwich Collieries
09-26-86 Local 2274, UMWA v. Clinchfield Coal Co.
09-26-86 Local 1889, UMWA v. Westmoreland Coal Co.

LAKE 83-73
CENT 86-6-M
WEVA 83-82
PENN 82-335
WEVA 85-151-D

Pg. 1265
Pg. 1269
Pg. 1274
Pg. 1284
Pg. 1293

PENN 84-158-C
VA
83-55-C
i.JEVA 81-256-C

Pg. 1302
Pg. 1310
Pg. 1317

CENT 86-49
KENT 86-11-C
WEST 83-6-R
YORK 85-12-D
WEVA 85-73-D

Pg. 1333
Pg. 1338
Pg. 1339
Pg. 1341
Pg. 1342

LAKE 85-102-M
WEST 86-3-D
WEST 85-141-M
WEST 86-26
WEST 86-34
WEST 86-106-R
KENT 85-112
PENN 85-290-D
PENN 85-299
PENN 85-305
SE
86-36
SE
86-52-M
KENT 86-98
WEVA 85-299-D

Pg. 1357
Pg. 1361
Pg. 1362
Pg. 1364
Pg. 1366
Pg. 1368
Pg. 1370
Pg. 1374
Pg. 1388
Pg. 1390
Pg. 1424
Pg. 1429
Pg. 1431
Pg. 1432

KENT 86-58-D
WEVA 86-249-R
YORK 86-1-M
WEVA 86-266-D
KENT 85-101
KENT 86-111
LAKE 86-27
PENN 85-288
WEST 84-103-M
WEST 85-177-M
WEST 86-82-M
WEST 86-94-M
WEST 84-96-M
WEVA 85-201
WEVA 86-61-R

Pg. 1441
Pg. 1447
Pg. 1450
Pg. 1451
Pg. 1452
Pg. 1457
Pg. 1458
Pg. 1460
Pg. 1462
Pg. 1470
Pg. 1473
Pg. 1482
Pg. 1487
Pg. 1496
pg. 1497

ADMINISTRATIVE LAW JUDGE DECISIONS
09-09-86 R & S Coal Company
09-09-86 Ted Dalton et al. v. Peabody Coal Co.
09-09-86 Emery Mining Corporation
09-09-86 Martha Perando v. Mettiki Coal Corp.
09-10-86 Sec. Labor for Ronnie Beavers, et al.
v. Kitt Energy Corporation & UMWA
09-11-86 Nelson Trucking
09-11-86 Thomas Martinez v. Tower Resources, Inc.
09-15-86 Fife Rock Products Co., Inc.
09-15-86 Thunder Basin Coal Company
09-15-86 Thunder Basin Coal Company
09-15-86 Emery Mining Corporation
09-18-86 Brenda Faye Coal Sales Co., Inc.
09-19-86 John Hatter, Jr., v. Franklin Coal Co.
09-19-86 Yeaney, Shields, Brick, Partners
09-19-86 Greenwich Collieries
09-19-86 G & G Coal Company, Inc.
09-19-86 Blue Circle Incorporated
09-23-86 Mitch Coal Company, Inc.
09-23-86 Sec. Labor for Dennis Jones v. Southern
Ohio Coal Company
09-25-86 Donald E. Runyon v. Big Hill Coal Co.
09-25-86 Consolidation Coal Company
09-25-86 Atlantic Cement Co., Inc.
09-26-86 Victor L. Taylor v. Phoenix Resources Inc.
09-30-86 TAC & C Energy, Inc.
09-30-86 Rivco Dredging Corporation
09-30-86 Freeman United Coal Mining Co.
09-30-86 Stanford Mining Company
09-30-86 Brubaker-Mann Incorporated
09,...30-86 Brub.aker-Mann Incorporated
09~30-86
Bruhaker-'Mann Incorporated
09-30-86 Brubaker-Mann Incorporated
09-30-86 Brubaker-Mann Incorporated
09-30-86 Raven Hocking Coal Corp.
09-30-86 Consolidation Coal Company

SEPTEMBER
The .following cases were granted for review during the month of September:
Secretary of Labor v. Quinland Coals, Inc., Docket No. WEVA 85-169.
(Judge Fauver, August 6, ,1986)
Secretary of Labor v. Peabody Coal Company, Docket No. LAKE 83-73.
(Judge Fauver, August 12·, 1986 Settlement)
Secretary of Labor v. M. M. Sundt Construction Co., Docket No •. CENT 86-6-M.
(Judge Morris, July 11, 1986 Default)
Emery Mining Company v. Secretary of Labor, Docket Nos. WEST 82-126-R,
WEST 86-131-R, WEST 86-140-R, WEST 86-141-R. (Judge Morris, August 7, 1986)
The following case was denied review during the month of September:
Secretary of Labor v. Brow'n Brothers Sand Co., Docket No. SE 86-12-M.
(Judge Kennedy, August 21, 1986)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 15, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 83-73

v.
PEABODY COAL COMPANY

BEFORE:

Chairman Ford; Hackley, Doyle, Lastowka and Nelson,
Commissioners
ORDER

BY THE COMMISSION:
This matter comes before us as a result of Peabody Coal Company's
response to the Secretary of Labor's Motion for Approval of Settlement.
The Response was submitted to the presiding Commission Administrative
Law Judge William Fauver after he issued his. Decision Approving Settlement. For the following reasons, we vacate the order approving settlement
and remand.
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)(the "Mine
Act"), the Secretary alleged two violations by Peabody of 3.0 C.F .R. §
75 .• 200, the mandatory roof control standard for underground coal mines.
Following the filing of the Secretary's penalty proposal and Peabody's
contest of the proposal, the matter was assigned to Judge Fauver.
Subsequently, the Secretary moved for and received numerous continuances
on the grounds that there was pending against Peabody a criminal action
brought under section llO(d) of the Mine Act, 30 U.S.C. § 820(d), and
based upon incidents involving the alleged violations in this civil
penalty proceeding.
On June 12, 1986, the Secretary advised Judge Fauver that the
criminal case had been resolved by Peabody entering a guilty plea to two
violations of section llO(d). The Secretary stated that the parties had
agreed to settle the subject civil penalty proceeding.

1265

On August 11, 1986, counsel for the Secretary filed with the judge
his Motion For Approval of Settlement. Although counsel for Peabody did
not formally join in or sign the motion, the motion stated that counsel
for Peabody "authorized ••• the attorney for ••• [the Secretary] to file
[the motion]." The motion recited the facts pertaining to Peabody's
guilty plea in the criminal proceeding. The motion also asserted facts
relating to the alleged violations in the civil penalty proceeding and
to the statutory civil penalty criteria. Finally, the motion specified
civil penalties deemed appropriate for the violations. Under the Commission's procedural rules Peabody's response, if any, to the Secretary's
motion was due by August 23, 1986. 29 C.F.R § 2700.8 and 2700.lO(b).
On August 12, 1986, the judge approved t~e settlement and dismissed
the civil penalty proceeding. On August 20, 1986, counsel for Peabody
submitted to the judge a response to the Secretary's motion. In the
response counsel for Peabody took issue with portions of the Secretary's
motion. Counsel asserted that the Secretary's motion referenced facts
that had been stricken from the record of the criminal proceedings and
counsel objected to language in the Secretary's motion be~ring upon the
gravity of the alleged violations and upon Peabody's negligence. Counsel
stated, however, that aside from these objections, Peabody agreed with
and adopted the Secretary's motion for approval of settlement. Counsel
requested that the judge "approve the settlement ••• and make this Response
and the objections herein. a part of the record in this case."

Although Peabody's response was directed to Judge Fauver his jurisdiction in the case had terminated upon issuance of his decision approving
the settlement. 29 C.F.R. § 2700.65(c). Under the Mine Act and the
Commission's procedural rules, once a judge's decision has issued,
relief from the decision may be sought by filing with the Commission a
petition for discretionary review within 30 days of the decision. 30
U.S.C. § 823(d)(2)(A)(i); 29 C.F.R. § 2700.70(a). Although Peabody's
response to the Secretary's motion is not in the form of a petition for
discretionary review, we will treat the response as an implied request
for relief and remand the matter to the judge.
"Settlement of contested issues is an integral part of dispute
resolution under the Mine Act." Pontiki Coal Corp., 8 FMSHRC 668, 674
(May 1986). Section llO(k) of the Mine Act provides that no contested
proposed penalty "shall be compromised, mitigated, or settled except
with the approval of the Commission." 30 U.S.C. § 820 (k); see also 29
C.F.R. § 2700.30(a). Approval of a settlement by a Commission administrative law judge must be based upon "principled reasons," Knox County
Stone Co. Inc., 3 FMSHRC 2478, 2480 (November 1981), including consideration of the reasons for the proposed settlement and a weighing of the
statutory penalty criteria. Davis Coal Co., 2 FMSHRC 619 (March 1980).
Equally important, the record must reflect and the Commission must be
assured that a motion for settlement, in fact, represents a genuine
agreement between the parties, a true meeting of the minds as to its
provisions.

1266

Here, Peabody's response raises questions regarding the parties'
agreement as to the statutory penalty criteria of gravity and negligence.
Despite Peabody's stated acquiescence in the ultimate approval of the
Secretary's settlement motion, it is clear that there is some disagreement
between the parties regarding the precise terms upon which the settlement
is acceptable to each. Because Peabody was not a signatory to the
"agreement" it now disputes in part, further proceedings are necessary.
The questions raised by Peabody's response must be considered in the
first instance by the judge.
Accordingly, we accept Peabody's response for filing. The judge's
decision approving settlement is vacated. We remand this matter to be
judged for consideration of the impact of Peabody's response upon the
settlement process.

~
Richard v. Backley, Commissfonr

L. Clair Nelson, Commissioner

1267

Distribution
Michael A. Kafoury, Esq.
Peabody Coal Company
.P.O. Box 373
St. Louis, Missouri 63166
J. Philip Smith, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Cormnission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1268

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 15, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 86-6-M

v.

M. M. SUNDT CONSTRUCTION
COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, La.stowka, and Nelson,
Commissioners
ORDER

BY THE COMMISSION:
In this civil penalty proceeding arising under Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), Commission
Administrative Law Judge John J. Morris issued an Order of Dismissal on
July 11, 1986, finding respondent M.M. Sundt Construction Company ( 11 Sundt 11 )
in default, dismissing Sundt's contest of the Secretary of Labor's
proposal for a civil penalty, affirming the two citations in issue, and
assessing a civil penalty of $40. 8 FMSHRC 1099 (July 1986)(ALJ).
After the judge's decision was issued, Sundt submitted to the judge a
"Motion for Reinstatement" requesting the reopening of the proceeding.
Ultimately, this motion was forwarded to the Commission itself after the
judge's order had become a final decision of the Commission by operation
of the statute.
For the reasons explained below, we deem Sundt's
motion to constitute a request for relief from a ftnal Commission decision,
vacate the judge's dismissal order, and remand for further proceedings.
The main points of the procedural history of this matter may be
stated briefly. On December 2, 1985, the Secretary filed with the
Commission a Complaint Proposing Penalty, based on citations issued by
the Department of Labor's Mine. Safety and Health Administration (''MSHA")
at Sundt's Arizona crusher operation alleging violations of 30 C.F.R.
§§ 56.5001 & 56.5050 (1985) (control of exposure to airborne contaminants
and control of exposure to noise, respectively). Sundt filed an answer
coritesting both alleged violations, and the case was assigned to Judge
~orris of the Commission's Office of Administrative Law Judges in Denver,
Colorado.

1269

After scheduling a hearing in this matter for July 24, 1986, the
judge issued a Prehearing Order on June 6, 1986, requiring the parties
to file certain documents by June 24, 1986. Sundt did not respond to
the Prehearing Order and on June.26, 1986, the judge issued an Order to
Show Cause directing Sundt to demonstrate "good cause," within 10 days,
for the failure to respond. Sundt again did not respond. On July 11,
1986, the judge issued the Order of Dismissal, based on Sundt's failure
to respond to the Prehearing Order and the Order to Show Cause. (As
noted, the judge found Sundt in default, dismissed its contest, affirmed
the citations, and assessed a $40 civil penalty.)
On July 15, 1986, a letter dated July 8, 1986, was received at the
judge's office. The letter was signed by Brian H. Murphy, Sundt's "Loss
Control Manager." The letter apologized for Sundt's failure to respond
to the prehearing order and asserted that Sundt's "records do not indicate
our company ever receiving that correspondence." The letter belatedly
requested an extension of time for compliance with the prehearing order.
By letter dated July 15, 1986, the judge replied that he could not grant
the requested extension of time because his jurisdiction had terminated
upon the issuance of his dismissal order on July 11, 1986.

By"Motion of Reinstatement" dated August 7, 1986, and received in
the judge's Denver Office on August 11, 1986, Sundt requested a reopening
of the proceeding. The motion alleged that there had been "a lack of
communication between MSHA and ourselves for which we would, again, like
to apologize." By letter da~ed August 19, 1986, the judge again explained
that his jurisdiction had terminated. He forwarded a copy of the Motion
for Reinstatement to the Commission's Docket Office in Washington, D.C.,
where it was received on August 21, 1986.
The judge correctly indicated that his jurisdiction in this matter
terminated when his dismissal order was issued on July 11, 1986. 29
C.F.R. § 2700.65(c). Any potential relief available to Sundt lay with
the Commission in the form of a petition for discretionary review, which
must be filed with the Commission, not the trial judge, within 30 days
of a judge's decision. 29 C.F.R. §§ 2700.S(b) and 2700.70(a). Sundt's
Motion for Reinstatement was submitted improperly to the judge and was
not filed with the Com~ission until August 21, 1986, one day after the
judge's decision had become final by operation of law. 30 U.S.C.
§ 823(d) (1).
Under the circumstances, Sundt 1.s Motion for Reinstatement
must be construed as a request for relief from a final Commission decision.
29 C.F.R. 2700.l(b) (Federal Rules of Civil Procedure apply in absence
of applicable Commission rule); Fed. R. Civ. Pro. 60 (Relief From Judgment
or Order). See generally Harry L. Wadding v. Tunnelton Mining Co., 8
FMSHRC ~' No. PENN 84-186-D, slip op. at 1 (August 20, 1986).
Two questions are presented: (1) Whether preliminary relief from a
final order should be permitted by accepting Sundt's motion as a latefiled petition for discretionary review; and (2) whether the judge's
default order should stand or Sundt's failure to timely respond to the

1270

prehearing and show case orders should be excused and the proceeding on the merits
reopened. We address the first question with reference to the standards
set forth in Fed. R. Civ. P. 60(b)(l), which provides:
On motion and upon such terms as are just, the
court may relieve a party or his legal representative from a final judgment, order, or
proceeding for the following reasons: ••• mistake,
inadvertence, surprise, or excusable neglect ••••
Sundt has proceeded without the benefit of counsel. Although Sundt's
motion was not filed with the Commission's Docket Office until the 4lst
day after the judge's decision, it was submitted to the Commission's
Denver Office within the required 30 days of the judge's decision.
Therefore, we will treat the failure to file a timely petition as
resulting from "mistake, inadvertence, ••• or excusable neglect."
Accordingly, we accept Sundt's submission as a late-filed petition for
discretionary review. Cf. Gerald D. Boone v. Rebel Coal Co., 4 FMSHRC
1232, 1232-33 (July 1982).
As to the substantive aspects of Sundt's motion, the Commission has
observed repeatedly that default is a harsh remedy. See, e.g., Easton
Constr. Co., 3 FMSHRC 314, 315 (February 1981). In genera~if a
defaulting party can make a showing of adequate or good cause for the
failure to respond to an order, the failure may be excused and appropriate proceedings on the merits permitted. See Valley Camp Coal Co., 1
FMSHRC 791, 792 (July 1979) (default for failure to file a timely answer
vacated upon showing of adequate cause for the failure). In·assessing
the existence of adequate cause, explanatory factors akin to those
mentioned above in Fed. R. Civ. P. 60(b)(l) -- mistake, inadvertence,
surprise, or excusable neglect -- may be relevant. Valley Camp, supra, 1
FMSHRC at 792 & n. 3. The absence of bad faith on the part of the
defaulting party is also a relevant concern. Easton, supra. An attempt
to comply at least partially with the order in question may be a mitigating
factor as well. See, e.g., Sigler Mining Co., 3 FMSHRC 30 (January
1981). In one instance where an operator made a colorable showing of a
failure in the service upon it of the relevant show cause order, the
Commission vacated a default order and remanded for resolution of
whether proper service had occurred. Pocahontas Constr. Co., 3 FMSHRC
1184, 1184-85 (May 1981).
Sundt's July 8, 1986 letter to the judge and its Motion for Reinstatment, when read together, appear to allege that _Sundt did not receive
the prehearing order. We have examined the record and are unable to
determine why Sundt did not receive the prehearing order. The existing
record makes it difficult to evaluate at this point the merits of Sundt's
motion, its reasons for delay, its good faith, and the equities involved.
Accordingly, we are not yet prepared to summarily rule on the adequacy
of Sundt's proffered reasons for its failure to timely respond. Cf.
Pocahontas, supra, 3 FMSHRC at 1185. Sundt has raised the possibility
of defects in service or communication and, as noted, has proceeded
without counsel. In the interests of justice, Sundt should have the
opportunity to explain its position to the judge.

1271

For the foregoing reasons, the judge's Order of Dismissal is vacated
and the matter is remanded for proceedings consistent with this order.

!:./

~---...,
!~~~~Lr
Richard V. Backley, Commissioner

!:_/ Sundt is reminded to serve the opposing party with copies of all its
correspondence and other filings in this matter. 29 C.F.R. § 2700.7.

1272

Distribution
Brian H. Murphy
Sundt Corp.
4101 E. Irvington Road
P.O. Box 26685
Tucson, Arizona 85726
Jack Ostrander, Esq.
Office of the Solicitor
U.S. Department of Labor
25 Griffin St., Suite 501
Dallas, Texas 75202
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
333 West Colfax Avenue, Suite 400
Denver, Colorado 80204

1273

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 22, 1986

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEVA 83-82
WEVA 83-95

v.

U.S. STEEL MINING CO., INC.

BEFORE:

Backley, Doyle, Lastowka, and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This consolidated proceeding arises under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)(the "Mine Act"),
and presents the question of whether two-Violations of 30 C.F.R. §
70.101, the mandatory respirable dust standard when quartz is present,
were of such nature as could significantly and substantially contribute
to the cause and effect of a coal mine health hazard. 1/ Following a

1/

30 C.F.R.

§

70.101 provides:

Respirable dust standard when quartz is present. When the
respirable dust in the mine atmosphere of the active workings
contains more than 5 percent quartz, the operator shall
continuously maintain the average concentration of respirable dust
in the mine atmosphere during each shift to which each miner in the
active workings is exposed at or below a concentration of
respirable dust, expressed in milligrams per cubic meter of air as
measured with an approved sampling device and in terms of an
equivalent concentration determined in accordance with·§ 70.206
(Approved sampling devices; equivalent concentrations), computed by
dividing the percent of quartz into the number 10.
Example: The respirable dust associated with a mechanized
mining unit or a designated area in a mine co~tains quartz in the
amount of .20%. Therefore, the average concentration of respirable
dust in the mine atmosphere associated with that mechanized mining
unit or designated area shall be continuously maintained at or
below 0.5 milligrams of respirable dust per cubic meter of air
(10/20 = 0.5 mg/m 3 ).

1274

hearing on the merits, former Commission Administrative Law Judge
Richard C. Steffey concluded that the violations were properly
designated significant and substantial and assessed civil penalties of
$125 for each violation. 6 FMSHRC 1071 (April 1984)(ALJ). U.S. Steel
Mining Co.,.Inc. ("U.S. Steel") petitioned for discretionary review and,
by order dated June 8, 1984, the Commission granted the petition as it
related to the two citations charging violations of 30 C.F.R.
§ 70.101. 2/
For the reasons that follow, we conclude that the judge
correctly found that the violations were significant and substantial and
we affirm his findings in this. regard.
The violations at issue are based upon designated occupation
sampling results obtained pursuant to 30 C.F.R. § 70.207 from mechanized
mining units ("MMU") in two different U.S. Steel mines. 3/ Citation No.
9917507, issued on September 1, 1982, alleged that the average
concentration of respirable dust in the working environment of the
designated occupation for MMU 024-0 at the Morton Mine was 1.9
milligrams per cubic meter of air. At the time, the unit was operating
under a reduced respirable dust standard of 1.6 mg/m 3 based upon a
previous quartz analysis showing that respirable dust in the mine
atmosphere contained 6 percent quartz. The citation was terminated when
five respirable dust samples of the working environment of the
designated occupation revealed an average respirable dust concentration
within 1.6 mg/m3 •
Citation No. 9914583, issued on October 20, 1982, alleged that the
average concentration of respirable dust in the working environment of
the designated occupation for MMU 002-0 at the Shawnee Mine was 1.7
mg/m 3 • At the time, that unit was operating under a reduced respirable
dust standard of 1.4 mg/m3 based upon a previous quartz analysis showing
that respirable dust in the mine atmosphere contained 7 percent quartz.
The citation was terminated when five respirable dust samples of the
working environment of.the designated occupation revealed an average
respirable dust concentration within 1.4 mg/m3 •
2/ The Commisission declined to review the judge's decision insofar as
it related to Docket No. WEVA 82-390-R. Thus, although this docket
number has been included in previous Commission orders relating to this
case, our decision concerns only Docket Nos. WEVA 83-82 and WEVA 83-95.
3/
30 C.F.R. § 70.207 requires an operator to take valid respirable
dust samples from the designated occupation in each mechanized mining
unit on a bimonthly basis. 30 C.F.R. § 70.2(h) in part defines a
"mechanized mining unit" as "a unit of mining equipment including hand
loading equipment used for the production of material." On continuous
miner units, such as those operated by U.S. Steel, the MMU normally
consists of a continuous mining machine, two shuttle cars, and one or
two roof bolting machines. Tr. 107. 30 C.F.R. § 70.2(f) defines
"designated occupation" as "the occupation on a mechanized mining unit
that has been determined by results of respirable dust samples to have
the greatest respirable dust concentration." Here, both citations are
based upon sample results taken from the continuous miner operator
designated occupation.

1275

At the hearing the Secretary presented medical evidence regarding
the nature of the health hazard created by exposure to silica-bearing
respirable dust. The medical testimony credited by the judge established
that silicosis is a pulmonary disease caused by silica-bearing (quartz)
dust retained by the lungs ·following respiration. 4/ The retained dust
causes a scarring process, known as fibrosis. If the fibrosis occurs in
the most distal portions of the lungs, the alveoli, nodes of scar tissue
develop which compromise the air exchange capacity of the lungs. Damage
caused by the scarring is irreversible and there is no known treatment
for the disease. Silicosis can develop into a life-threatening respiratory condition known as progressive massive fibrosis. (Such a condition
can develop also as the result of coal workers' pneumoconiosis.) Progressive massive fibrosis can develop long after an individual's exposure
to quartz-bearing dust has ceased.
A dose-response relationship exists between exposure to quartz-bearing
dust and the develOpment of silicosis. The more silica dust an individual
is exposed to, the greater the probability of developing silicosis.
Based upon the data presently available, however, it is impossible to
quantify the physiological effect of infrequent, low-level exposures to
silica-bearing dust. However, it is known that there is, in any event,
a cumulative dose-response effect from repeated exposures. An increased
frequency of exposure and/or an increased concentration of dust increases
the risk of developing silicosis.
The judge found that the Secretary had proved the violations of 30
C.• F.R. § 70.101 alleged in the two citations and that the violations
were significant and substantial. 6 FMSHRC at 1112-16. Concluding that
the test for a significant and substantial violation enunciated by
the Commission in Cement Division, National Gypsum Co., 3 FMSHRC 822
(April 1981), was applicable to violations of health standards as well
as to violations of safety standards, the judge applied the four-phase
analysis of the National Gypsum test followed by the Commission in
Mathies Coal Co., 6 FMSHRC 1 (January 1984). ;?._/ First, he found that
4/
Quartz is a form of silica described as "A crystallized silicon
dioxide." Bureau of Mines, U~S. Department of the Interior, Dictionary
of Mining, Miner~l. and Related Terms 884 (1968).
5/

In National Gypsum, the Commission stated:
[A] violation is of such a nature as could significantly and substantially contribute to the cause and effect of a mine safety or
health hazard if, based upon the particular facts surrounding that
violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably
serious nature.
(footnote cont'd)

1276

the Secretary proved violations of a mandatory health standard. 6 FMSHRC
1113-14. Second, he found that the violations contributed a measure of
danger to a discrete health hazard because breathing excessive quantities
of quartz-bearing respirable dust exposes miners to a risk of developing
silicosis or pneurnoconiosis. 6 FMSHRC at 1114. Third, he determined
that there was a reasonable likelihood that the violations contributed
to a hazard that would result in injury. Id. According to the judge, a
preponderance of the evidence showed that each overexposure to quartzbearing respirable dust adds to the scarring process associated with
silicosis so as to produce the lesions associated with progressive
massive fibrosis. Finally, he found that there was a reasonable likelihood that the injury in question would be of a reasonably serious nature.
6 FMSHRC at 1114-15. The judge found that the very nature of silicosis
and pneumoconiosis defied specific proof of the exact injury that will
result from an exposure to respirable dust in excess of the applicable
standard. However, once overexposure occurs and the scarring process
begins, each overexposure contributes to the cumulative effects until
progressive massive fibrosis results. The judge stated that "Then, even
if the miner stops working in a coal mine, the disease will continue to
cause increasing inability for the lungs to perform their function of
purifying the blood and the miner will die prematurely •••• " 6 FMSHRC at
1115. The judge concluded that the medical testimony at the hearing was
scientifically based and that it supported a finding that the violations
were significant and substantial.

On review, U.S. Steel challenges only the judge's findings that the
violations were "significant and substantial." U.S. Steel maintains
that the Secretary failed to establish that there was a reasonable
likelihood that the hazard contributed to would result in an injury or
illness because the Secretary did not ascribe a quantitative risk factor
to the overexposures.
Although this case presents the first occasion for us to consider
whether a violation of 30 C.F.R. § 70.101 is of such nature as could
contribute significantly and substantially to the cause and effect of a
mine health hazard, we previously have considered the significant and
Footnote 5 end.
3 FMSHRC at 825.
In Mathies, the Commission stated:
In order to establish that a violation of a mandatory safety standard
is significant and substantial under National Gypsum, the Secretary
••• must prove: (1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard -- that is, a measure of
danger to safety -- contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be
of a reasonably serious nature.
6 FMSHRC at 3-4. (footnote omitted).

1277

substantial nature of respirable dust violations under 30 C.F.R.
70.100 (the general respirable dust standard for underground coal
mines). In Consolidation Coal Co., 8 FMSHRC 890 (June 1986), appeal
docketed, No. 86-1403 (D.C. Cir. July 11, 1986), the Commission concluded that the National Gypsum significant and substantial analysis,
"with certain adaptations appropriate in the context of [an] exposurerelated health standard," is applicable in determining whether a
violation of 30 C.F.R. § 70.100 is significant and substantial. 8 FMSHRC
at 891. The Commission there adapted the elements necessary to support
a significant and substantial safety violation to cases involving violations of mandatory health standards and held that the Secretary must
prove:
§

(1) the underlying violation of a mandatory health
standard; (2) a discrete health hazard -- a
measure of danger to health -- contributed to by
the violation; (3) a reasonable l~kelihood that
the health hazard contributed to will result in an
illness; and (4) a reasonable likelihood that the
illness in question will be of a reasonably
serious nature.
Consol, 8 FMSHRC at 897. Consol was decided after U.S. Steel's petition
for discretionary review had been granted. In light of the decision in
Consol, the Commission afforded the parties leave to file supplemental
briefs. The Secretary filed a brief; TJ. S. Steel declined. The Secretary
argues that the Commission's analysis for determining the significant
and substantial nature of a violation of 30 C.F.R. § 70.lOO(a) is equally
a~pli~;e for determining the significant and substantial nature of a
violatio
f 30 C.F.R. § 70.101. We agree.

6

In Consol, the Commission noted that the statutory text of the Mine
Act and its legislative history "reveal[] a clear congressional understanding of the unique nature of exposure-related health hazards of
respirable dust and the control of those hazards." 8 FMSHRC at 895.
Central to the Commission's decision was recognition that "prevention of
pneumoconiosis and other occupational illnesses is a fundamental purpose
underlying the Mine Act • 11 _!i. (emphasis in original).
Section 70.101, the respirable dust standard involved in this case,
is taken directly from section 205 of the Mine Act, 30 U.S.C. § 845,
which, in turn, was carried over without significant change from the
1969 Coal Act, 30 U.S.C. § 801 ~seq. (1976) (amended 1977). §./ These

6/

Section 205 of the Mine Act provides:
Dust standards in presence of quartz
In coal mining operations where the concentration of respirable
dust in the mine atmosphere of any working place contains more than
5 per centum quartz, the Secretary of Health and Human Services
shall prescribe an appropriate formula for determining the applicable
respirable dust standard under this subchapter for such working
place and the Secretary shall apply such formula in carrying out
his duties under this chapter.

30 u.s.c. § 845.

1278

statutory sections set interim mandatory health standards, which the
Secretary has adopted. Sec.tion 205 of the Mine Act is a more stringent
cognate of section 202(b)(2), 30 U.S.C. § 842(b)(2), which requires
operators to maintain the average concentration of respirable dust in
the mine atmosphere in active workings at or below 2.0 mg/m3 • In section
205, however, Congress determined that the increas.ed hazard when more
than 5 percent quartz is present in respirable dust requires a lower
level of exposure.
Silicosis has been recognized for a long time as a disease associated
with coal miners, and the inhalation of silica-bearing dust has been
causally linked to the disease. See Coal Mine Health and Safety: Hearings
Before the Subcommittee on Labor of the Committee on Labor and Public
Welfare, United States Senate, 9lst Cong., 1st Sess., 764 (1969); Coal
Mine Health and Safety: Hearings Before the Committee on Education and
Labor, House of Representative, 9lst Cong., 1st Sess., 119, 309, 310,
337 (1969). With cognizance of this hazard, section 102(a)(l) of the
Senate bill which became the 1969 Coal Act required that the respirable
dust standard be reduced when coal dust contains more than 5 percent
quartz and that the applicable dust standard "be determined in accordance
with a formula prescribed by the Surgeon General." 7/ The Senate Committee
report stated, "Since high quartz content in coal dust ••• presents a
greater health hazard, the Surgeon General is directed to prescribe the
formula to be used in arriving at a dust standard for dust containing
more than 5 percent quartz which offers comparable protection to the
statutory standards for dust containing 5 percent or less quartz." S.
Rep. No. 410, 9lst Cong., 1st Sess. 46 (1969) reprinted in Senate Subcommittee on Labor, Committee on Labor and Public Welfare-; 94th Cong.,
1st. Sess., Part I Legislative History of the Federal Coal Mine Health
and Safety Act of 1969, at 172 (1975). It was in complying with this
requirement of section 205 the 1969 Coal Act, that the Secretary of
Health, Education, and Welfare prescribed, and the Secretary of the
Interior adopted, the formula set forth in 30 C.F.R. § 70.101.
The
formula was developed by the National Institute for Occupational Safety
and Health and was based upon Public Health Service studies evaluating
the effects of free silica on respiratory health. See 36 Fed. Reg. 4981
(March 16, 1971); U.S. Steel Mining Co. Inc., 5 FMSHRC 46, 50-51 (January
1983) (ALJ).
When Congress delegated to the Secretary of Health, Education, and
Welfare the authority to prescribe the applicable limit of respirable
dust when the quartz content exceeds 5 percent, it intended that exposure
level to be the maximum level allowed to achieve its stated goal of
7/
A companion bill introduced in the House of Representatives contained
the same provision but required the Secretary of Health, Education, and
Welfare to prescribe the formula. The House provision was adopted at
Conference and carried over, without substantive change, to the Mine Act
as section 205. Section 205 of the Mine Act was subsequently amended to
transfer this function to the Secretary of Health and Human Services.

1279

preventing disabling respiratory disease. Section 20l(b), 30 U.S.C. §
84l(b). Further, as stated in Consol, "Congress clearly intended the
full use of the panoply of the Act's enforcement mechanisms to effectuate
this Congressional goal, including the designation of a violation as a
significant and substantial violation." 8 FMSHRC at 897. Against this
background of Congress' clear intent to prevent respirable diseases
induced by silica-bearing dust, we next address the four elements of the
significant and substantial test as set forth in Consol.
The first element, the existence of the underlying violation, is
not an issue in this case. The judge found that the violations alleged
in the citations occurred, and U.S. Steel does not challenge the findings
of violations. 6 FMSHRC at 1113-14.
The second element, a measure of danger to health posed by the
violation, is established also. Here, in mine atmosphere containing
more than 5 percent quartz, miners were exposed to excessive average
concentrations of respirable dust. These exposures were at levels
higher than those that Congress authorized be established to eliminate
the possibility of miners contracting silica-bearing dust induced diseases.
In ·Consol we held that any exposure to respirable dust above the applicable
was deemed to present a discrete health hazard. 8 FMSHRC at 898.
The legislative and regulatory histories referred to above regarding
overexposure to respirable dust when quartz is present compel the same
conclusion. Therefore, we hold that any overexposure .to respirable dust
based upon designated occupation sampling results giving rise to a
violation of 30 C.F.R. § 70.101 presents a discrete health hazard. By
proving the violations at issue in the instant proceeding, the Secretary
proved a discrete health hazard contributed to by the violations.
The third element in the fotmula for determining the significant
and substantial nature of an exposure related health standard concerns
the reasonable likelihood that the health hazard contributed to will
result in an illness. In Consol, the Commission recognized the difficulty of predicting whether or when respiratory disease will develop.
8 FMSHRC at 898. At the same time, the Commission also recognized that
Congress established the 2.0 mg/m 3 respirable dust standard as the best
available means of preventing disabling respiratory diseases. Id. In
light of these considerations, the Commission held:
[G]iven the nature of the health hazard at issue,
the potentially devasting consequences for affected
miners, and strong concern expressed by Congress
for eliminating respiratory illnesses in miners,
we hold that if the Secretary proves that an
overexposure to respirable dust in violation of
section 70.lOO(a), based upon designated occupation
samples, has occurred, a presumption arises that
the third element of the· significant and substantial

1280

test -- a reasonable likelihood that the health
hazard contributed to will result in an illness
has been established.
Consol, 8 FMSHRC at 899.
These same considerations are involved in the instant proceeding to
prove a violation of section 70.101. Indeed, the nature of the health
hazard posed by excessive concentrations of respirable dust containing
quartz is in some respects greater than that posed by respirable dust
without quartz. The fibrosis associated with silica-bearing dust is
irreversible and may continue to develop after exposure has ended.
Although the present state of scientific and medical knowledge does not
make it possible to determine the precise point at which respirable
diseases induced by silica-bearing dust will develop, it is clear that
cumulative exposures to silica-bearing dust above the applicable exposure
limit are an important risk factor. Accordingly, given the nature of
the health hazards at issue, the potentially devastating consequences to
affected miners, and the strong concern expressed by Congress for the
elimination of occupation-related respiratory illnesses in miners, we
hold that where the Secretary proves an overexposure to respirable dust
in violation of section 70.101 based upon designated occupation samples,
a presumption arises that the third element of the significant and
substantial test -7 a reasonable likelihood that the hazard contributed
to will result in an illness -- is established.
The fourth element of the significant and substantial test, a
reasonable likelihood that the illness in question will be of a reasonably serious nature is not disputed. Congress found overexposure to
respirable dust containing quartz to be serious enough to require a
mandatory maximum permissible level of exposure. The judge found that
each exposure to excessive quantities of silica-bearing respirable dust
can contribute to the cumulative effects of dust-induced fibrosis and
lead to an increased inability of the lungs to perform their function of
aerating the blood and to premature death. 6 FMSHRC at 1115. The
evidence of record provides substantial support for the judge's findings.
In Consol the Commission further held that, because analysis of the
four elements of the significant and substantial test would be essentially
the same in each instance in which the Secretary proves a violation of
30 C.F.R. § 70.lOO(a), proof of a violation gives rise to a presumption
that the violation is significant and substantial. 8 FMSHRC at 899. We
conclude that a similar presumption is appropriate when the Secretary
proves a violation of 30 C.F.R. § 70.101. We further hold that, as with
a violation of section 70.lOO(a), the presumption can be rebutted by the
operator by establishing that miners in the designated occupation in
fact were not exposed to the excessive concentration of respirable dust,
e.g., through the use of personal protective equipment. See 8 FMSHRC at
--the miners
899. In the instant proceeding, there is no evidence that
placed at risk by the subject violations were not exposed to excessive
levels of silica-bearing respirable dust.

--

-

'

1281

Accordingly, we conclude that the administrative law judge's findings
that U•. S. Steel's violations of the mandatory respirable dust standard
at issue were of such nature as could contribute significantly and
substantially to the cause and effect of a mine health hazard are supported
by substantial evidence of record.
Therefore, the judge's decision is affirmed. 8/

~~

Richard V. Backley, Commissioner

~£'c~
James A. Las.to7Lt,
Commissioner

-~-v
~

~,

L. Clair Nelson, Commissioner

8/

Chainnan Ford did not participate in the consideration or disposition

of this matter.

1282

Distribution
Barry F. Wisor, Esq.
Off ice of the Solicitor
U.S. Department of Lab.or
4015 Wilson Blvd.
Arlington, Virginia 22203
Billy M. Tennant, Esq.
Louise Q. Symons, Esq.
U.S. Steer Mining Co., Inc.
600 Grant Street, Room 1580
Pittsburgh, Pennsylvania 15230

1283

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 25, 19.86
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH

ADMINISTRATION (MSHA)
Docket No. PENN 82-335

v.

U.S. STEEL MINING COMPANY, INC.

BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners

DECISION
BY THE COMHISSION:
This civil penalty proceeding arises under the Federal Mine Safety
and. Health Act of 1977, 30 U.S.C. § 801 et seq. (the "Mine Act"), and
involves one violation of 30 C.F.R. § 70-:T"O~the mandatory respirable
dust standard when quartz is present, 1/ and two violations of 30 C.F.R.
§ 75.503, a mandatory standard requiring that electric face equipment
];/

30 C.F.R. § 70.101 provides:
Respirable dust standard when quartz is present. When the
respirable dust in the mine atmosphere of the active workings
contains more than 5 percent quartz, the operator shall continuously
maintain the average concentration of respirable dust in the mine
atmosphere during each shift to which each miner in the active
workings is exposed at or below a concentration of respirable dust,
expressed in milligrams per cubic meter of air as measured with an
approved sampling device and in terms of an equivalent concentration
determined in accordance with 70.206 (Approved sampling devices;
equivalent concentrations), computed by dividing the percent of
quartz into the number 10.
Example: The respirable dust associated with a mechanized
mining unit or a designated area in a mine contains quartz in the
amount of 20%. Therefore, the average concentration of respirable
dust in the mine atmosphere associated with that mechanized mining
unit or designated area shall be continuously maintained at or
below 0.5 milligrams of respirable dust per cubic meter of air
(10/20 = 0.5 mg/m3 ).

1284

be maintained in permissible condition. 2/ In citing the violation of
section 70.101 and one of the violations-of section 75.503, inspectors
of the Mine Safety and Health Administration ( 11MSHA 11 ) found that those
violations were "significant and substantial" within the meaning of
section 104(d)(l) of the Mine Act. 3/
At a hearing on the merits before Commission Administrative Law
Judge James A. Broderick, U.S. Steel Mining Company, Inc. ("U.S. Steel'i)
admitted the violations, but contested the Secretary's assertion that
two of the violations contributed significantly and substantially to the
cause and effect of a mine safety or health hazard. Also, U.S. Steel
contested the civil penalties proposed by the Secretary for each of the
violations. Judge Broderick determined that the violations occurred and
that the findings of the significant and substantial nature of the

3J

30 C.F.R. § 75.503 provides:
Permissible electrical face equipment; maintenance. The
operator of each coal mine shall maintain in permissible condition all
electric face equipment required by §§ 75.500, 75.501, 75.504 to be
permissible which is taken into or used inby the last open crosscut
of any such mine.

3/

Section 104(d)(l) of the Mine Act provides:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there
has been a violation of any mandatory health or safety standard,
and if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of
such nature as could significantly and substantially contribute
to the cause and effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused by unwarrantable failure of such operator to comply with such mandatory health
or safety standards, he shall include such finding in any citation
given to the operator under this chapter. If, during the same
inspection or any subsequent inspection of such mine within 90 days
after the issuance of such citation, an authorized representative
of the Secretary finds another violation of any mandatory health or
safety standard and finds such violation to be also caused by an
unwarrantable failure of such operator to so comply, he shall
forthwith issue an order requiring the operator to cause all
persons in the area affected by such violation, except those
persons referred to in subsection (c) of this section to be
withdrawn from, a~d to be prohibited from entering, such area until
an authorized representative of the Secretary determines that such
violation has been abated.

30 U.S.C. § 814(d)(l) (emphasis added).

1285

violations were proper. He assessed a civil penalty of $200.00 for the
respirable dust violation, section 70.101, and penalties of $75.00 and
$200.00 for the permissibility violations, section 75.503.
'llle issues before us are whether the judge's findings that the
violations are significant and substantial are proper and whether substantial evidence supports the judge's penalty assessments. On the
bases discussed below, we affirm the judge's findings as to the significant and substantial nature of the violations and two of the judge's
three penalty assessments. Because we find that the judge's negligence
finding regarding the third violation is not supported by substantial
evidence, we vacate the judge's penalty assessment for that violation
and assess a penalty commensurate with the statutory penalty criteria.
I.

We first consider the question of whether the violation of section
70.101 (Citation No. 9901317) is significant and substantial, within the
purview of the statute. 'llle facts are not in dispute. U.S. Steel owns
and operates the Maple Creek No. 1 Mine, an underground coal mine located
in Washington County, Pennsylvania. The citation alleges that the
average concentration of respirable dust in the working environment of
the designated occupation on mechanized mining unit 010-0 was 1.8 milligrams per cubic meter of air (mg/m 3 ) . 4/ At the time, the unit was
operating under a reduced respirable dust standard of 1.4 mg/m 3 based
upon a previous respirable dust analysis showing that the respirable
dust in the mine atmosphere contained 7% quartz. The citation was
terminated when five respirable dust samples of the working environment
of the continuous miner operator revealed an average respirable dust
concentration of less than 1.4 mg/m 3 •
In upholding the inspector's finding that the violation was significant and substantial the judge, citing the Commission's decision in
Cement Division, National Gypsum, 3 FMSHRC 822 (April 1981), concluded
that the violation was reasonably likely to result in a reasonably

4/
30 C.F.R. § 70.207 requires an operator to take valid respirable
dust samples from the designated occupation in each mechanized mining
unit on a bimonthly basis. 30 C.F.R. § 70.2(h), in pertinent part,
defines a "mechanized mining unit" as "[aJ unit of mining equipment including hand loading equipment used for the production of material." 30
C.F.R. § 70.2(f) defines "designated occupation" as "the occupation on a
mechanized mining unit that has been determined by results of respirable
dust samples to have the greatest respirable dust concentration." In
the case of the subject citation, the designated,occupation was that of
the continuous mining machine operator.

1286

serious illness. 5 FMSHRC at 1336. 5/ The judge found that exposure to
excessive amounts of respirable dust-with a quartz content in excess of
5% can contribute to silicosis and to coal workers' pneumoconiosis. 5
FMSHRC at 1336. The judge stated:
The quartz content in the dust can be a factor in
the progression of simple coal workers pneumoconiosis.
It can also cause silicosis, a progressive, serious
disease of the lungs resulting from deposition of
silica in the lung and the body's reaction to it.
Id. 6/ In summarizing his findings regarding the significant and substantial nature of the violation, the judge stated that although "[a]n
exposure of 1.8 mg/m3 of respirable dust which contains approximately
seven percent quartz ••. would not in itself cause silicosis ••• [it]
would contribute in a substantial way to the risk.of acquiring silicosis."
5 FMSHRC at 1336.
.
In a recent decision the Commission addressed for the first time
the question of whether a violation of section 70.101 could significantly
and substantially contribute to the cause and the effect of a coal mine
health hazard. U.S. Steel Mining Co., Inc., Docket No. WEVA 83-82,
etc., 8 FMSHRC
(September 22, 1986). There the Commission concluded
that, in order tO'"S'upport an allegation that a violation of section
70.101 is significant and substantial, the Secretary must prove:
(1) the underlying violation of ••• [section
70.101]; (2) a discrete health hazard -- a measure
of danger to health -- contributed to by the
violation; (3) a reasonable likelihood that the
health hazard contributed to will result i~ an
illness; and (4) a reasonable likelihood that the
illness in question will be of a reasonably serious
nature.
U.S. Steel, slip op. at 6 (quoting from Consolidation Coal Co., 8 FMSHRC
890 (June 1986), appeal docketed, No. 86-1403 (D.C. Cir. July 11, 1986)).

2_/

In National Gypsum, the Commission stated:
(A] violation is of such a nature as could significantly and substantially contribute to the cause and effect of a mine safety or
health hazard if, based upon the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or an illness of a reasonably
serious nature.

3 FMSHRC at 825.

!!_/ Quartz is a form of silica described as "A crystallized silicon
dioxide." Bureau of Mines, U.S. Department of the Interior, Dictionary
of Mining, Mineral, and Related Terms 884 (1968).

1287

We further concluded that because analysis of the four elements of
the significant and substantial test would be essentially the same in
each instance when the Secretary proved a violation of section 70.101,
upon such proof a rebuttable presumption arises that the violation could
significantly and substantially contribute to the cause and effect of a
mine health hazard. U.S. Steel, slip op. at 8. We noted that this
presumption can be rebutted if the operator establishes that the miners
in the designated occupation were not, in fact, exposed to the.excessive
concentrations of respirable dust, e.g., through the use of personal
protective equipment. Id.
In this proceeding the existence of the underlying violation is
not at issue because U.S. Steel concedes that it violated section 70.101.
Further, U.S. Steel offered no evidence that the miners in the cited
designated occupation were not subject to exposure. We conclude that
the judge's findings regarding the significant and substantial nature of
the violation at issue are supported by substantial evidence and are
consistent with the Commission's decisions in Consol and U.S. Steel,
supra. Accordingly, the judge's finding that the violation of 30 C.F.R.
§ 70.101 is "significant and substantial" is affirmed.
II.

We next address the issues raised regarding the first violation of
30 C.F.R. § 75.503 (Citation No. 1249541). This violation concerns a
conduit on the packing gland of a shuttle car. 7/ During an inspection
of the mine an MSHA inspector observed a shuttle car on which a conduit
had pulled out of the packing gland. The shuttle car was transporting
coal cut by a continuous mining machine and was being "used inby the
last open crosscut." Section 75.503. The judge found that operation of
the shuttle car with the defective packing gland violated section 75.503.
5 FMSHRC at 1337.
In considering the statutory penalty criteria, the judge found that
U.S. Steel was negligent, noting the inspector's testimony that it "had
been cited for the same condition 'quite a few times."' 5 FMSHRC at
1337. U.S. Steel challerges this finding, arguing that the conduit
frequently"pulls out of the packing glands during normal operations "no
matter what the operator does." U.S. Steel asserts that it performed
required weekly permissibility examinations (30 C.F.R. § 75.512-2) and
that its failure to discover the instant violation before the MSHA
inspector did was not the result of its negligence.

ZI

A conduit is described as a "tube ••• for receiving and protecting
electric wires." Dictionary of Mining and Related Terms 248. A packing
gland is described as an "explosion-proof entrance for conductors through
the wall of an explosion-proof enclosure, to provide compressed packing
completely surrounding the wire or cable •••• " Id. at 787.

1288

We conclude that the judge's finding of negligence in connection
with this violation is supported by substantial evidence. Testimony by
both the MSHA inspector and U.S. Steel's general maintenance foreman
indicates that at the mine, conduits frequently pull out of packing
glands, resulting in electric face equipment being in non-pennissible
condition. Tr. 267-278; 285-286. Given U.S. Steel's awareness of this
particular, recurring problem (which it suggests, but does not establish,
is attributable to a design defect), the assertion that performance of a
weekly permissibility exam precludes a negligence finding must be rejected.
Weekly exams are the minimum inspection requirements imposed by 30
C.F.R. § 75.512-2. In light of U.S. Steel's awareness of this specific
and recurring permissibility problem, more than the minimum level of
attention to the packing glands was called for but, insofar as this
record indicates, was not provided before electric face equipment was
used in coal production. Given the nature of permissibility violations
in general and the specific facts of record surrounding this citation,
the judge's negligence finding is affirmed. §_/
III.

The second violation of 30 C.F.R. § 75.503 (Citation No. 125017)
concerns a missing bolt on the control compartment of a shuttle car.
During an inspection of the mine an MSHA inspector observed a shuttle
car parked near the loading ramp. The car was energized but was not
then being used; other shuttle cars were being used to load coal. Upon
examining the car, the inspector observed that a bolt was missing on the
cover plate of the control compartment. (The control compartment on the
shuttle car contains electrical contactors. The cover plate of the
control compartment isolates electrical arcing from the mine atmosphere.)
The inspector cited U.S. Steel for a violation of 30 C.F.R. § 75.503 and
found that the violation was "significant and substantial" within the
meaning of 30 U.S.C. § 814(d)(l). See nn. 2 & 3, supra.
In upholding the violation, the judge found that the violation was
properly designated significant and substantial and that U.S. Steel was
negligent. 5 FMSHRC at 1337. On review, U.S. Steel concedes that the
violation occurred but argues that the violation was not significant and
substantial and that there is insufficient evidence of record to support
the judge's negligence finding.
We conclude that substantial evidence supports the judge's finding
that the violation significantly and substantially contributed to the
cause and effect of a mine safety hazard. The inspector stated that
with the bolt missing if methane entered the control compartment arcing
could cause an ignition. An MSHA electrical inspector testified that

§_/

U.S. Steel's argument that $20.00 is the only appropriate penalty
for non-significant and substantial violations has previously been
addressed and rejected. See, e.g., U.S. Steel Mining Co., Inc., 6
FMSHRC 1148 (May 1984).

1289

the purpose of the control panel cover plate is to keep such an ignition
confined. If methane should enter the compartment and ignite, the cover
plate prevents the flame and heat of the ignition from reaching the
outside atmosphere. When a bolt is missing, the integrity of the cover
plate is weakened and its capacity to contain the explosion is diminished.
An ignition may escape the compartment and propagate a larger ignition
and explosion. This testimony by the two inspectors was not refuted by
U.S. Steel.
When the citation was issued, the shuttle car was energized. The
Maple Creek No. 1 Mine liberates more than one million cubic feet of
methane in a twenty-four hour period. The inspector stated, and the
assistant mine foremen agreed, that there had been a methane ignition at
the mine in the year preceding the hearing. We agree with the judge
that under the particular facts and circu~tances surrounding this
violation the inspector properly determined that the violation was of a
significant and substantial nature.
In assessing U.S. Steel's negligence for penalty purposes, the
judge stated, without explication, that "the absence of the bolt should
have been known to [U.S. Steel]" and that "the violation was the result
of [U.S. Steel's] negligence." 5 FMSHRC at 1337. U.S. Steel argues
that the record does not establish that it acted negligently in connection with this violation. We agree. The burden of establishing an
operator's negligence under section llO(i), 30 U.S.C. § 820(i), rests on
the Secretary. Unlike the permissibility violation discussed hereinabove, nothing in the record pertaining to this violation suggests that
at the time of the issuance of the citation U.S. Steel knew or should
have known that the bolt was missing. The shuttle car involved was not
being operated and had not been used in production during the shift that
\vas then ongoing. Tr. 330. In response to questions, the MSHA inspector
indicated that he was unable to determine whether the operator was aware
of the missing bolt (Tr. 296) and that various possible explanations for
the missing bolt could include a "set up" of the violation (Tr. 305), a
"jarring out" during previous use of the shuttle (Tr. 308), or a miner's
removal of the cover plate and an inadvertent failure to replace this
bolt. Id. In sum, the inspector revealed that he had no real basis for
forming-a firm belief as to why the bolt was missing or why U.S. Steel
should be found negligent. We conclude that although the fact that the
bolt was missing is sufficient to establish the violation, it does not
constitute substantial evidence of U.S. Steel's negligence in connection
with the violation. Accordingly, the judge's finding of negligence is
vacated and the penalty assessment is reduced from $200 to $100.

1290

IV.
For the foregoing reasons, the decision of the administrative law
judge is affirmed in part and reversed in part. 9/

L. Clair Nelson, Commissioner

9/
Chairman Ford did not participate in the consideration or disposition
of this matter.

1291

Distribution
Billy M. Tennant, Esq.
U.S. Steel Mining Co., Inc.
600 Grant Street, Room 1580
Pittsburgh, Pennsylvania 15230
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1292

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 25, 1986
SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of RICHARD TRUEX
Docket No. WEVA 85-151-D

v.

CONSOLIDATION COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This case involves a discrimination complaint brought by the Secretaty
of Labor on behalf of Richard Truex, pursuant to the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982) (the "Mine Act" or
"Act"). The complaint alleges that Consolidation Coal Company ("Consol")
discriminated against Mr. Truex in violation of section 105(c)(l) of the
Mine Act.:!_/ The Secretary asserts that Consol violated section 105(c)(l)
1/

Section 105(c)(l) of the Mine Act provides:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the
statutory rights of any miner, representative of miners or
applicant for employment in any coal or other mine subject to
this [Act] because such miner, representative of miners or
applicant for employment has filed or made a complaint under
or related to this [Act], including a complaint notifying the
operator or the operator's agent, or the representative of
the miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine, or because
such miner, representative of miners or applicant for employment
is the subject of medical evaluations and potential transfer
under a sta.ndard published pursuant to section [101] of this
[Act] or.because such miner, representative of miners or
applicant for employment has instituted or caused to be
instituted any proceeding under or related to this [Act] or
has testified or is about to testify in any such proceeding,
or because of the exercise by such miner, representative of
miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this [Act].

30 U.S.C. § 815(c)(l).

1293

by denying Truex the opportunity to participate in a post-inspection
conference pursuant to section 103(f) of the Act without a loss of
pay. 2/ The case was submitted to Commission Administrative Law Judge Gary
Melick on stipulated facts. Judge Melick found that Consol discriminated
against Truex in violation of section 105(c)(l), and ordered Consol to
pay Truex back wages with interest for the six and one-half hour period
that Truex was found to have been unlawfully denied the opportunity to
work. The judge also assessed Consol a civil penalty of $600 for the
violation. 7 FMSHRC 1401, 1404 (September 1985)(ALJ). The Commission
granted Consol's petition for discretionary review. For the reasons
that follow, we affirm the judge's decision.
The facts are not in dispute. Truex is a longwall mechanic at
Consol's Mc'Elroy Mine located in Marshall County, West Virginia; he is a
member of the United Mine Workers of America ("UMtlA" or 11 Union"). At
the time of the events herein he was a member of the Union safety
committee at the mine. On August 27, 1984, Department of Labor, Mine
Safety and Health Administration ("MSHA") Inspector, James Mackey,
telephoned Consol's mine safety director, Tom Olzer, and informed Olzer
that he would be at the mine at approximately 9:30 a.m. the next morning

'lJ

Section 103(f) of the Act provides:
Subject to regulations issued by the Secretary, a representative of the operator and a representative authorized by
his miners shall be given an opportunity to accompany the
Secretary or his authorized representative during the physical
inspection of any coal or other mine made pursuant to the
provisions of subsection (a) of this section, for the purpose
of aiding such inspection and to participate in pre- or
post-inspection conferences held at the mine. Where there is
no authorized miner representative, the Secretary or his
authorized representative shall consult with a reasonable
number of miners concerning matters of health and safety in
such mine. Such representative of miners who is also an
employee of the operator shall suffer no loss of pay during
the period of his participation in the inspection made under
this subsection. To the extent that the Secretary or authorized
representative of the Secretary determines that more than one
representative from each party would further aid the inspection,
he can permit each party to have an equal number of such
additional representatives. However, only one such representative of miners who is an employee of the operator shall
be entitled to suffer no loss of pay during the period of
such participation uader the provisions of this subsection.
Compliance with this subsection shall not be a jurisdictional
prerequisite to the enforcement of any provision of this
[Act].

30 u.s.c.

§

813(f).

1294

to review a hearing conservation plan. Olzer notified Truex, who was
familiar with the plan, of Inspector Mackey's intentions. Truex then
told Richard Lipinski, president of the Union local, of Mackey's plans,
and Lipinski designated Truex as the representative of miners for the
~eeting with Mackey.
The next day, August 28, 1984, Truex was scheduled to work the 8:00
a.m. to 4:00 p.m. shift. At 7:50 a.m., Truex informed Olzer that he was
the representative of miners for the meeting with Inspector Mackey who
had not yet arrived at the mine. Olzer told Truex he would have to go
to work underground with his regular crew. Truex indicated his willingness to work with his regular crew but asked that he be notified when
the MSHA inspector arrived so that he could attend the meeting. Olzer
replied that a representative of miners would be notified and given an
opportunity to attend the meeting with the inspector. It is undisputed
that had Truex proceeded underground to work with his crew, it is unlikely
that he would have been notified of the inspector's arrival or been
available to attend the meeting. Truex then requested that he be given
alternate work in an area that would allow him to be readily available
for the meeting. Olzer denied this request and instructed Truex to go
underground to work with his regular crew.
At this point, Truex declared himself to be on "union business"
because he believed that otherwise he would not be able to attend the
conference as the designated representative of miners. 3/ Truex waited
at the mine for the inspector who arrived sometime between 9 a.m. and
9:45 a.m. Stipulation 20. Truex attended the one and .one-half hour
meeting on the hearing conservation plan with the inspector and Olzer.
At the close of the meeting, Truex asked Olzer if any work was available
for him. Olzer told Truex that, because he had declared himself to be
on "union business," no work was available for him for the remainder of
the shift. Truex then left the mine property.
On October 5, 1984, Consol received a citation from an MSHA inspector,
alleging a violation of section 103(f) for refusing to pay Truex for the
time during which he participated in the meeting concerning the hearing
conservation plan. Consol abated this citation by paying Truex for the
one and one-half hour period spent at the meeting.

Consol refused to pay Truex for the remaining six and one-half
hours he was scheduled to work on August 28, 1984. Truex filed a complaint with MSHA alleging discrimination under section 105(c)(l) of the
Mine Act. Following an investigation by MSHA, the Secretary filed with
the Commission a discrimination complaint on behalf of Truex that is the
subject of the present proceeding. The parties then filed briefs,
submitted stipulated facts, and the judge subsequently issued his decision.
7 FMSHRC 1401.

1/

''Union business" is an excused unpaid leave of absence to participate
in union activities provided for in Article XVII of the National Bituminous
Coal Wage Agreement of 1981 ("Contract"). See Stipulations of Fact,
Exhibit A (July 22, 1985).
-

1295

In concluding that Consol discriminated against Truex by denying
him the six and one-half hours pay, the judge cited section 103(f)'s
provision that "a representative authorized by his miners shall be given
an opportunity to accompany the ••• [inspector] during the physical
inspection of any coal ••• mine ... for the purpose of aiding such
inspection and to participate in pre- or post-inspection conferences
held at the mine." Noting that the parties did not dispute "that the
post-inspection conference which ••• Truex attended was a conference
within the meaning of section 103(f) of the Act ••• ", the judge concluded
that in light of the language of the statute, miners, not mine operators,
were given the right to authorize or designate miner representatives for
the purpose of participating in the section 103(f) conferences. 7
FMSHRC at 1403-04. Accordingly, the judge held that Consol's action "in
denying [Truex) the statutory right to act as the 'authorized' representative of miners under section 103(f) without in effect compelling
him to first declare himself to be on union business" was discriminatory.
7 FMSHRC at 1404. Further, the judge concluded that the effect of
Consol's discriminatory action was to require Truex to lose six and
one-half hours' pay for serving as the authorized representative of
miners. 7 FMSHRC at 1404.
On review, Consol contends that the judge erred in finding that it

violated section 103(f) and discriminated against Truex in violation of
section 105(c)(l) of the Act. Consol raises a number of arguments in
support of this contention. Consol argues that under the circumstances
presented the Union could not insist on designating Truex as the miner
representative and that Consol could comply with section 103(f) by
offering to permit one of the other 130 hourly employees to participate
in the conference as a representative of miners. Consol emphasizes that
at the time Truex notified management that he was the representative,
the MSHA inspector had not arrived and was not expected for about one
and one-half hours. 4/ Consol asserts that its duty under section
103(f) does not arise until such time as the MSHA inspection activity
begins and that Truex's request constituted an impermissible infringement
on management's work assignment prerogatives. Consol also asserts that
the Union failed to comply with the.requirements of 30 C.F.R. Part 40
with respect to filing information identifying the representative of
miners and that this failure entitled Consol to follow past practice and
provide any one of the miners the opportunity to participate as the
miner representative. Finally, Consol contends that once Truex elected
to go on "union business" he was no longer under the direction and
control of Consol, and therefore Consol had no obligation to assign work
to him or to pay him for the remainder of the shift.
4/

Consol asserts that MSHA Inspector Mackey violated the provisions
prohibiting advance notice of
inspections, when he telephoned Olzer and informed Olzer that he would
be at the mine the next morning to review the hearing conservation plan.
Although Consol contends the judge erred in failing to consider this

of section llO(e), 30 U.S.C. § 820(e),

(footnote continued)

1296

In response, the Secretary argues that pursuant to section 103(f)
it is the right of the miners to designate a representative to participate
in inspections and conferences, with no loss of pay for an employee-representative. The Secretary notes that Olzer was informed that Truex was
the representative of miners for the conference at issue. Therefore,
the Secretary contends that Consol's assertion that any of the 130
miners could have served as the authorized representative of miners is
erroneous.
According to the Secretary, once Consol was notified that
Truex was the miners' designated representative, Consol was required by
the statute to afford him an opportunity to participate in the meeting
without a loss in pay.
For the.reasons that follow, we conclude that the judge correctly
found that, in the circumstances of this case, Consol discriminated
against Truex in violation of section 105(c)(l) of the Act.
Under the Mine Act, a complaining miner establishes a prima facie
case of discrimination by proving he engaged in protected activity and
that the adverse action complained of was motivated in any part by that
activity. Secretary on behalf of Pasula v. Consolidation Coal Co., 2
FMSHRC 2786, 2797-2800 (October 1980), rev'd on other grounds sub. nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981);
Secretary on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC
803, 817-818 (April 1981). The operator may rebut the prirna facie case
by showing either that no protected activity occurred or that the adverse
action was not motivated in any part by protected activity. Robinette,
3 FMSHRC at 818 n. 20. Thus, Truex must first show that his attempt to
attend the conference with Inspector Mackey was protected under the Act.
Therefore, we first consider the rights conferred upon miners by section
103(f). We emphasize at the outset, however, that the parties have
stipulated that the meeting with Inspector Mackey was "the type of
activity giving rise to [miner] participation rights under section
103(f) of the Act." Stipulation 31. We are constrained in this case by
the parties' stipulations and our decision is restricted solely to the
facts presented.

Footnote 4 end.
argument, the issue was not raised before the judge. Consol advances it
for the first time on review. Absent a showing of good cause, section
113(d)(2)(A)(iii) of the Mine Act precludes our review of questions of
law and fact not presented to the judge. 30 U.S.C. § 823(d)(2)(A)(iii).
Jones & Laughlin Steel Corp., 5 FMSHRC 1209, 1212 (July 1983). Such
good cause has not been den:onstrated. Consequently, the "advance notice"
issue is not before us and will not be addressed.

1297

Section l03(f) affords to both representatives of operators and to
representatives of miners the right to accompany the MSRA inspector
during his "physical inspection of [the] ••• mine" and to ai<l i.n pre- or
post-inspection conferences. Further, participation by the rcprl~­
sentative of .uiners is compensable. Congress recognized the important
function served by snch eights. The Senate Report stated, "It is the
Committee's view that [participation in inspections and pre- and postinspection co11f<Yl"t,nt~trn) will enable miners to understand the safety and
·health requirements of the Act and will enhance mine safety ;:md health
awareness." S. Rep. No. 181, 9Sth Cong., 1st Sess. 28-29 (1977),
reprinted in Senate Subcommittee on Labor, Committee on :-tuman Resources,
95th Cong. 2nd Sess., Legislative History of the Federal Mine_l?_~~ty and
Health Act of 1977, at 616-17 (1978) (''Legis. Hist."). See also
Magma Copper Co~-.-1 FMSHRC 1948, 1951-52 (December 1979)-:-affTd";
Magma Copper--CO. v. FMSHRC, 645 F.2d 694 (9th Cir. 1981), cert. denied,
454 U.S. 940 (1981).
The judge found that "it is the miners and not the mine operator,
authorize or designate a representative for the purpose of participating in •.• a [post-inspection] conference. There is no statutory
ambiguity ori this point and the plain meaning must prevail." 7 FHSB:RC
at 1404. We agree. The language of section 103(f), providing that "a
representative authocized by his miners shall be given an opportunity to
accompany the Secretary", unambiguously provides that miners possess the
right to choose the lr l~epresentative for section 103( f) ins pee tions and
pre- and post-inspection conferences.
(Emphasis added). See also
Leslie Coal l:!_~~i..!!!L_~~· v. Secretary of.Laj:>;:>r, l FMSHRC zoiz:-2027
(December 1979)(ALJ).
~ho

The undisputed record ev:Uenc.e estahlis~1es that Truex was selected
by the miners to sel'.'\1e as the t.r ·cepresentative for the meeting at h~sne.
The president of the Union local, Lipinski, assi3ned Truex to serve as
the mi.11ers' r:epr'l'!S(~fl tative at the meeting with Inspec ttlr Mackey. On the
morning of the 1neeti11g, Truex informed Olzer that he had been clestgrrnteci
as the 1nlners' representative for the meeting w-ith the inspector.
Con.sol ·loes not dlspute that, for the purpose of the meeting, Trnex was
,i.-~sig1rn.ted by the miners as their authori?.eJ representative.
See
St Lpulation 3'4. The parties agree that hatl r::'ruex proceede<l to work:. with
his regular cretv, lt is llkely that he would not have been 1wtlf Lr~d ol:
the inspector's <'trri.val nor have been available to. atti~n<l the conference.
StipuLition 17. Further, Consol does not dispute that Trnex understood
this to be the case and went on "union business" only to he ahle to act
as the representative of miners at the meetint;. Stipulation 33. Consequently, it is clear that r.,)nsol.'s refusal to either agree to notify
Truex at his undergroum1 ,.,,irk statit>n of the lnspector's arr.i11al ;J.1ul
allow hL111. to leave to attend the meeting or to reasst~n hlm work in an
area Er1m lvhieh he could have easily attended the 1neeti.ng effectively
denied miners their choice of representative at the cmtference.
Furthermore, as explained belo1.<1, the miners' choice of Truex: as tlwir.
represent<l tive rested on reasonable grounds and would have caused no
anacceptable disruption in the work: place.

129.8

Consol's argument that the miners' section 103(f) rights, if any,
arose when the inspector arrived on mine property is not well taken on
this record. The purpose of section 103(f) is to enhance miner understanding and awareness of the health and safety requirements of the Act.
The fact that section 103(f) protects the miner representative, who is
also an employee of the operator, from a loss in pay in exercising his
section 103(f) rights evidences Congressional recognition tha.t an operator
would be required to make modifications in work assignments to permit
miner representatives to exercise section 103(f) rights. Here, Consol
was aware that an MSHA inspector would be arriving for a meeting to
review a hearing conservation plan. Consol was also aware that Truex
was familiar with the plan and had been designated by the miners to
participate as their representative in the review of the plan. Nevertheless, upon being notified that Truex was the representative of miners,
Olzer directed Truex to proceed underground with his regular crew.
Truex indicated his willingness to do so, but asked that he be notified
when the inspector arrived. .This request was refused. Olzer further
refused Truex's request that he be permitted to work, until the inspector
arrived, in an area that would have allowed him to be readily available
for the meeting. Under these circumstances, Truex's requests rather
than Olzer's responses reflected the reasonable work adjustments required
under section 103(f) to fully effectuate that section's participation
rights.
Olzer's violative refusal caused Truex, if he was to fulfill his
statutory role as a representative of the miners, to declare himself on
"union business". Accordingly, at the time that Truex invoked the Wage
Contract right, Consol already had acted in violation of section 105(c)(l)
interfering with Truex's section 103(f) rights. Thus, Consol's attempt
to use the Contract as a defense is irrelevant and Consol is liable for
payment of the six and one-half hours of wages Truex would have earned
absent its violation.
Finally, we are not persuaded that the Union's failure to file
information required by 30 C.F.R. sections 40.2(a) and 40.3 regarding
the identification of representatives of miners defeats Truex's claim
here. In Consolidation Coal Co. v. Secretary of Labor and United Mine
Workers of America, 3 FMSHRC 617 (March 1981), the Commission held that
the failure to file as a representative of miners under Part 40 did not
per se entitle an operator to deny an individual walkaround participation
rights. 3 FMSHRC at 619. The Commission recognized that "In a particular situation, absent filing, an operator may in good faith lack a
reasonable basis for believing that a person is in fact an authorized
representative of miners." Id. Here, however, as the judge noted and
as the stipulations establis~ Consol did not question that Truex was,
in fact, the designated representative of miners for the conference at
issue. Whatever implications might result in some other context from a
failure to file under Part 40 need not be resolved in this case.
Consequently, we conclude that by preventing Truex from acting as a
representative of miners without first declaring himself to be on "union
business" and thus incurring a loss of pay, Consol denied Truex the
opportunity to exercise his 103(f) rights and thereby discriminated
against Truex in violation of section 105(c)(l).

1299

Accordingly, we affirm the decision of the judge.

(

am~s

A. La to~ Commissioner

di]__,_;_v ~
L. Clair Nelson, Commissioner

1300

Distribution
Karl T. Skrypak, Esq.
Consoli.dation Coal Company
1800 Washington Road
Consol Plaza
Pittsburgh, Pennsylvania 15241
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
520.3 Le;esburg Pike, Suite 1000
Falls Church, Virginia 22041

1301

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1986
LOCAL UNION 1609, DISTRICT 2,
UNITED MINE WORKERS OF AMERICA
Docket No. PENN 84-158-C

v.

GREENWICH COLLIERIES, DIVISION
OF PENNSYLVANIA MINES
CORPORATION

BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This compensation proceeding arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), mirrors the
issues raised in Loe. U. 1889, Dist. 17,~UMW--X-v. Westmoreland Coal Co.,
Docket No. WEVA 81-256-C, decided this same date. At issue is whether
miners idled following an underground explosion are entitled to one-week
compensation under the provisions of the third sentence of sectio.n 111
of the Mine Act. 1/ Commission Administrative Law Judge George A. Koutras
};_/

The first three sentences of section 111 of the Mine Act state:
[l] If a coal or other mine or area of such mine is closed by
an order issued under section [103] ••• section [104] ... , or
section [107] of this [Act], all miners working during the shift
when such order was issued who are idled by such order shall be
entitled, regardless of the result of any review of such order, to
full compensation by the operator at their regular rates of pay for
the period they are idled, but for not more than the balance of
such shift. [2] If such order is not terminated prior to the next
working shift, all miners on that shift who are idled by such order
shall be entitled to full compensation by the operator at their
regular rates of pay for the reriod they are idled, but for not
more than four hours of such shift. [3J If a coal or other mine
or area of such mine is closed by an order issued under section
[104) ••• or section [107] of this [Act] for a failure of the
operator to comply with ariy mandatory health or safety standards,
all miners who are idled due to such order shall be fully compensated after all interested parties are given an opportunity for a
public hearing, which shall be expedited in such cases, and after
such order is final, by the operator for lost time at their.regular
rates of pay for such time as the miners are idled by such closing,
or for one week, whichever is the lesser.

30 U.S.C. § 821 (sentence numbers and emphasis added).

1302

dismissed the compensation claim of the United Mine Workers of America
("UMWA") on two grounds: (1) that the miners had been idled due to a
section 103 order of withdrawal, not due to a subsequently issued section
107(a) imminent danger order of withdrawal; and (2) that the section
107(a) order failed to allege a violation of a mandatory standard.
6 FMSHRC 2465 (October 1984)(ALJ). For the reasons set forth in our
decision in Westmoreland, supra, we reverse and remand.
The facts are not in dispute. An explosion occurred at about
5:00 a.m., February 16, 1984, in the No. 1 underground coal mine of
Greenwich Collieries ("Greenwich") located in Indiana County, Pennsylvania. At 7:00 a.m. that same morning an inspector of the Department of
Labor's Mine Safety and Health Administration (''MSHA"), Gary Rais bough,
issued a section 103(j) withdrawal order, which covered the entire
mine. !:_/ The section 103(j) order stated:
A methane ignition and/or explosion has occurred
at approximately 5:00 a.m. in and around the
active D-5 (037) working section. Three miners
who were working in the D-3 section are not
accounted for. The following persons are permitted to enter or remain in the mine for the
purpose of rescue operations: State and MSHA
officials, company officials and UMWA personnel
who are necessary to conduct the rescue operations.

!:_/

Section 103(j) of the Mine Act states:
Accident notifications rescue and recovery activities
In the event of any accident occurring in any coal or other
mine, the operator shall notify the Secretary thereof and shall
take appropriate measures to prevent tlie destruction of any evidence
which would assist in investigating the cause or causes thereof.
In the event of any accident occurring in a coal or other mine, where
rescue and recovery work is necessary, the Secretary or an authorized
representative of the Secretary shall take whatever action he deems
appropriate to protect the life of any person, and he may, if he deems
it appropriate, supervise and direct the rescue and recovery activities
in such mine.

30 U.S.C. § 813(j)(emphasis added). Orders issued pursuant to section
103(j) or section 103(k) of the Mine Act, 30 U.S.C. § 813(k), are commonly
known as "control orders" since they are the means by which the Secretary
may assume initial control of a mine in the event of an accident in
order to protect lives, initiate rescue and recovery operations, and
preserve evidence.

1303

At 10:15 a.m. that morning MSHA Inspector Michael Bonde issued a section
107(a) imminent danger withdrawal order, which also covered the entire
mine. 1/ The section 107(a) order provided:

An underground mine explosion has occurred in this
mine. This order is issued to assure the safety
of any persons in the mine until an examination is
ma.de to determine if the entire mine is safe.
At 2:00 p.m. that afternoon the section 103(j) control order was modified
to a section 103(k) control order. 4/
As a result of the mine explosion, three miners were killed and
several others were injured. The section 107(a) order was not terminated until April 30, 1984. On February 25, 1984, while the mine was
3/

Section 107(a) of the Mine Act provides:
Procedures to counteract dangerous conditions
(a)

Withdrawal order

If, upon any inspection or investigation of a coal or other
mine which is subject to this Act, an authorized representative of
the Secretary finds that an imminent danger exists, such repre-.
sentative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those
referred to in section [104](c) of this [Act], to be withdrawn
from, and to be prohibited from entering, such area until an
authorized representative of the Secretary determines that such
imminent danger and the conditions or practices which caused such
imminent danger no longer exist. The issuance of an order under
this subsection shall not preclude the issuance of a citation under
section [104] of this [Act] or the proposing of a penalty under
section [llOJ of this [Act.]
30 U.S.C.

4/

§

817(a).

Section 103(k) of the Mine Act states:
In the event of any accident occurring in a coal or other
mine, an authorized representative of the Secretary, when present,
may issue such orders as he deems appropriate to insure the safety
of any person in the coal or other mine, and the operator of such
mine shall obtain the approval of such representative, in consultation with appropriate State representatives, when feasible, of any
plan to recover any person in such mine or to recover the coal or
other mine or return affected areas of such mine to normal.

30 u.s.c. § 813(k).

1304

still closed, MSHA commenced the underground phase of its examination
into the causes of the explosion. On March 20, 1984~ MSHA also conducted
in the mine a 11 saturation 11 inspection, which resulted in the issuance of
59 orders of withdrawal to Greenwich pursuant to section 104(d)(l) of
the Mine Act. 30.U.S.C. § 814(d)(l). In May 1984, the UMWA filed two
complaints with the Commission seeking one-week compensation for the
miners' idlement: in Docket No. PENN 84-158-C, the case now pending on
review, the UMWA based its claim on the section 107(a) imminent danger
order; in Docket No. PENN 84-159-C, the claim was premised on the later
section 104(d) orders of withdrawal. The complaints were assigned to
and consolidated for hearing by Judge Koutras.
On October 18, 1984, Judge Koutras issued a summary decision dismissing both of the UMWA's compensation complaints. With respect to
Docket No. PENN 84-159-C, he concluded that the UMWA could not show, as
a necessary prerequisite to one-week compensation under section 111,
that the miners had been idled "due to" the section 104(d) orders because
the miners were idled already by the previous section 103 and section
107 orders. 6 FMSHRC at 2476-77. Concerning Docket No. PENN 84-158-C,
the judge stated, "[T]he condition precedent for the awarding of a
week's compensation in these circumstances is that the mine is idled by
the issuance of a § 107(a) order which cites a violation." 6 FMSHRC at
2477. He found that the mine was closed by and the miners idled due to
the section 103 order, not the subsequently issued section 107(a) imminent
danger order, and noted that the latter order did not cite a violation
of a standard on its face. 6 FMSHRC at 2477-78. The judge also denied
the UMWA's request that he retain jurisdiction of the complaint pending
the outcome of MSHA's investigation into the causes of the mine explosion.
6 FMSHRC at 2478. Based on these findings, the judge dismissed the complaint.
Subsequently, the UMWA petitioned for review only as to Docket No.
PENN 84-158-C. The Commission directed review and heard consolidated
oral argument in this matter and two other compensation cases decided
this date, Westmoreland, supra, and r,oc. U. 2274, Dist. 28, UMWA v.
Clinchfield Coal Co., Docket No. VA 83-55-C.
While this matter was pending on review, MSHA's investigation into
the causes of the explosion continued. In view of our disposition of
this proceeding, it is necessary to note briefly certain procedural
developments relevant to MSHA's investigation. Between March 27 and
April 27, 1984, MSHA had obtained from 66 persons sworn statements
concerning the possible causes of the explosion. On March 29, 1985,
MSHA issued Greenwich five section 104(d)(l) withdrawal orders citing
violations of 30 C.F.R. §§ 75.301, 75.303(a), 75.316 and 75.322, mandatory
safety standards dealing with ventilation and preshift examination
requirements. Each order noted: "This [cited] condition was observed
during the investigation of a multiple fatal mine explosion ••• on
February 16, 1984." The orders were terminated on the day that they
were issued. Greenwich contested the five orders and proceedings before
the Commission ensued. Docket Nos. PENN 85-188-R through PENN 85-192-R
& PENN 86-33.

1305

Subsequently, in connection with the present compensation proceeding,
the UMWA transmitted to the Commission copies of the five section 104(d)(l)
withdrawal orders, and requested a remand of 'the compensation proceeding
to the judge to allow him to rule as to whether the allegations of
violation contained in the section 104(d)(l) orders established the
required nexus between the section 107(a) imminent danger order and
underlying violations of mandatory standards. By order dated June 12,
1985, the Commission denied the motion for remand, observing that the
judge had already "rejected the contention that subsequently issued 104
orders may serve as a basis for an award of compensation under the
circumstances presented in this case."

On September 6, 1985, the Secretary issued his final Report of
Investigation regarding the explosion. In essence, the report concluded
that the explosion was caused by a dangerous accumulation of methane
ignited by electrical arcing. The report also listed as "conditions and
practices ••• contribut[ing] to the explosion" the five violations cited
in the section 104(d)(l) orders issued in M.arch 1985. MSHA, U.S. Dept.
of Labor, Report of Investigation, Underground Coal Mine Explosion, Greenwich
Collieries No. 1 Mine, etc. 68-69 (1985). The Commission permitted the
UMWA to submit a supplemental brief in the present compensation proceeding
discussing the report's impact, if any, on the issues presented.
Meanwhile, Greenwich's separate contest of the five section 104(d)
withdrawal orders had been assigned for hearing by Commission Administrative
Law Judge Roy J. Maurer. On July 14, 1986, Judge Maurer issued an order
granting Greenwich partial summary judgment. 8 FMSHRG 1105 (July 1986)(ALJ).
The judge vacated the section 104(d)(l) orders "because they were not
issued based on a finding by an MSHA inspector of an existing violation
observed or detected during an inspection, but rather are based on an
investigation of pre-existing, terminated violations •••• " 8 FMSHRC at
1107. The judge modified the orders to section 104(a) citations, 30
U.S.C. § 814(a), holding that "under the totality of the circumstances"
they had been issued '"with reasonable promptness"' as required under
that provision. 8 FMSHRC at 1107. The judge indicated that further
proceedings on these modified citations would commence. On August 22,
1986, however, we granted petitions for interlocutory review filed by
the Secretary and the UMWA'and stayed further proceedings before Judge
Maurer. The issues presented on interlocutory review concern only the
judge's determination that the orders were not properly issued under
section 104(d)(l).
In Westmoreland, issued this same date, we have addressed thoroughly
the proper interpretation of section 111. The material issues presented
here are identical to the issues addressed and resolved in Westmoreland
and, accordingly, the rationale of the latter decision is controlling.
For the reasons stated in Westmoreland, slip op. at 7-11, the
issuance of the initial section 103 control order did not preclude, for
safety or compensation purposes, the subsequent issuance of the section
107 imminent danger order. The orders had concurrent operation and
effect. For purposes of the third sentence of section 111, the mine was

1306

closed by and the miners were idled due to the subsequent section 107{a)
order, and that order may operate as a valid prerequisite to the UMWA's
one-week compensation claim. We reverse the judge's findings to the
contrary.
For the reasons stated in Westmoreland, slip op. at 11-12, we also
reverse the judge's determination that in order to trigger entitlement
to one-week compensation a section 107{a) order must itself allege a
violatio.n of a mandatory standard. As we concluded in Westmoreland,
although an imminent danger order may allege or be modified later to
allege a violation, allegations of violation subsequently cited by MSHA
in section 104 citations or orders, once admitted or found, also may
supply the necessary nexus between the imminent danger order and an
underlying violation of a mandatory standard. Westmoreland, slip op. at
13-14.
As discussed above, MSHA issued and Greenwich has contested five
section 104(d)(l) orders alleging violations that, allegedly, contributed
to the metijane ignition and explosion. Docket Nos. PENN 85-188-R, etc.
As noted, the presiding judge in that separate matter vacated those
orders on procedural grounds and modified them to section 104(a) citations.
The validity of the orders -- but not any allegation of violation contained
in them -- is now pending before us in a separate proceeding on interlocutory review. In the present case, the UMWA contends that these alleged
violations supply the required nexus with the imminent danger order for
purposes of one-week compensation under the third sentence of section
111.
We held in Westmoreland that the precise form in which MSHA alleges
a violation is not controlling for compensation purposes. Westmoreland,
slip op. at 11-14. Therefore, the resolution of the procedural issue
presented to the Commission on interlocutory review in Docket Nos. PENN
85-188-R, etc., will not directly affect the UMWA's claim in this compensation proceeding that the violations provide the required nexus. The
UMWA's assertion of nexus, however, could be affected by the ultimate
resolution of the merits of the violations themselves in Docket Nos.
PENN 85-188-R, etc.
Thus, this compensation proceeding is remanded to Judge Koutras
with instructions to hold the UMWA's complaint in abeyance pending final
administrative resolution of the merits of the alleged violations in
Docket Nos. PENN 85-188-R, etc. Cf. Loe. U. 1889, Dist. 17, UMWA v.
Westmoreland Coal Co., 5 FMSHRC 1406, 1410-13 (August 1983). Upon final
disposition with respect to the merits of the alleged violations, Judge
Koutras shall then afford the parties the opportunity to litigate the
question of the nexus, if any, between any violations and the issuance
of the section 107(a) imminent danger order.

1307

For the foregoing reasons, the judge's decision is reversed and
this matter is remanded for further proceedings consistent with this
opinion. 5/

~-UC~
Richard V. Backley, Commissioner

ames A., Lastow~ommissionet

if-C_~ /!.£.£~
L. Clair Nelson, Commissioner

5/

Chairman Ford did not participate in the consideration or dispostion

of this matter.

1308

PENN 84-158-C

Distribution
John T. Scott, Esq.
Timothy Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036
Earl R. Pfeffer, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 2000.5
Debra Feuer, Esq.
Ann Rosenthal, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson B.lvd.
Arlington; Virginia 22203
Administrative Law Judge George Koutras
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite lOOG
Falls Church~ Virginia 22041

1309

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1986
LOCAL UNION 2274, DISTRICT 28,
UNITED MINE WORKERS OF AMERICA
Docket No. VA 83-55-C

v.

CLINCHFIELD COAL COMPANY

BEFORE:

Backley, Doyle, Lastowka, and Nelson, Commissioners
DECISION

BY THE COMMISSION:
In this compensation proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U. S .c. § 801 et seq. (1982), .the issue
presented is whether miners idled following an underground mine explosion
are entitled to one-week compensation pursuant to the third sentence of
section 111 of the Mine Act. 1/ Former Commission Administrative Law
];/

The first three sentences of section 111 provide:
Entitlement of miners to full compensation
[l] If a coal or other mine or area of such mine is closed by
an order issued under section [103] ••• section [104] ..•• or
section [107] of this [Act], all miners working during the shift
when such order was issued who are idled by such order shall be
entitled, regardless of the result of any review of such order, to
full compensation by the operator at their regular rates of pay for
the period they are idled, but for not more than the balance of
such shift. [2]
such order is not terminated prior to the next
working shift, all miners on that shift who are idled by such order
shall be entitled to full compensation by the operator at their
regular rates of pay for the period they are idled, but for not
more than four hours of such shift. [3) If.a coal or other mine or
area of such mine is closed by an order issued under section [104]
••• or section [107] of this [Act] for a failure of the operator to
comply with any mandatory health or safety standards, all miners who
are idled due to such order shall be fully compens£ted after all
interested parties are given an opportunity for a public hearing,
which shall be expedited in such cases, and after such order is final,
by the operator for lost time at their regular rates of pay for such
time as the miners are idled by such closing, or for one week, whichever is the lesser ••••

30 U.S.C. § 821 (sentence numbers and emphasis added).

1310

Judge Charles C. Moore, Jr., denied the compensation claim filed by the
United Mine Workers of America ("UMWA"), holding that the section 107(a)
order of withdrawal that he determined had idled the miners failed to
allege, and was not modified to allege, a violation of a mandatory
health or safety standard. 6 FMSHRC 1782 (July 1984)(ALJ). In light of
our decision this date in Loe. U. 1889, Dist. 17, UMWA v. Westmoreland
Coal Co., Docket No. WEVA 81-256-C, we reverse and remand.
The compensation claim at issue arose following an underground
explosion that occurred at Clinchfield's McClure No. 1 underground coal
mine in Dickenson County, Virginia, on June 21, 1983. On the morning of
June 22, 1983, at 3:42 a.m., an inspector of the Department of Labor's
Mine Safety and Health Administration ("MSHA"), Al Castenedo, issued a
withd.rawal order, pursuant to section 103(k) of the Mine Act, that
affected the entire mine. 2/ The withdrawal order stated:
A fatal mine explosion has occurred in the 2 Left
active section. This order is issued to assure the
safety of any person in the coal mine until an
examination or investigation is made to determine
that the mine is safe to work. Only those persons
selected from the company, state and miners representatives, officials and other persons who are
deemed by MSHA to have information relevant to the
investigation may enter or remain in the affected
area.
At 4:00 a.m. the same morning, the inspector issued a second withdrawal
order. This order, issued pursuant to section 107(a) of the Act, cited
the existence of an imminent danger. It also covered the entire mine.
The withdrawal order stated:
2/

Section 103(k) states:
Safety orders; recovery plans
In the event of any accident occurring in a coal or other
mine, an authorized representative of the Secretary, when present,
may issue such orders as he deems appropriate to insure the safety
of any person in the coal or other mine, and the operator of such
mine shall obtain the approval of such representative, in consultation
with appropriate State representatives, when feasible, of any plan
to recover any person in such mine or to recover the coal or other
mine or return affected areas of such mine to normal.

30 U.S.C. § 813(k). Orders :f.ssued pursuant to section 103(k) or section
103(j), 30 U.S.C. § 813(j), are commonly referred to as "control orders"
since they are the means by which the Secretary may assume initial
control of a mine in the event of an accident, in order to protect
lives, initiate rescue and recovery operations, and preserve evid.ence.

1311

A fatal mine explosion has occurred in the 2 Left
active section. This order shall remain in effect
until all the conditions, practices and causes of
the explosion have been corrected. [1/]
The section 107(a) imminent danger order was terminated on July 18,
1983, and on September 30, 1983, the UMWA filed its claim for one-week
compensation based on the imminent danger withdrawal order and on alleged
violations of mandatory standards found by MSHA inspectors during their
subsequent investigation of the explosion.
In an unreported order issued on December 16, 1983, the administrative law judge denied Clinchfield's motion to dismiss the UMWA's
compensation claim. The judge rejected Clinchfield's argument that the
miners already had been idled by the initial section 103 "control" order
and, therefore, could not have been idled by the section 107(a) imminent
danger order as required under the third sentence of section 111.
Noting that compensation under the third sentence of section 111 could
be initiated only by an order issued pursuant to sections 104 or 107 of
the Mine Act, the judge concluded that the section 103 order was
irrelevant to the UMWA's claim under the third sentence of section 111.
He reasoned that the subsequent section 107(a) order was like "a second
padlock on the door," which prevented the miners from entering the mine
just as the first order had withdrawn them initially. However, the.
judge concluded that, for purposes of the one-week compensation claim,
the idlement must result from "an order which charges a violation of the
health or safety standards." (Emphasis added.) The judge retained
3/

Section 107(a) provides:
Procedures to counteract dangerous conditions
(a) Withdrawal orders
If, upon any inspection or investigation of a coal or other
mine which is subject to this Act, an authorized representative of
the Secretary finds that an imminent danger exists, such representative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those
referred to in section [104](c) of this [Act], to be withdrawn
from, and to be prohibited from entering, such area un~il an
authorized representative of the Secretary determines the:"!: such
imminent danger and the conditions or practices which caused such
imminent danger no longer exists. The issuance of an order under
this subsection shall not preclude the issuance of a citation under
section [104] of this [Act] or the proposing of a penalty under
section [110] of this [Act.J

30 U.S.C.

§

817(a).

1312

jurisdiction in order to determine "[w]hether MSHA, after completing its
investigation can effectively modify the imminent danger order or take
some other action which would allow the miners to prevail in this
case." !±./
In a summary decision issued July 23, 1984, the judge denied the
UMWA's compensation claim. Taking judicial notice of MSHA's official
accident investigation report, and expressing surprise that MSHA
apparently had given no thought to modifying the section 107(a) order to
allege violations of niandatory standards, the judge concluded:
The mine was closed because an inspector thought an
imminent danger existed not because he thought there
was "a failure of the operator to comply with any
mandatory health or safety standards." The fact
that the explosion that led to the order was
actually, in accordance with my assumptions, caused
by the violations does not affect the fact that the
inspector did not issue the order "for a failure of
the operator to comply with ••• safety standards."
6 FMSHRC at 1784.
We granted the UMWA' s petition for discretionary review., permitted
the Secretary of Labor to file an amicus curiae .brief, and heard consolidated oral argument in this matter and two other compensation cases
decided this date, Westmoreland, supra, and Loe. U. 1609, Dist. 2, UMWA
v. Greenwich Collieries, Div. of Pennsylvania Mines Corp., Docket No.
PENN 84-158-C. We now reverse.
In Westmoreland we examine thoroughly the language, structure, and
purposes of section 111, and its third sentence in particular. The
material issues presented in the instant matter are identical to issues
resolved in Westmoreland and that decision, accordingly, controls our
disposition here.
For the reasons stated in Westmoreland, slip op. at 7-11, we agree
in result with the judge that the initial section 103(k) control order
did not preclude, for safety or compensation purposes, the subsequent
issuance of the section 107(a) imminent danger withdrawal order. The
orders had concurrent operation and effect. For purposes of the third
sentence of section 111, the mine was closed by and the miners were
idled due to the subsequent section 107(a) order.
4/
On March 26, 1984, MSHA issued one section 104(d) (1) citation and
four section 104(d)(l) withdrawal orders, three of which alleged that
the cited violations had resulted in a methane ignition, which caused
the explosion on June 21, 1983, at the McClure mine. Clinchfield did
not contest the citation or orders and paid $47,500 in civil penalties.
(No issues are presented in this proceeding regarding the validity of
the citation or orders.)

1313

Further, for the reasons stated in Westmoreland, slip op. at 11-13,
we reverse the judge's determination that a section 107(a) order, whether
as issued or as subsequently modified, must itself allege a violation of
a mandatory standard in order to trigger entitlement to one-week compensation. We conclude, in accordance with Westmoreland, that allegations
of violation cited subsequently by MSHA may supply the required nexus
under section 111 between the section 107(a) imminent danger order and
an underlying violation of a mandatory standard. Westmoreland, slip op.
at 13-14.
As noted above, Clinchfield did not contest the subsequently issued
section 104(d)(l) citation and three section 104(d)(l) withdrawal orders.
Instead, it paid the penalties proposed 'by the Secretary. Both the
Secretary and the UMWA have asserted that those allegations of violation
cited in the section 104(d) citation and orders supply the required
causal nexus between the imminent danger order and an underlying violation
for purposes of entitlement to one-week compensation. That question now
remains to be determined in this matter. ·
Accordingly, we remand this proceeding to the Chief Administrative
Law Judge for assignment to himself or another Commission administrative
law judge to determine whether the violations referenced above provide
the required causal nexus between the section 107(a) imminent danger
order and an underlying violation of a mandatory standard. If such a
relationship is found, the presiding judge shall take appropriate action
to identify affected miners and determine the amount of compensation due
to each miner.

1314

For the foregoing reasons, the judge's decision is reversed. This
matter is remanded to the Chief Judge for further proceedings consistent
with this decision. j/

~Us«~ Co~ssioner

. •

f__LVv

!la~/

L. Clair Nelson, Commissioner

s/
Commissioner Ford did not participate in the consideration or
disposition of this case.

131S

Distribution
John T. Scott, Esq.
Timothy Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036
Earl R. Pfeffer, Esq.
United Mine Wo~kers of America
900 15th St., N.W.
Washington, D.C. 20005
Debra Feuer, Esq.
Ann Rosenthal, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson B.lvd.
Arlington, Virginia 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suit~ 600
Washington, D.C. 20006

1316

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1986
LOCAL UNION 1889, DISTRICT 17,
UNITED MINE WORKERS OF AMERICA
Docket No. WEVA 81-256-C

v.
WESTMORELAND COAL COMPANY

BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This proceeding under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1982), raises important issues concerning
the compensation provisionsof section 111 of the Mine Act. 30 u.s.c.
§ 821. y
The United Mine Workers of America ("UM.WA" or "Union") seeks
1/

The first four sentences of section 111 provide:
Entitlement of miners to full compensation
[l) If a coal or other mine or area of such mine is
closed by an order issued under section [103} ••• , section
[104] •.. , or section [107] of this [Act], all miners working
during the shift when such order was issued who are idled by
such order shall be entitled, regardless of the result of any
review of such order, to full compensation by the operator at
their regular rates of pay for the period they are idled, but
for not more than the balance of such shift. [2] If such
order is not terminated prior to the next working shift, all
miners on that shift who are idled by such order shall be
entitled to full compensation by the operator at their regular
rates of pay for the period they are idled, but for not more
than four hours of such shift. [3] If a coal or other mine or
area of such mine is closed by an order issued under section
[104] ••. or section [107] of this [Act] for a failure of the
operator to comply with any mandatory health or safety standards,
all miners who are idled due to such order shall be fully compensated after all interested parties are given an opportunity
for a public hearing, which shall be expedited in such cases,
and after such order is final, by the operator for lost time at
their regular rates of pay for such time as the miners are idled
(footnote 1 continued)

1317

compensation from Westmoreland Coal Company ("Westmoreland") pursuant to
the third sentence of section 111 for an idlement of miners that the Union
seeks to link to an imminent.danger withdrawal order issued following an
explosion at one of Westmoreland's underground coal mines. Former Commission Administrative Law Judge Richard C. Steffey dismissed the UMWA's
compensation complaint, holding that: (1) for purposes of determining
entitlement to compensation, the miners in question were not idled by
the imminent danger order issued pursuant to section 107(a) of the Act
but by a withdrawal order previously issued pursuant to section 103(j); 2/
Footnote 1 end.
by such closing, or for one week, whichever is the lesser.
[4] Whenever an operator violates or fails or refuses to comply
with any order issued under section [103] ••• ,section [104] ••• ,
or section [107] of this [Act], all miners employed at the affected
mine who would have been withdrawn from, or prevented from entering,
such mine or area thereof as a result of such order shall be entitled
to full compensation by the operator at their regular rates of pay,
in addition to pay received for work performed after such order was
issued, for the period beginning when such order was issued and
ending when such order is complied with, vacated, or terminated ••••
30 U.S.C. § 821 (sentence numbers and emphasis added).

]J

Section 103(j) provides:
Accident notification; rescue and recovery activities
In the event of any accident occurring in any coal or other
mine, the operator shall notify the Secretary thereof and shall
take appropriate measures to prevent the destruction of any evidence
which would assist in investigating the cause or causes thereof.
In the event of any accident occurring in a coal or other mine,
where rescue and recovery work is necessary, the Secretary or
an authorized representative of the Secretary shall take whatever action he deems appropriate to protect the life of any
person, and he may, if he deems it appropriate, supervise
and direct the rescue and recovery activities in such mine.

30 U.S.C. § 813(j) (emphasis added). Orders issued pursuant to section
103(j) or section 103(k), 30 U.S.C. § 813(k), are commonly referred to
as "control orders" since, as discussed infra, they are· the means by
which the Secretary may take initial control of a mine in the event of
an accident in order to· protect lives, initiate rescue and recovery
operations, and preserve evidence.
Section 107(a) provides:
Procedures to counteract dangerous conditions
(footnote 2 continued)

1318

(2) even if the miners were idled by the section 107(a) order, that
order did not allege nor was it modified to allege a violation of a
mandatory health or safety standard, which the judge found was required
under the third sentence of section 111; and (3) the violations of
mandatory standards alleged in 13 subsequently issued section 104(d)(2)
withdrawal orders could not constitute a "nexus" between the section
107(a) order and the violation of a mandatory standard. 6 FMSHRC 2192
(September 1984)(ALJ). For the reasons explained below, we conclude
that the judge erred in his resolution of each of these questions and
reverse and remand.
I.

Facts and Procedural History
The facts were stipulated by the parties and are set forth in the
judge's Second Summary Decision. 6 FMSHRC at 2194-96. Briefly, an
explosion occurred at approximately 3:30 a.m. on November 7, 1980, in
Westmoreland' s Ferrell No. 17 underground coal mine located in West
Virginia.. At 7: 30 a .m. on November 7, Inspector Eddie White of the
Department of Labor's Mine Safety and Health Administration ("MSHA")
issued a section 103(j) withdrawal order that applied to the entire
mine. The section 103(j) order provided:

An ignition has occurred in 2 South off 1
East. This was established by a power failure at
3:30 a.m. and while searching for the cause of the
power failure, smoke was encountered in the 2-South
section. Five employees in the mine could not be
accounted for. [The area or equipment involved
Footnote 2 end.
(a)

Withdrawal orders

If, upon any inspection or investigation of a coal or other
mine which is subject to this [Act], an authorized representative
of the Secretary finds that an imminent danger exists, such representative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those referred
to in section [104](c) of this [Act], to be withdrawn from, and to
be prohibited from entering, such area until an authorized representative of the Secretary determines that such imminent danger and
the conditions or practices which caused such imminent danger no
longer exist. The issuance of an order under this subsection shall
not preclude the issuance of a citation under section (104] of this
[ActJ or the proposing of a penalty under section [110] of this
[Act.]
30 U.S.C. § 817(a).

1319

is] the entire mine. The following persons are
permitted to enter the mine: Federal coal mine
inspectors, West Virginia Department of Mines coal
mine inspectors, responsible company officials,
and United Mine Workers of America miner's representatives.
One half-hour later, at 8: 00 a.m., Inspector White issued a section
107(a) imminent danger withdrawal order also covering the entire mine.
The order, which did not allege a viola.tion of any rnanda tory heal th or
safety standard, stated:
All evidence indicates that an ignition of
unknown sources has occurred and five employees
cannot be accounted for.
The bodies of the five miners were recovered on November 8, 1980,
and the 2-South area of the mine was sealed off. Both withdrawal orders
were modified on December 10, 1980, to cover "the seals and areas inby
the seals." On July 15, 1982, twenty months after the explosion, MSHA
issued 13 section 104(d)(2) withdrawal orders citing violations of
mandatory standards based on sworn statements taken during MSHA's
investigation of the mine explosion. 3/ The section 107(a) order was
not modified to allege violations of mandatory standards, and was
terminated on November 15, 1983.

J../

Section 104(d) provides:
Findings of violations; withdrawal order
(1) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and if
he also finds that, while the· conditions created by such violation
do not cause imminent danger, such violation is of such nature as
could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard, and if he
finds such violation to be caused by an unwarrantable failure of
such operator to comply with such mandatory health or safety
standards, he shall include such finding in any citation given to
the operator under this [Act]. If, during the same inspection or
any subsequent inspection of such mine within 90 days after the
issuance of such citation, an authorized representative of the
Secretary finds another violation of any mandatory health or safety
standard and finds such violation to be also caused by an unwarrantable failure of such operator to so comply, he shall forthwith
(footnote 3 continued)

1320

The litigation of this matter has followed a complicated course.
Some of this history is described in the Commission's previous decision
(see infra), and will not be repeated in full here. On February 5,
1981, the UMWA filed a complaint under section 111 of the Mine Act
seeking compensation for the miners' idlement, which the Union attributed
to the withdrawal orders issued on November 7 in the aftermath of the
mine explosion. The UMWA's complaint, as later amended, sought, among
other things, the limited compensation available under the second sentence
of section 111 ("shift compensation") for the miners idled on the November 7
day shift, and one week's compensation under the third sentence of
section Ill ("one-week compensation") for all of the idled miners.
On April 28, 1982, the judge issued a Summary Decision, in relevant
part granting shift compensation for the miners idled on the November 7
day shift but dismissing without prejudice the Union's claim for one-week
compensation on the grounds that the section 107(a) order did not allege
a violation of a mandatory standard. 4 FMSHRC 773, 776-79, 784-88
(April 1982) (ALJ). The judge noted that there was "nothing to prevent
UMWA from filing.a complaint for a week of compensation under the third
sentence of section 111 if and when MSHA does modify [the] outstanding
imminent-danger order ••• to allege one or more violations of the mandatory
health and safety standards by Westmoreland." 4 FMSHRC at 789. The
judge denied the UMWA's request that he retain jurisdiction of the case
and defer final decision pending completion of MSHA's investigation into
the causes of the mine explosion. 4 FMSHRC at 788-89. The UMWA. filed
with the Commission a petition for discretionary review, which was
granted on June 6, 1982.

Footnote 3 end.
issue an order requiring the operator to cause all persons in the
area affected by such violation, except those persons referred to
in subsection (c) of this section to be withdrawn from, and to be
prohibited from entering, such area until an authorized representative of the Secretary determines that such violation has been
abated.
(2) If a withdrawal order with respect to any area in a coal
or other mine has been issued pursuant to paragraph (1), a withdrawal
order shall promptly be issued by an authorized representative of
the Secretary who finds upon any subsequent inspection the existence
in such mine of violations similar to those that resulted in the
issuance of the withdrawal order under paragraph (1) until such
time as an inspection of such mine discloses no similar violations.
Following an inspection of such mine which discloses no similar
violations, the provisions of paragraph (1) shall again be applicable to that mine.
30 u.s.c.

§

814(d).

1321

The major question presented on review was whether the judge had
erred in not retaining jurisdiction over the one-week compensation
claim. The Commission concluded that he had erred, and remanded the
case to the judge with instructions to hold the record open to permit
the parties to make any appropriate motions or showings upon the completion of MSHA's investigation. Loe. U. 1889, Dist. 17, UMWA v.
Westmoreland Coal Co., 5 FMSHRC 1406, 1410-13 (August 1983). The
Commission noted the issuance of the 13 section 104(d)(2) orders in July
1982, but expressed no view at that time as to "whether these thirteen
104(d)(2) orders or any later modification of the 107(a) Order ••• may
provide the basis for [one-week] compensation under the third sentence of
section 111." 5 FMSHRC at 1413.
In the consolidated notice of contest and civil penalty proceeding
involving review of the 13 section 104(d)(2) orders (Docket Nos. WEVA
82-340-R, etc.), Judge Steffey vacated the orders, concluding that
they had been improperly issued under section 104(d), but he upheld the
assertions of violation underlying the vacated orders. In a later order
approving settlement, the judge approved Westmoreland's agreement to pay
civil penalties totalling $38,000 for the violations alleged in the 13
vacated section 104(d) orders. 6 FMSHRC 1267 (May 1984)(ALJ).
In his decision on remand from the Commission in the compensation
proceeding, the judge again denied the UMWA's claim for one-week
compensation. The judge determined that the miners had been withdrawn
by the section 103(j) order, not by the section 107(a) order issued one
half-hour later, and that "[t]herefore, UMWA cannot satisfy the first
prerequisite under the third sentence of section 111 which requires a
showing that miners were withdrawn and idled by the 107(a) order."
6 FMSHRC at 2201. The judge further concluded that even if the miners
had been withdrawn by the section 107(a) order, it neither alleged at
the time of its issuance, nor had it been modified prior to its termination to allege, a violation of a mandatory standard, another prerequisite,
in the judge's view, for one~week compensation under section 111.
6 FMSHRC at 2202. Despite Westmoreland's payment of civil penalties in
settlement of the underlying allegations of violation contained in the
13 vacated section 104(d) orders (supra), the judge opined that the
orders could not "be said to allege violations as part of an imminent
danger order because [the section 104(d) orders] could not have been
issued in the first instance without a finding that the violation cited
in the order did not cause an imminent danger." Id.
We granted the petition for discretionary review filed by the UMWA,
and heard consolidated oral argument in this matter and two other similar
compensation cases also decided this date, Loe. U. No. 2274, Dist. 28, UMWA
v. Clinchfield Coal Co., Docket No. VA 83-55-C, and Loe. U. 1609, Dist. 2,
UMWA v. Greenwich Collieries, Div. of Pennsylvania Mines Corp., Docket
No. PENN 84-158-C.

1322

II.

Disposition of Questions Presented
This case presents three major issues: (1) whether the issuance of
a section 103(j) order precludes a subsequently issued section 107(a)
order from serving as a necessary prerequisite for entitlement to one-week
compensation under the third sentence of section 111; (2) whether a
section 107(a) order must allege, or be modified prior to its termination to allege, a violation of a mandatory health or safety standard
in order to trigger entitlement to one-week compensation; and (3) whether
a subsequent allegation by the Secretary of a violation of a mandatory
standard in a separate citation or order may provide the nexus between
the issuance of the 107(a) order and an underlying violation.
These questions center around the meaning of a few key words in the
third sentence of section 111 (n.1 supra): What are the relationships
intended by the statutory references to a mine being closed "by" a
section 104 or 107 order, the miners being idled "due to 11 suchan order,
and the order itself having been issued "for" a violation of a standard?
30 U.S.C. § 821 (emphasis added throughout). In our view, the meaning
of these words becomes clear when they are viewed in the proper context
of section 111 as a purposive whole.
A.

The sequence of withdrawal orders

We turn first to the judge's conclusion that the miners had already
been idled officially as a result of the prior issuance of the section
103(j) "control" order and, theref'ore, for purposes, of entitlement to
one-week compensation, could not have been idled as a result of the
subsequent sectioh 107(a) order as required for such entitlement under
the third sentence of section 111.
Section 111 is remedial in n~ture and was not intended by Congress
to be interpreted and applied narrowly. The key Senate Report on the
bill that was enacted as the~Mine Act states:
Miners['] entitlement resulting from closure orders
As the Committee has consistently noted,
the primary objective of this Act is to assure the
maximum safety and health of miners. For this
reason, the bill provide~ at Section ll[lJ that
miners who are withdrawn from a mine because of
the issuance of a withdrawal order shall receive
certain compensation during periods of their
withdrawal. This provision, drawn from the Coal
Act, is not intended to be punitive, but recognizes
that miners should not lose pay because of the
operator's violations, or because of an imminent
danger which was totally outside their control.

1323

It is therefore a remedial provision which also
furnishes added incentive for the operator to
comply with the law. This provision will also
remove any possible inhibition on the inspector in
the issuance of closure orders.
S. Rep. No. 181, 95th Cong., 1st Sess. 46-47 (1977)("S. Rep."), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong.,
2d Sess., Legislative History of the Federal Mine Safety and Health Act of
· 1977. at 634-35 (1978) ("Legis. Hist.") (emphasis added). As the Commission
has stated previously, •isection 111 is designed to promote safety and
protect lives •••• " Loe. U. No. 781, Dist. 17, UMWA v. Eastern Assoc. Coal
Corp., 3 FSHRMC 1175, 1178 (May 1981). The judge's formalistic emphasis
on the sequencing of relevant withdrawal orders and his imputation of
preclusive effect to the order issued first in time cannot be squared
with the language, structure, and purpose of section 111 and other
pertinent provisions of the Mine Act.
We have no difficulty with the proposition that only the specific
types of withdrawal orders listed in each of the first four sentences of
section 111 may serve as prerequisites for entitlement to the forms of
compensation mentioned respectively in those sentences. Nevertheless,
the focus of section 111 as a whole is on the operator's conduct as it
relates to conditions in the mine -- not the chronology of the Secretary's
official actions in response to mine accidents or emergencies. Moreover,
section 111 contemplates in furtherance of safety that section 103
control orders and other relevant withdrawal orders have concurrent,
rather than mutually exclusive, operation and effect.
Section 111 creates a graduated scheme of compensation tying enlarged
compensatory entitlement to increasingly serious operator conduct.
Thus, upon a mine closure and idlement attributable to the issuance of a
section 103, 104, or 107 order, the limited shift compensation described
in the first sentences of section 111 is awardable "regardless of the
result of any review of such order •••• " 30 U.S.C. § 821. If, however,
the closure and idlement is attributable to a section 104 or 107 order
"issued ..• for a failure of~the operator to comply with any mandatory
,,, standard, 11 the entitlement under the third sentence of section 111
is to one-week compensation. Id. Finally, and most seriously, if an
operator fails to comply with a-section 103, 104, or 107 order, the
miners who otherwise would have been withdrawn are to be paid the full
compensation specified in the fourth sentence of section 111 in addition
to their regular pay, until such time as the order is complied with,
vacated, or terminated. The primary emphasis that we discern in this
scheme is upon what the operator has done, not on any expressed concern
over the particular sequencing of the issuance of various types of
withdrawal orders by the Secretary.
The decisions of this Commission and the predecessor Interior Board
of Mine Operations Appeals ("Board") evidence consistent precedent that
a prior idlement of miners, whether occurring as a result of the issuance
of an initial control order or, involuntarily, because of emergency
conditions, does not bar miners' entitlement pursuant to a subsequently
issued withdrawal order.

1324

Under the analogous compensation provisions of section llO(a) of
the 1969 Coal Act, 30 U.S.C. § 801 et seq. (1976)(amended 1977), shift
compensation was awardable for an idlement attributed to an order issued
under section 104 of that Act and one-week compensation was available if
the idlement was attributed to a section 104(c) withdrawal order issued
for an "unwarrantable failure" to comply with a mandatory standard. 30
U.S.C. § 820(a)(l976)(amended 1977). Sections 103(e) & (f) of the 1969
Coal Act, 30 U.S.C. §§ 813(e) & (f)(l976)(amended 1977), were the control
order provisions analogous to sections 103(j) & (k) of the Mine Act. In
interpreting the meaning and interplay of these 1969 Coal Act provisions,
in circumstances analogous to the present case, the Board held:
The miners in the instant case were officially
withdrawn by the 103(f) [control] order. However,
they were also officially withdrawn by the [subsequent] section 104(c) [unwarrantable failure
withdrawal] orders. The language in section
llO(a) of the Act allows compensation to miners
who are "idled" by a 104(c) order. There is
nothing in the language of that section to
indicate that compensation for miners will
not lie when there are two different orders
of withdrawal in effect concurrently.
Additionally, that section does not require
the 104 order to be the first official one.
Sequence .•• is not the essence of the applicability of section llO(a).
Roscoe Page v. Valley Camp Coal Co., 6 IBMA 1, 6 (1976) (emphasis added).
In addressing similar issues under the 1969 Coal Act, the Commission
also adopted the approach that initial control orders and other subsequent
compensation-qualifying withdrawal orders operated "concurrently."
Peabody Coal Co., etc., 1 FMSHRC 1785, 1790 (November 1979).
In Loe. U. No. 781, etc. v. Eastern, supra, a compensation case
arising under the Mine Act, the Commiss.ion applied the concept of "nexus"
to determine the causative relationship between the operation of withdrawal
orders and idlements. The Commission stated, "[SJection 111 compensation.
is awardable only if there is a nexus between a designated withdrawal
order and the miners' idlement ••• ,or between the underlying reasons
for the idlement ••. and the reasons for the order." 3 FMSHRC at 1178.
The Commission defined "nexus" in terms of a "significantly substantial
relationship" between idlement and withdrawal order "to support a section
111 award." Id. Rather than establishing an inflexible nexus requirement
the Commissionspecifically recognized the possibility cf "more complicated
sequences of events or concurrent operation of causative factors." Id.
(Emphasis added.) The Commission held: "In such cases, we will exa~ne
the relationship between the underlying reasons for the withdrawal and
for the order, and will give balanced consideration both to the •. ,

1325

compensatory character of section 111 and to the overall safety purposes
of the 1977 Mine Act and section 111 itself." Id. The foregoing principles
are determinative of the present issue.
In the present case, the initial section 103(j) control order and
the subsequent section 107(a) imminent danger withdrawal order each
played a particular role with respect to the overall safety concerns of
the Mine Act and section 111 and the compensatory character of section
111. From the standpoint of safety, the section 103 order gave the
Secretary immediate control of the mine, under the emergency circumstances
of the explosion, in order to take whatever actions he deemed necessary
in protecting lives and directing rescue and recovery operations. From
a compensatory standpoint, that order (as the judge correctly concluded
in his first summary decision) initiated whatever compensation was
available under the first two sentences of section 111. The section
107(a) order, issued one half-hour l.ater upon a finding of imminent
danger, required the operator, for safety reasons, to withdraw the
miners from the affected area until the Secretary determined that the
imminent danger and its causes no longer existed. For compensation
purposes, the imminent danger order initiated the .possibility of entitlement under the third sentence of section 111. We find nothing in the
statute or in its legislative history to suggest that an existing section
103 order precludes the issuance of a valid and effective section 107(a)
order either for purposes of mine safety or compensation entitlement
under the third sentence of section 111. !±_/

4/
In Roscoe Page, supra, the Board spoke to similar effect in resolving
analogous issues under the 1969 Coal Act:
Section 103(f) [control orders] and 104(c) [withdrawal] orders
are designed to achieve different ends. Clearly, by its own language,
section 103(f) operates to provide the inspector with emergency
powers in the exigencies of a situation wherein there is a mine
accident for the purpose of protecting the health and safety of
persons in the coal mine. A section 104(c) order, in addition to
protecting the health and safety of miners, operates to provide a
sanction for a recalcitrant operator's unwarrantable failure to
comply with the mandatory standards found in the Act and regulations.
Further, a 104(c) order in combination with section llO(a), operates
to provide compensation for miners forced to lose work due to this
unwarrantable failure. The sequence of 103(f) and 104 orders bears
no relationship to the manner in which sections 104 and llO(a)
operate together . • • • [T]he issuance of a 104(c) order, for purposes
of section llO(a)[,] has the effect of officially idling the miners
even though, in fact ••• they have first withdrawn in compliance
with a 103(f) order. Ergo, the miners in 'this matter were officially
"idled" for the purposes of section llO(a) by the 104(c) orders of
withdrawal upon their issuance notwithstanding the prior withdrawal
required by the 103(£) order.
6 IRMA at 6-7.

1326

We therefore conclude that the chronological sequence in which the
section 103 and 107(a) orders were issued is rtot determinative of the
miners' right to compensation under the third sentence of section 111.
In. light of the graduated compensation scheme of section 111, imputation
of preclusive effect to the initial section 103 control order would
effectively frustrate .the obvious intent of Congress to provide for
expanded one-week compensation beyond the more limited shift compensation available under the first two sentences of the section. Stated
otherwise, we believe that Congress did not intend section 103 control
orders, usually issued first in time under exigent circumstances, to
have compensation-precluding effects. The focus, as stated above, is
upon the conduct of the operator and the conditions in the mine, not the
sequencing of MSHA enforcement activity.
The record in this matter is clear that the section 107(a) order
was issued as the result of a finding of imminent danger, which required
that the miners remain withdrawn until the imminent danger and its
causes were determined to no longer exist. We agree with the judge
that, for compensation entitlement under the first two sentences of
section 111, the mine was closed "by" and the miners officially were
idled "due to" the section 103 (j) order. We conclude, however, that for
compensation purposes under the third sentence of section 111, the mine
also was closed "by" and the miners also officially were idled "due to"
the section 107(a) imminent danger order of withdrawal. In short, the
section 103 and 107 orders operated concurrently. We reverse the judge's
findings to the contrary.
B.

The violation of a mandatory standard

We next address the question of whether, as the judge held, the
section 107(a) order itself must allege, or be modified to allege, the
violation of a mandatory standard.
The third sentence of section 111 provides that a claim for one-week
compensation comes into play when a mine is closed by an order issued
under section 104 or section 107 "for a failure of the operator to
Comply' With any mandatory health OrBafety Standards. II 30 U.S ,C. § 821
(emphasis added). The judge adopted a restrictive interpretation of the
term "for", holding that the section 107(a) order as issued, or as
subsequently modified prior to its termination, must itself allege the
violation of a mandatory standard. On review, the UMWA contends that
the language and the legislative history of sections 104(a), 107(a) and
111 permit the necessary allegation of violation of a mandatory standard
to be cited under section 104 of the Mine Act independently from, and
subsequent to, the issuance of a section 107(a) order. We agree.
The last sentence of section 107(a) (n.2 supra) expressly states
that the issuance of an order under that subsection "shall not preclude
the issuance of a citation under section 104 •••• " 30 U.S.C. § 817(a).
The legislative history of section 104(a) recognizes that occasions may
occur "where a citation will be delayed because of the complexity of

1327

issues raised by the violations, because of a protracted accident investigation, or for other legitimate reasons." S. Rep. 30, reprinted in
Legis. Hist. 618. We note also that, as the key Senate Report points
out, the overriding purpose of an imminent danger order is the immediate
withdrawal of miners, and that, due to the dangerous conditions giving
rise to the order, inspection or investigation of thearea to determine
the existence of any underlying violations may be delayed necessarily
until long after the order was issued or until the imminent danger no
longer exists. S. Rep. 38, reprinted in Legis. Hist. 626.
Thus, neither the statute nor the pertinent legislative history
requires that for the purpose of one-week compensation the violative
conditions causing·or underlying the issuance of the section 107(a)
order be cited in the order itself or its modification. Although it
would have been procedurally possible, once the imminent danger and its
causes no longer existed, for the Secretary to have modified the order
pursuant to section 107(d), 30 U.S.C. § 817(d), and, upon completion of
further investigation, to have cited violations under that modified
order, we find no basis to conclude that a separately issued allegation
of violation under section 104 is fatally defective in establishing the
nexus between the withdrawal order and the violation of a mandatory
standard.
We emphasize that section 111 is premised upon a congressional
intent to expand rather t.han contract the compensation that was available under section llO(a) of the 1969 Coal Act. A.s noted, under the
1969 Coal Act, one-week compensation was available only for an idlement
attributable to an unwarrantable failure order. A broader range of
orders may trigger the same entitlement under the Mine Act. Further,
the Senate Conference report on the bill that became the Mine Act reflects
a broad interpretation of the word "for" by describing one-week compensation as being available "in the event the withdrawal order was the
result of a failure of the operator to comply with a mandatory health or
safety standard •••. 11 Conf, Rep. No. 461, 95th Cong., 1st Sess. 59 (1977),
reprinted in Legis. Hist. 1337 (emphasis added).
Congress could have chosen words restricting the one-week compensation entitlement in section 111 to a designated order of withdrawal
that specifically alleged a violation of a mandatory standard, but there
is no indication, in the legislative history or in the final language of
the section, that it wished to do so. We reverse the judge's holding
that violation of a mandatory standard must be alleged in a section
107(a) order or in a modification of such order prior to its termination
in order to initiate compensation under the third sentence of section
111. ~../
5/
We find Westmoreland's reliance on Billy F. Hatfield v. Southern
Ohio Coal Co., 4 IBMA 259 (1975), aff 1 d sub nom. District 6, UMWA v.
IBMA, 562 F.2d 1260 (D.C. Cir. 1977), to be misplaced. In Hatfield, a
(footnote 5 continued)

1328

C.

Violations of standards cited in the section 104(d)
orders

Finally,.we turn to the question of whether the allegations of
violation of mandatory standards contained in the section 104(d) orders
issued to Westmoreland could constitute a nexus with the section 107(a)
order for compensation purposes. Although conceding that "several of
those orders cite Westmore!and for violations which may have contributed
to the explosion" (6 FMSHRC at 2198), the judge nevertheless concluded
that those allegations of violation could not be linked to the section
107(a) order.
The UMWA contends that it is irrelevant to the question of compensation that the violations of mandatory standards were cited in section
104(d) orders, because the issue here is not the validity of those
orders but whether the alleged violations were related to the mine
explosion that led to the issuance of the section 107(a) order. Westmoreland notes that all of the orders were vacated and that the underlying violations were resolved in a civil penalty settlement. Westmoreland argues that no causal relationship exists between those violations
and the section 107(a) order for purposes of the present proceeding.
We conclude that form in which the violation of a mandatory standard
is cited -- whether in-a:-8ection 104(d) citation or order or in a section
104(a) citation -- is not controlling for compensation purposes. As the
judge correctly recognized in his Decision Approving Settlement, the
allegations of violation of mandatory standards cited in the orders
survived his vacation of the orders themselves. 6 FMSHRC at 1270. As
Footnote 5 end.
case involving a one-week compensation claim under the 1969 Coal Act.,
the mine had been closed by an imminent danger order of withdrawal
issued pursuant to section 104(a) of that Act. 30 U.S.C. § 814(a)(l976)
(amended 1977). As already noted, under that statute, only a section
104(c) order of withdrawal for unwarrantable failure could trigger
one-week compensation. The UMWA attempted to show that the section
104(a) imminent danger order actually had been based on a condition or
practice resulting from the operator's unwarrantable failure to comply
with a standard.
The court affirmed the decision of the Board that the
statute specifically limited one-week compensation to idlements attributable to orders issued pursuant to section 104(c). 562 F.2d at 1263-68.
In our view, an important fact distinguishing Hatfield from the present
issue is that in Hatfield the UMWA was attempting to usurp the prosecutory
responsibility of the Secretary of the Interior with respect to issuance
of a section 104(c) order, by alleging and attempting to prove unwarrantable
failure, which could trigger compensation if appropriate. In the present
case, the Secretary of Labor, as enforcer of the Act, has issued the
requisite section 107(a) order capable of initiating one-week compensation and also has issued the underlying necessary allegations of
violation •

1329

we have indicated, the essential question is one of causality, not
procedural format: Was the imminent danger order issued because of
underlying conditions involving a violation of mandatory standards? We
conclude that the allegations of violation of mandatory standards cited
in the vacated section 104(d) orders could provide the causal nexus with
the section l07(a) withdrawal order as required for compensation under
the third sentence of section 111. Tile judge's settlement decision
states that the violations were alleged in 13 withdrawal orders all
issued on July 15, 1982, by an MSHA inspector on the basis of his
examination of sworn statements obtained by MSHA investigators in
December 1980, and pertain to conditions that the inspector found
contributed to the mine explosion of November 7, 1980. 6 FMSHRC at
1269, 1270. In the settlement agreement, Westmoreland paid in full the
proposed penalty assessments for five violations, and agreed to pay
reduced penalties for the other eight violations. 6 FMSHRC at 1270-1274.
Westmoreland's payment of civil penalties for these alleged violations
established, for purposes of any proceeding under the Mine Act, that
those violations of the Act occurred. See Old Ben Coal Co., 7 FMSHRC
205, 209 (February 1985); Amax Lead Company, 4 FMSHRC 975, 977-80 (June
1982).
Left unresolved, however, is the specific question of whether any
of these charges of violation of mandatory standards in fact provide the
necessary relationship to the section 107(a) order so as to initiate
compensation under the third sentence of section 111. Tile judge's
decision concerning the civil penalty criteria for each of the
subsequently alleged violations concludes only that several of the
violations may have contributed directly to the mine explosion, while
others probably would not have contributed to the cause of the explosion.
6 FMSHRC at 1270-1274.
Because the relationship or nexus between the violations of mandatory
standards and the imminent danger order is the critical issue on which
statutory entitlement to one-week compensation hinges, we remand to the
Commission's Chief Administrative Law Judge for further proceedings by
him or by another judge. Tile assigned judge may reopen the record of
this proceeding and take whatever further action is deemed necessary to
determine whether any bf the conditions involved in the violations of
mandatory standards were sufficiently related to the mine explosion and
the section 107(a) imminent danger order so as to constitute the required
causal nexus. If such a relationship is determined, the judge shall
take appropriate action to identify the affected miners and the amount
of compensation due to each. !:,_/

6/
This case does not require us to resolve, and we intimate no views
as to, issues concerning the technical requirements necessary for issuance
of valid section 104(d) orders.

1330

III.

Conclusion
For the foregoing reasons, the judge's decision is reversed. This
matter is remanded to the Chief Judge for proceedings consistent with
this decision. J./

a~ A. Lastow~ommissi. oner

'J-fx_A..-<-v !lcCv_<HJ

L. Clair Nelson, Commissioner

7/
Chairman Ford did not participate in the consideration or disposition
of this case.

1331

Distribution
John T. Scott, Esq.
Timothy Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036
Earl R. Pfeffer, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 20005
Debra Feuer, Esq.
Ann Rosenthal, Esq.
Office of the Solicitor
U~S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Connnission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1332

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 9 1986

...
.
.
..
.•

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
R & S COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. CENT 86-49
A.C. No. 03-01599-03501
No. 1 Mine

DECISION
Appearances:

Max A. Wernick, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for
Petitioner; Coy J. Rush, Jr., Esq., Hixon,
Cleveland & Rush, Paris, Arkansas, for Respondent

Before:

Judge Broderick

STATEMENT OF THE CASE
The Secretary of Labor seeks civil penalties for six alleged
violations of mandatory health and safety standards cited on
October 28, 1985. Respondent contends that it.was not subject to
the Act at the time of the alleged violations, and denies that it
violated the standards as alleged. Pursuant to noticeu the case
was heard on the merits on August 14, 1986 in Fort Smith,
Arkansas. Lester Coleman testified on behalf of the Secretary.
Ricky Brown testified on behalf of Respondent. Both parties
waived their rights to file posthearing briefs. I have
considered the entire record and the contentions of the parties,
and make the following decision ..
FINDINGS OF FACT
1.. At all times pertinent to this pro_ceeding, Respondent
was the operator of a surface coal mine in Sebastian County,
Arkansas, known as the Noo 1 Mine.
2. The mine was opened and an MSHA ID Number was issued
about October 10, 1985. Prior to that date, Respondent had
operated a surface coal mine in Lamar, Arkansas. Coal was last
removed from the Lamar mine in May or June 1985. Thereafter,

1333

was engaged in reclamation work at the Lamar mine, and
it began to move its mining equipment to the No. 1 Mine.

Responden~

3. The R&S Mine at Lamar had approximately 5 to 6 employees.
It had been inspected by MSHA since about 1980. It had first aid
equipment at the mine, and had made arrangements for emergency
medical and ambulance facilities at the mine. It had filed a
copy of a ground control plan with MSHA, had sanitary toilet
facilities and had been granted a waiver by MSHA for bathing
facilities. A mine office was maintained at the Lamar Mine.
4. As of October 28, 1985, no coal had been removed from
the No. 1 ~ine. Some of the overburden covering the coal seam
had been removed, namely part of the topsoil. Three employees
were at the mine site on October 28, 1985 and were doing
mechanical work on mining equipment. A caterpillar bulldozer and
a Michigan Front End loader were on the mining property. The
topsoil had been removed by the bulldozer, and no blasting had
been performed as of October 28.
5. Respondent sells its entire output of coal to the
Arkansas Charcoal Company in Paris, Arkansas. The Charcoal is
sold in states other than Arkansas. The subject mine produced
about 2000 tons of coal from October 1985 to March 30, 1986 and
4000 to 5000 tons from April to June 1986. Approximately 8000
tons had been produced between the date the mine was opened and
the date of the hearing.
·
6. Equipment used in the mine include .1 D-8 and 1 D-9
Caterpillar bulldozer, a Michigan Frontend loader, a track loader
and a John Deere Road digger. This equipment and the replacement
parts for it were manufactured outside of the State of Arkansas.
7. Citations were issued for safety violations at the Lamar
plant, but there is no evidence as to their number. There have
been no lost time accidents at Respondent's mines in the past
four years.
80 Prior to the time the Noo 1 Mine was opened, MSHA
inspector Lester Coleman informed the Superintendent that he had
to get the required paper work into the MSHA off ice. The
Inspector gave him a packet containing instructions and the
necessary forms.

9. On October 28, 1985, Federal Mine Inspector Coleman
issued Citation No. 2339807 charging a violation of 30 C.F.R.
§ 77.1707(a) because there was no first aid equipment at the mine
site. The equipment was located at the Lamar mine and
Respondent's Superintendent stated that he just had not had time
to transfer it to the No. 1 Mine. The citation was terminated

1334

October 30, 1985 when the first aid equipment was brought to the
mine site.
10. On October 28, 1985, Inspector Coleman issued Order No.
2339810 charging a violation of 30 C.F.R. § 77.1702(a) because
Respondent failed to make arrangements for 24-hour emergency
medical assistance for any person injured at the mine. Such
arrangements were effected on October 29, 1985, and the order.was
terminated on October 300
11. The subject mine was located in a remote area, but
there was a medical clinic located in a town 5 miles away, and
another 15 mines away.
12. On October 28, 1985, Inspector Coleman issued order
2339811, charging a violation of 30 C.F.R. § 77.1702(b) because
Respondent failed to make arrangements for ambulance service or
otherwise provide for 24-hour emergency transportation. The
order was terminated October 30, 1985, when Respondent made
arrangements for 24-hour emergency transportation.
13. On October 28, 1985, Inspector Coleman issued citation
2339812 because Respondent did not file a copy of the ground
control plan for the subject mine with MSHA. Respondent's
superintedent stated that he was unaware of the requirement that
the ground control plan be filed. The citation was terminated
when the plan was filed on October 30, 1985.
14. On October 28, 1985, Inspector Coleman issued citations
2339813 and 2339814 because Respondent did not provide bathing
facilities or sanitary toilets for the miners, and because it did
not maintain a mine off ice at the mine site. These citations
were terminated on October 29, 1985 when Respondent provided a
sanitary toilet at the mine, and applied for a waiver of the
bathing facilities requirement.
ISSUES
1. Whether Respondent is subject to the provisions of the
Mine Safety Act in the operation of its No. 1 Mine?
2. Whether Respondent violated the safety standards as
alleged, and if it did, what are the appropriate penalties for
the violations.
CONCLUSIONS OF LAW
1. Respondent was at all times pertinent to this proceeding
subject to the provisions of the Act, and I have jurisdiction
over the parties and subject matter of this proceeding.

1335

Section 4 of the Act provides that each mine, the products
of .which enter commerce, or the operations or products of which
affect commerce is subject to the Act. The fact that
Respondent's coal is sold entirely intrastate does not remove it
from the Act's requirements. See Wickard v. Filburn, 317 U.S.
111 (1942); Marshall v. Bosak, 463 F. Supp. 800 (E.D. Pa. 1978);
Secretary v. Valley Limestone Co., 4 FMSHRC 357 (1982) (ALJ).
Respondent used substantial amounts of equipment which originated
out of state. Its products, although originally sold intrastate,
were ultimately used both intrastate and out of state. The
evidence clearly establishes that its operations affect
interstate pommerce.
2. The violations cited are not seriously disputed. I
conclude that the six violations involved in this proceeding
occurred.
3. The failure to have the required first aid supplies and
equipment at the mine site, the failure to make arrangements for
emergency medical care and the failure to make arrangements for
ambulance service are all moderately serious violations under the
circumstances of this case. Each of these violations could have
resulted in serious injuries to miners.
4. Each of the six violations involved herein resulted from
Respondent's negligence. It knew or should have known of the
requirements of the Act and the regulations, and failed because
of carelessness to take the necessary steps to avoid the
violations.
Respondent is a small operator, does not have a
significant history of pervious violations, and promptly abated
the violations after being cited.
5o

ORDER
Based on the above findings of fact and conclusions of law,
and considering the criteria in section llOCi> of the Act, I
conclude that the following penalties are appropriate.
CITATION/ORDER

PENALTY

2339809
2339810
2339811
2339812
2339813
2339814

$

$

1336

150
150
150
50
30
30
560

ORDER
Respondent is ORDERED to pay within 30 days of the date of
this decision $560 as civil penalties for the violations found
herein.

~k!Jmk~i
(} . James A. Broderick
· Administrative Law Judge
Distribution:
Max A. Wernick, Esq., U.S. Department of Labor, Office of the
Solicitor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
Coy J. Rush, Jr., Esq., Hixson, Cleveland & Rush, P.O. Drawer
607, Paris, AR 72855 (Certified Mail>
slk

1337

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINlSTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 9. 1986
COMPENSATION PROCEEDING

TED V. DALTON, ET AL.,
Complainants

Docket No. KENT 86-11-C

v.
Camp No. 2 Mine
PEABODY COAL COMPANY,
Respondent

:

.

ORDER OF DISMISSAL
Before:

Judge Broderick

On September 4, 1986, the UMWA on behalf of the complainants
filed a Motion to Withdraw the complaint for compensation
on the ground that the complainants have been compensated
each in the amount of $21.69 for the loss of pay claimed on
August 9, 1984.
Premises considered, the Motion is GRANTED, and this
proceeding is DISMISSED.

U'-8~1/~

mes A. Broderick
ministrative Law Judge
Distribution:
Joyce A. Hanula, Legal Assistant, United Mine Workerp of
America, 900 15th St., N.W., Washington, D.C. 20005 (Certified
Mail)
Michael A. Kafoury, Esq., Peabody Coal Co .. , P.O. Box 373,
St. Louis, MO 63166 (Certified Mail)
slk

1338

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

EMERY MINING CORPORATION,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
:

.
.

.
0

Docket No. WEST 83-6-R
Citation 9946565; ~/13/82
Docket No. WEST 83-7-R
Citation 9946569; 9/17/82
Docket No. WEST 83-8-R
Citation 9946571; 9/21/82

:

Deer Creek Mine

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 83-33
A.C. No. 42-00080-03510

:
:

v.

CONTEST PROCEEDINGS

:

..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

SEP 9 198.6

.

Docket No. WEST 83-36
A.C. No. 42-00080-03511

:

Docket No. WEST 83-51
A.C. No. 42-00080-03515

EMERY MINING CORPORATION,
Respondent

Wilberg Mine
:

Docket No. WEST 83-34
A.C. No. 42-00121-03509

:

Docket No. WEST 83-42
A.C. No. 42-00121-03507

.

Docket No. WEST 83-57
A.C. No. 42-00121-03519
Deer Creek Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Carlson

These consolidated cases have been on stay pending the
issuance of a Conunission decision bearing upon a principal
issue in the cases. The Conunission has now issued that decision,
and the parties have submitted a joint motion to approve a
settlement which will dispose of all matters.

1339

Specifically, Emery Mining Corporation agrees to pay the
entire civil penalty proposed by the Secretary in each of the
penalty cases.
Further, conditioned upon the Commission's approval of
that part of the settlement relating to the penalty cases, Emery
also moves to withdraw its notices of contest in the three contest cases shown in the caption.
Based upon the representations of the parties and the contents
of the files, I conclude that the settlement is appropriate and
should be approved in all respects.
Accordingly the settlement agreement (including the withdrawals} is approved in all respects and the attendant motions
are granted •. Respondent shall therefore pay a total civil penalty
. of $2,070.00 within 40 days of the date of this decision approving
settlement. These proceedings are dismissed.

·~/1~~
/ ohn (~£tarlson (

///Administrative Law Judge
v
Distribution:
Timothy M. Biddle, Esq., Crowell & Moring, 1100 Connecticut Ave.,
N.W., Washington, D.C. 20036 (certified Mail)
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
Colorado 80294 (Certified Mail)

/ot

1340

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP 9 1986
MARTHA PERANDO,

v.

Complainant

METTIKI COAL CORPORATION,
Respondent

.
.
.
.
..
.

DISCRIMINATION PROCEEDING
Docket No. YORK.85-12-D
MSHA Case No. MORG CD 85-17

DECISION
Before:

Judge Melick

Pursuant to the decision in these proceedings dated
August 12, 1986, the parties have submitted stipulations of
damages, costs and interest. Accordingly the Mettiki Coal
Corporation is ordered to pay to Complainant Martha Perando
the amount of $2,351.30 in back pay within 30 days of the
date of this decision plus interest to the date of payment
computed in accordance with the formula set forth in Bailey
v. Arkansas Carbona, Co., 5 FMSHRC 2042 (1983), plus costs of
$50.

.

This decision constitutes the final
these proceedings before this judge.

i

Gary M
Admini
Distribution:
Martha Perando, P.O. Box 3012, Deer
Mial)

550 (Certified

Timothy Biddle, Esq., and Lisa B. Rovin, Esq., Croweil &
Moring, 1100 Connecticut Avenue, N.W., Washington, DC 20036
(Certified Mail)
rbg

1341

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 101986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
RONNIE D. BEAVERS,
DONALD L. BROWNING,
ROBERT L. CARPENTER,
EVERETT D. CURTIS,
LARRY L. EFAW,
ROGER LEON ERWIN,
CHARLES.W. FOX,
LESTER D. FREEMAN,
LARRY F. HUFFMAN,
HARRY EDWIN HURST,
ROBERT HURST,
GARY C. KNIGHT,
LARRY LANTZ,
DAVID R. MARTIN,
MICHAEL L. MARRA,
WILFORD MARSH, JR.,
DANNIE M. MAYLE,
CHARLES W. McGEE,
CHARLES F. MURRAY,
WALTER F. MURRAY,
LARRY NORRIS,
CLARA Y. PHILLIPS,
KENNETH D. SHOCKEY,
RICHARD D. SNIDER,
JESSE L. WARD,
BEDFORD WILFONG, JR.,
Complainants

DISCRIMINATION PROCEEDING
Docket No. WEVA 8

.

.

.

v.
KITT ENERGY CORPORATION,
Respondent
and
UNITED MINE WORKERS OF
AMERICA,
Intervenor

;

1342

MORG CD 84-1
Kitt No. 1 Mine

73-D

DECISION
Appearances:

Frederick W. Moncrief, Esq., Office of the
Solicitor, U. s. Department of Labor, Arlington, Virginia, for Complainants;
B. K. Taoras, Esq., Kitt Energy Corporation,
Meadow Lands, Pennsylvania, for Respondent;
Mary Lu Jordan, Esq., United Mine Workers of
America, Washington, D.C., for Intervenor.

Before:

Judge Maurer
STATEMENT OF THE CASE

This case is before me upon stipulated facts for a ruling
on Cross Motions for Summary Decision, filed pursuant to 29
C.F.R. § 2700.64.
The issue presented is whether Kitt Energy Corporation
(hereinafter referred to as "Kitt") violated section lOS(c)
of the Federal Mine Safety.and Health Act of 1977; the "Act",
30 u.s.c. § 815(c), when it laid-off the complainants, who
were surface miners, notwithstanding their seniority and
technical ability to perform the remaining underground jobs
available, solely because they required additional training
under 30 C.F.R. Part 48 before they could perform those underground jobs for which they were otherwise qualified and
entitled to.
1

At the time of the layoffs herein, Kitt was a party to
the National Bituminous Coal Wage Agreement of 1981 (the
"Agreement"). The Agreement provides in relevant part that
in the case of a reduction in work force, "[e]mployees with
the greatest seniority at the mine shall be retained provided that they have the ability to perform available work."
However, section 115 of the Act, 30 u.s.c. § 825, and 30
C.F.R. Part 48 (the "Regulations") prescribe certain training which miners must receive before they can perform underground mining jobs.
Kitt took the position that although these complainants
could have become qualified by receiving the appropriate
training, the fact was that they did not have the qualifications to step in and perform the work at the time and,
therefore, less senior employees who had the requisite
training were given those positions. It is not disputed
that had the terms of the Agreement been applied without
regard to the federal training requirements, the complainants
would not have been laid off.

1343

The complainants contend that Kitt violated the Act
when it discriminated among its employees on the basis of
their need for statutorily mandated training. They contend
that it was Kitt•s responsibility to provide the training
required by the Act and the Regulations and that by distinguishing between miners on the basis of their need to
receive mandatory training thereby discriminated against
those miners who were laid off solely as a result of the
applicatinn of the training requirements.
STATUTORY AND REGULATORY PROVISIONS
Section llS(a) and (b) of the Act provide as follows:
(a) Each operator of a coal or other mine
shall have a health and safety training program which shall be approved by the Secretary.
The Secretary shall promulgate regulations
with respect to such health and safety training program not more than 180 days after the
effective date of the Federal Mine Safety and
Health Amendments Act of 1977. Each training
program approved by the Secretary shall provide
as a minimum that-(1) new miners having no underground mining experience shall receive no less than 40
hours of training if they are to work underground. Such training shall include instruction in the statutory rights of miners and
their representatives under this Act, use of the
self-rescue device and use of respiratory devices, hazard recognition, escapeways, walk
around training, emergency procedures, basic
ventilation, basic roof control, electrical
hazards, first aid,,and the health and safety.
aspects of the task to which he will be assi'gned:
(2) new miners having no surface mining
experience shall receive no less than 24 hours
of training if they are to work on the surface.
Such training shall include instruction in the
statutory rights of miners and their representatives under this Act, use of the self-rescue device where appropriate, hazard recognition,
emergency procedures, electrical hazards, first
aid, walk around training and the health and
safety aspects of the task to which he will be
assigned;
(3) all miners shall receive no less than
eight hours of refresher training no less frequently than once each 12 months, except that
miners already employed on the effective date

1344

of the. Federal Mine Safety and Health Amendments
Act of 1977 shall receive this refresher training
no more than 90 days after the date of approval
of the training plan required by this section;
(4) any miner who is reassigned to a new
task in which he has had no previous work experience shall receive training in accordance with a
training plan approved by the Secr.etary under this
subsection in the safety aI}d health aspects
specific to that task prior to performing that
task;
(5) any training required by paragraphs (1) ,
(2), or (4) shall include a period of training as
closely related as is practicable to the work in
which the miner is to be engaged.
(b) Any health and safety training provided under
subsection (a) shall be provided during normal
working hours. Miners shall be paid at their
normal rate of compensation while they take such
training, and new miners shall be paid at their
starting wage rate when they take the new miner
training. If such training shall be given at a
location other than the normal place of work,
miners shall also be compensated for the additional costs they may incur in attending such
training sessions.
Section 3(g) of the Act provides:
For the purpose of this Act, the term--

*

*

*

"miner" means any individual working in a
coal or other mine ••••
30 C.F.R.
§

§

48 •. 2,:prm.tides~i.n pertinent pa:r;t:

48.2 Definitions
For the purposes of this Subpart A--

*

*

*

(b) "Experienced miner" means a person who
is employed as an underground miner ••• on the
effective date of these rules; or a person who
has received training acceptable to MSHA from an
appropriate State agency within the preceding 12

1345

months; or a person who has had at least 12
months exp·~rience working in an underground
mine during the preceding 3 years; or a person
who has received the training for a new miner
within the preceding 12 months as prescribed
in §48.5 (Training of new miners) of this Sub
part A.
(c) "New miner" means a miner. who is not
an experienced miner.
STIPULATIONS
I accept the following stipulations of the parties and
find same as the facts upon which thi.s decision is based.
1. Complainants were employed as su~face or underground miners by Kitt Energy Corporation at the Kitt Mine
until their layoffs on either August 29, 1983, or September 6, 1983, as indicated for each complainant in Exhibit
"C".
2. Respondent, Kitt Energy Corporation, is the owner
and operator of the Kitt Mine at Philippi, West Virginia,
an underground coal mine having Federal Mine I.D. No.
46-04168.
3. The parties hereto and the Kitt Mine are subject
to the jurisdiction of the Federal Mine Safety and Health
Act of 1977.
4. The United Mine Workers of America (UMWA) is the
collective bargaining representative for certain employees
at the Kitt Mine and is a representative of miners for the
complainants for purposes of the Federal Mine Safety and
Health Act of 1977 and this proceeding.
5. At all times relevant to this proceeding, the UMWA
and Kitt Energy Corporation were parties to the National
Bituminous Coal Wage Agreement of 1981.
6. On or about August 25, 1983, Mr. Donald Jones of
Kitt Energy Corporation contacted MSHA for information regarding when a miner is considered "experienced" under
M~HA's training regulations, located. at 30 C.F.R. § 48.1
et seq. He was advised that.the designation of "experienced underground miner" or "experienced surface miner"
could be obtained by working at least 12 of the preceding
36 months in underground or surface positions respectively,
or by receiving the appropriate training under 30 C.F.R.
§ 48.1 et seq.
The MSHA representative did not mention

1346

nor was he asked specifically about the "grandfathering"
provisions of the regulations. MSHA's definition of the
term "experienced miner" for purposes of underground work,
is found at 30 C.F.R. § 48.2(b). MSHA's definition of
"experienced miner" for purposes of surface work, is found
at 30 C.F.R. § 48.22(b).
7. On August 29, 1983, mine management invoked a reduction and realignment of the work force pursuant to
Article XVII of the Wage Agreement. The work force was
reduced from 565 to 210, resulting in the layoff of 355
persons. This caused a reduction in the number of surface
positions from 91 to 59.
8. In determining which employees would be retained
in the available jobs, mine management was bound by the
Wage Agreement and the realignment procedure of Article
XVII. A criterion applied by mine management to Article
XVII to determine qualifications {ability to step in and
perform the work of the job at the time) was that a miner
have the appropriate experienced miner designation. For
qualification purposes, only "experienced underground
miners" were considered able to step in and perform the
work of the underground positions at the time and only
"experienced surface miners" were considered able to step
in and perform the work of surface positions. The terms
"experienced surface miners" and "experienced underground
miners" were given the same meanings as defined in 3b C.F.R.
§ 48.22(b) and 48.2(b), respectively.
9o
Management's use of the appropriate "experienced
miner" designation as mentioned in paragraph 5 to determine
job qualification at Kitt Mine was held not in violation of
the Wage Agreement.by Arbitrator Roger C. Williams in a
decision dated February 24, 1984.

10. The following complainants were among those who
were laid off on August 29, 1983:

Jesse L. Ward
Robert Hurst
Larry Norris

Harry Edwin Hurst
Larry Lantz
Charles McGee

11. Prior to and at the time of the August 29 reduction
and realignment of the work force, complainants, J. Ward,
L. Lantz, and c. McGee, were working at surface positions at
the Kitt Mine and were "experienced surface miners" as defined in§ 48.22(b). They were not "experienced underground
miners" as that term is defined in§ 48.2(b).

1347

12. Prior to and at the time of the August 29 reduction
and realignment of the work force, complaina~ts H. Hurst,
R~ Hurst, and L. Norris were working at surface positions at
the Kitt Mine and were experienced surface miners within the
meaning of 30 C.F.R. § 48.22(b). They also happened to be
experienced underground miners within the meaning of 30 C.F.R.
§ 48.2(b) because of the grandfathering aspect of the provision. Nevertheless, they were laid off because of a lack
of knowledge of the grandfathering provision in the training
regulations.
13. On September 6, 1983, a second realignment occurred.
The work force was reduced from 210 to 167 classified employees. Surface positions were reduced from 59 to 15 positions.
14. The same criteria to determine qualification for
job placement were used as for the August 29 realignment,
however, ·the "grandfathering" misunderstanding had been resolved and those who were "grandfathered" were treated as
experienced miners.
15. On September 6, 1983, the following complainants,
who had been working at surface positions at the Kitt Mine
and who were "experienced surface miners" as defined in
§ 48.22(b), were laid off because there was an insufficient
number of job openings in surface occupations, and they did
not have the ability to step in and perform underground
work because they were not "experienced underground miners"
within the meaning of 30 C.F.R. § 48.2(b):

Huffman
Wilfong
Shockey
Marsh
Martin
W. Murray
G. Knight

Marra
Erwin
Curtiss
Carpenter
Mayle
Efaw
C. Murray

Fox
Beavers
Freeman
Browning
Snider
Phillips

16. Had management, on August 29, 1983, and September 6, 1983, applied the terms of the collective bargaining
agreement, without regard to the application of 30 C.F.R.
§ 48, the complainants would not have been laid off and
would have been placed in the remaining jobs according to
Article XVII of the Wage Agreement.

17. The complainants had the technical ability to
perform the jobs that were available at the Kitt Mine after
the reduction and realignment of the work force that occurred on August 29 and September 6, 1983.

1348

18. But for the complainants not being "experienced
underground miners 11 as defined in§ 48.2(b), they would not
have been laid off on either August 29 or September 6, 1983.
19. Although the complainants were not considered "experienced underground miners" under MSHA's regulations, each
complainant except Efaw had worked underground at the Kitt
Mine prior to taking a surface job. Mr. Efaw had no underground employment with Kitt Energy prior to October 1983,
but had underground experience elsewhere.
Exhibit "C" contains information pertinent to each
name; employee number; seniority date and number; date laid off and the number of days of work missed;
job title prior to layoff; recall date; job title upon recall and classification rate; amount of training received
and experienced miner designation.
20.

complainan~:

21. All the complainants would have been retained in
jobs had they been experienced underground miners within the
meaning of 30 C.F.R. § 48.2(b).
·
22. On or about September 7, 1983, MSHA advised Kitt
that the layoff procedure conflicted with MSHA's training
requirements and those employees who were laid off because
of training would have to be recalled even if i t meant
"bumping" less senior employees who had been retained. No
citations were issued. Mine management disagreed with
MSHA's position; however, management did as MSHA requested
in order to limit the exposure to potential penalties and
damages.
23. On September 13, 1983, complainant, R. Beavers,
was recalled to an outside position. He started work that
day without any further training.
24. On September 14, 1983, Kitt recalled the complainants and gave them the training required to satisfy
the vi experienced" designation within the . meaning of 3 0
C.F.R. § 48.2(b).
25. All training was provided by Kitt. All employees
were paid for time spent in training at the rate for the
job to which recalled.
·
DISCUSSION AND FINDINGS
The facts in this case are not in dispute. The law in
this area, however, is just now evolving.
Three cases; in
particular, are important to an analysis of the issue herein.

1349

The first of these is Secretary of Labor, on behalf of
Bennett, et al. v. Emery Mining Corp., 5 FMSHRC 1391 (1983},
enforcement denied sub nom. Emery Mining Corp. v. Secretary
of Labor, 783 F.2d 155 (10th Cir. 1986). This case arose
as a result of a change in the hiring policy at the Emery
Mining Corporation. Under the new policy, effective January 1, 1980, Emery required completion of 32 of the 40
hours of safety training for underground miners mandated by
section llS(a) of the Act as a pre-condition of employment. 1/
Furthermore, Emery did not reimburse those individuals who
were eventually hired as miners either for the cost of the
training or pay wages for the hours spent in obtaining it.
As a result, the Secretary filed a complaint of discrimination with the Commission against Emery on behalf of
twelve Emery employees, each of whom had been hired after
January 1, 1980, and each of whom had personally paid for
their own training prior to being employed by Emery as a
miner. The Commission administrative law judge found that
Emery's policy of requiring job applicants to obtain the 32
hours of miner training at their own expense as a precondition for employment interferred with their right to
receive such training because the Act places the responsibility for miner's training on the operator, and therefore
discriminated against them in violation of section lOS(c)
of the Act. The Commission affirmed the judge's finding
that Emery violated the Act by refusing to reimburse the
complainants after they were hired for wages for the time
spent in training and the cost of their training. However,
the Commission disagreed with the judge's conclusion that
Emery's policy of requiring the training as a pre-condition
of employment violated the Act. In so holding, the Commission stated that although once hired, these complainants
became new miners under the Act and entitled to the rights
contained in sections llS(a) and (b), nothing in that section dictates whom an operator should hire. An employer
has the right to choose its own employees.
On appeal from the order of the Commission, Emery
contended that the Act requires compensation only for those
individuals who receive tra1ning while they are miners and
not those who receive that training prior to becoming
miners. The United States Court of Appeals for the .Tenth
Circuit denied enforcement of the Commission's order holding that "because the complainants were not miners as defined by the Act, they are not entitled to compensation
for the 32 .hours of training they voluntarily undertook,
'lost wages,' and other expenses incurred in completing the
training program." Emery, 783 F.2d at 158.
1/ Emery supplied the 8 hours of mine-specific training
required by section llS(a) (5) and 30 C.F.R. § 48.S.

1350

The court also held that "the Commission properly found
that Emery's pre-employment policy of requiring 32 hours of
training did not violate the Act." Emery, 783 F.2d at 159.
The next cases concerning a similar issue to be decided
by the Commission were both handed down on September 30,
1985, while their decision in Emery, supra, was still pending in the Tenth Circuit. United Mine Workers of America
on behalf of Rowe, et al. v. Peabody Coal Co., 7 FMSHRC 1357
(1985) , appeal docketed sub nom. UMWA on behalf of Rowe, et
al. v. FMSHRC, Nos. 85-1714, et al. (D.C. Cir. Oct. 1985);
and Secretary of Labor on behalf---Of Acton, et al. v. ~
Walter Res.ources, Inc., 7 FMSHRC 1348 (1985), appeal docketed sub nom. Secretary of Labor on behalf of Acton, et al.
v. Jim""'Walter Resources, Inc. and FMSHRC, No. 86-1002 (D.C.
Cir. Jan. 1986). In both of these cases, the issue presented for decision was whether an operator violated section
105(c) of the Act when it bypassed for rehire a laid-off
individual because that person lacked the health and safety
training specified in section 115 of the Act and 30 C.F.R~
Part 48.
In the Peabody case, the Commission's chief administrative law judge found that laid-off miners were "miners"
within the meaning of the Act and that therefore it was
Peabody's responsibility to provide the training required by
section 115 and Part 48 after rehire and that by denying
recall because they were not trained, Peabody violated
section 105(c) (1) of the Act. Because the Act does not
specifically address the issue of the laid~off miner, the
judge looked to the parties' collective bargaining agreement
and concluded:
[TJhe rights accorded a laid off miner under
the collective bargaining agreement contain
indicia of an ongoing employment relationship
sufficient for him to be considered a miner
within the purview of section 115 and 105(c)
of the Act.
6 FMSHRC at 1648.
The Commission disagreed and reversed. Consistent
with their holding in Emery, they stated that section 115
does not dictate to operators whom they must recall any
more than it dictates whom they must hire. That it is
upon being rehired that laid-off miners once again become
"miners" within the meaning of the Act and at that point
again become entitled to the rights granted by section 115.
Therefore, since there was no statutory right to training

1351

for those persons in a layoff status, Peabody's policy
requiring them to obtain training prior to rehire does not
violate section lOS(c) of the Act.
In reaching this conclusion, the Commission went on to
add that:
[T]he Mine Act is not an employment statute.
The Act's concerns are the health and the
safety of the nation's miners. Those individuals employed at a mine are to be trained before they begin work so that once they begin
work accidents are less likely to occur.
7 FMSHRC at 1364.
The facts of the Jim Walter case are very similar to
Peabody, i.e., the alleged discrimination occurred when the
operator recalled laid-off miners who had terms of company
service shorter than the complainants, but who, unlike the
complainants, had completed the underground safety training
required by section 115 of the Act. The administrative law
judge in Jim Walter held that the operator did not violate
section lOS(c) of the Act by requiring laid-off individuals
to obtain the training as a.condition of recall, holding
that it was "immaterial whether the affected applicants for
employment are strangers to the industry and the employer,
as in the Emery case, or are former employees awaiting •••
recall. ••• II 6 FMSHRC at 2453.
'
The Commission, consistent with their decisions in
Peabody and Emery, affirmed.
Turning now to apply the facts of the instant case, as
stipulated herein, to the existing law, it seems to me that
several issues are now well settled by the decisions and do
not require further analysis. Among these are that section
115 of the Act and Part 48 of the Regulations set forth certain mandatory training requirements for miners
and it
is the operator's responsibility to provide and pay for
that training. Furthermore, section 105(c) prohibits
denial of, or interference with, these training rights
granted to 11 miners" by section 115.
11

11

,

The complainants herein were "miners" who were laidoff from surface mining posit;i_ons as a result of the operator reducing and realigning its work force. At the time
of the layoffs, the Agreement provided that more senior
employees whose positions were eliminated could bump less
senior employees, if the more senior employee had the
ability to step in and perform the work of that job at the

1352

time. These complainants had a greater length of service
with the company than some of the employees who were retained, but although they had each· spent some time previously as underground miners, they had spent the last few
years in surface mining positions. The remaining available
jobs and those that are at issue in this case, however, were
all underground jobs and thus these individuals would have
had to be provided with the mandated safety and health
training before they could perform those jobs, or have
otherwise been designated 11 experienced underground miners"
by the grandfathering provision of the Regulations.
The operator maintains that "the ability to step in
and perform the job at the time" means that the miners in
question in this case must have been "experienced underground miners" as defined in 30 C.F.R. § 48.2(b}. As a
practical matter, these complainants could have become
qualified by receiving the appropriate training and therefore their layoff resulted solely from the fact that they
lacked this training. In fact, three of the complainants·
herein, Harry Hurst, Robert Hurst, and Larry Norris, did
not even require the new miner training as they were "experienced underground miners" by virtue of the grandfathering
provision contained in 30 C.F.R. § 48.2(b), but were laidoff anyway because the operator mistakenly believed they
did.
Complainants herein contend that their layoff violated
section 105(c) of the Act because it interfered with their
statutory right, under section 115, to be provided whatever safety and health training they needed at operator
expense. They claim that the operator discriminated
against them by distinguishing between its employees
miners") on the basis of their need to receive mandatory
training under the Act.
11

(

The operator r~lies on the Tenth Circuit decision in
Emery and the Commission decisions in Peabod~ and Jim
Walter for support for its interpretation of sections 115
and 105 of the Act. However, those cases involved applicants for employment, "strangers" to the industry and the
employer (Emery) , or laid-off employees (Peabody and
Jim Walter). In my opinion the instant ·case is distinguishable from those because this case involves "miners" who
were on "active duty 11 so to speak at the time the conduct
complained of occurred. The complainants in the aforementioned cases were unemployed, at least initially, for reasons totally unrelated to the training requirements of the
Act, albeit those requirements were the reason the operators
did not hire or rehire them. Whereas, herein the lack of
the required training was the precipitating cause of the
complainants' unemployment.

1353

The fact that all the employees of Kitt who were considered for the layoff were "miners" within the meaning of
the Act at the time the operator picked and chose among
them based on the federal training requirements is a critical distinction and is decisive in this case. As "miners",
the complainants herein were entitled to be provided whatever training was required under section 115. By laying off
these complainants rather than providing the required training, the operator interfered with their statutory right to
training under section 115. The insistence of the complainants on their right to be provided this training by
the operator of the mine where they work is activity protected by the Act. Therefore, I find that the operator
discriminated against the complainants by violating their
statutory rights regarding training, as alleged.
Kitt is apparently attempting to use the Agreement's
definition of seniority 2/ to justify its actions against
these complainants. While it is plainly not the function of
this Commission to interpret that Agreement, I note that
even if their interpretation of the contract is correct, if
it conflicts with the statutory requirements of the Mine
Safety Act, it is the Act that must prevail. The complainants possess rights which are accorded under section 115
of the Mine Act and which are protected under section lOS(c)
of that Act, irrespective and independently of any rights
they may or may not have under the terms of their labor
contract. The Agreement is only significant in this case to
the extent tnat it is undisputed that by its terms, the
complainants herein would not have been laid-off, but for
their lack of health and safety training.
Finally with regard to the three miners, Harry Hurst,
Robert Hurst, and Larry Norris, who were mistakenly treated
as inexperienced miners and laid off, the operator urges
that they have no claim at all under the Act. I disagree.
Although unlike the other complainants herein, they did not
in fact require new miner training, the operator laid them
off based solely on the mistaken belief that they did.
Therefore, I conclude that the operator discriminated
against them on the basis of their perceived lack of federally mandated training and I find that likewise impermissible and a violation of section 105(c) of the Act. The
fact that the operator was mistaken did not change the

2/ The collective bargaining agreement defines the term
seniority as "length of time in service 11 and "the ability
to step into and perform the work of the job at the time
the job is awarded."

1354

consequences suffered by the three miners. As the Commission has stated in an earlier discrimination case "[a]n
equally important consideration is that an affected miner
suffers as much by mistake as he would if he were discriminated against because he had actually engaged in protected
activity. We conclude that discrimination based upon a
suspicion or belief that a miner has engaged in protected
activity, even though, in fact, he has not, is proscribed
by section 105(c) (l)". Moses v. Whitley Development Corp.,
4 FMSHRC 1475, 1480 (1982).
Having considered the arguments of all the parties
herein on the stipulated facts, I conclude that an order
should be entered in favor of all the complainants granting
the relief they seek.
ORDER
It is ORDERED that the complaint of discrimination be
ALLOWED.
It is FURTHER ORDERED that the parties, by counsel,
communicate for the purpose of stipulating the amounts of
monetary relief due each of the named complainants, as well
as attorney fees that may be awarded to counsel for Intervenor and file such stipulation with me on or before
October 20, 1986.
It is FURTHER ORDERED that if agreement cannot be
reached on monetary relief or attorney fees, the parties
notify me of the same on or before October 20, 1986.
Finally, I note that the Act provides that any violation of the discrimination section shall be subject to the
provisions of section 108 and llO(a). Therefore, it is
FURTHER ORDERED that on or before October 20, 1986, the
respondent pay a civil penalty of $1,000 for violating
section 105(c) of the Act.

aurer
'rative Law Judge

1355

Distribution:
Frederick w. Moncrief, Esq., Office of the Solicitor, u. s.
Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
·
B. K. Taoras, Esq., 455 Race Track Road, Meadow Lands, PA
15347 (Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900
15th St., NW, Washington, DC 20005 (Certified Mail)

yh

1356

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

.

SEP 111986

CIVIL PENALTY PROCEEDING
Docket No. LAKE 85-102-M
A.C. No. 47-02575-05501

v.

Pit No. 6 Mine

NELSON TRUCKING,
Respondent
DECISION
Appearances:

Miguel J. Carmona, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois,
for Petitioner;
Mr. Kenneth M. Nelson, Nelson Trucking Company,
Green Bay, Wisconsin, Ero se.

Before :

Judge Lasher

A hearing on the merits was held in Green Bay, Wisconsin,
on August 13, 1986. After consideration of the evidence submitted and both parties agreeing, a decision on the record was
entered at the conclusion of the hearing. This bench decision
appears below as it appears in the official transcript aside
from minor corrections.
This matter arose upon the filing of a petition for assessment of penalty by a document entitledu "Proposal for a Penalty"
by the Secretary of Labor (herein Secretary) on October 21, 1985,
pursuant to Section llO(a) of the Federal Mine Safety and Health
Act of 1977, 30 U. S .c. § 820 (a) (herein the Act). The Secretary
charges the Respondent with violating 30 C.F.R. § 56.9087 which
provides: "Heavy duty mobile equipment shall be provided with
audible warning devices. When the operator of such equipment
has an obstructed view to the rear, the equipment shall have
either an automatic reverse signal alarm which is audible above
the surrounding noise level or an observer·to signal when it is
safe to back upo 11
For purposes of this proceeding, I accept the definition
of "audible" contained in the Random House College Dictionary
(1980 Revised Edition) as being both a reasonable, common sense,
and commonly accepted indication of meaning: "actually heard or
capable of being heard: loud enough to be heard." The concept
of this definition will be incorporated into the regulation cited
by the Secretary herein.

1357

The Citation (Number 2374053) issued by MSHA Inspector Arnie
Mattson on July 10, 1985, at Respondent's mine (Pit Number 6)
charges that Respondent infracted the above-quoted regulation by
engaging in the following condition or practice: "The 120 Hough
International front-end loader has a back-up alarm, but it can't
be heard above the surrounding noise. The loader was observed
loading a truck with no foot traffic."
The matter, after being duly noticed, came on for hearing
in Green Bay, Wisconsin, on August 13, 1986. The Secretary was
represented by counsel, and the Respondent was represented by
Mr. R. J. Bruno, a consultant who is not a lawyer. The Secretary
presented Inspector Arnie Mattson as its only witness, and Respondent called two .witnesses, Charlie Stauber, a crusher operator who was present on the mine premises at the time and place
the alleged infraction occurred, and Perry Pautz, the owner of
the pit.
Although not specifically raised by Respondent at the hearing,
a preliminary matter should be dealt with which was raised by the
Respondent in a letter dated February 21, 1986, which was signed by
Kenneth M. Nelson. This letter indicates that:
"Previous to the start of operation last
spring, we asked for and were given a complimentary inspection. At that time we
were told everything was in order. Your
inspector later penalized us for a back-up
alarm that he claimed was not loud enough.
We have corrected the problem areas and
feel we should have been told if these
items and such were a problem at the time
of our complimentary inspection. That is
why we requested it in the first place."
This letter raises the question which occasionally occurs in
mine safety law concerning whether or not the Secretary, or more
specifically MSHA, should be estopped ·from citing a violation for
a condition which previously it had not cited during prior inspections. More precisely, does the legal effect of prior nonenforcement equitably estop a government agency from subsequently
charging a mine operator with a violation for a condition which
it believes contravenes the mandatory health and safety standards.
In Secretary v. King Knob Coal Company, Inc., 3 FMSHRC 1417, 1421
(1981}, the Commission rejected the doctrine of equitable estoppel
in mine safety and health proceedings. It noted therein that the
United States Supreme Court has .held that equitable estoppal generally does not apply against the federal government. The Commission
also noted that one reason for its declining to permit this concept
is that it would be inconsistent with the so-called "liability

1358

without fault" structure of the Act. The Commission reached the
same result in Secretary v. Burgess Mining and Construction
Corporation, .3 FMSHRC 296. Therefore, to the extent that the
letter of Respondent in the file raises the question of equitable
estoppel on the basis of the Secretary's failure to find and cite
violations during the prior courtesy inspection or that the
Secretary should be bound since it did not uncover such a situation during the courtesy inspection, such argument is rejected.
Turning now to the issue which is more directly involved
in this proceeding, that is whether or not a violation of the
subject regulation occurred, determination of this issue rests
upon the resolution of a conflict in testimony between the Inspector and Mr. Charlie Stauber, a crusher operator, who testified
on behalf of the Respondent.
The Inspector indicated that the back-up alarm, which was
automatic and which was triggered when the front-end loader in
question was put in reverse gear, could not be heard by a miner
or other person who would be behind the loader and who would
be exposed to the hazard of being run over by the loader. The
Inspector indicated that the loader's operator, who sat in a
cab on the loader which had a rear-view window, would have his
vision obstructed by the presence of the loader's engine and that
the operator's vision would be obstructed for varying distances,
depending on the exact direction the operator would be directing
his vision toward~
A direct conflict with the Inspector's determination as to
the audibility of the automatic back-up alarm was created by
Mr. Stauber's testimony to the effect that on July the 10th,
1985, he was operating a crusher in the vicinity of the loader
and that he could hear the automatic back-up alarm clearly even
while he was wearing ear plugs. Before resolving the conflict
in this testimony, I first note that the testimony of Mr. Pautz
is not deemed sufficiently specific or otherwise probative to
be considered fn the credibility resolution which follows.
In concluding that the testimony of Mr. Stauber must prevail over that of the Inspector in this particular instance, it
cannot be avoided that in a determination which essence is that
of audibility and where it appears that one person's hearing is
impaired and the other's is not that a basic overpowering factor
enters the equation on the side and in support of the opinion of
the person whose hearing has not been shown to be reduced.

1359

The burden in a case such as this is on the Secretary to
establish that a violation occurred and to carry such burden
by a preponderance of the evidence. In this matter the question
comes down to which judgment, that of the Inspector or that of
Mr. Stauber should be given the greatest weight. These are subjective judgments. They do involve the loudness of a horn. The
Inspector in effect says it is not loud enough to be heard over
the surrounding noise. The crusher operator says that he could
hear it even with ear plugs on. The Secretary's burden of proof
was not aided in this case by instruments or by the testimony of
a corroborating witness. In this instance the Secretary is found
to have not established that a violation occurred by a preponderance of the evidence.
Accordingly, it is ordered that Citation Number 2374053 is
vacated.

~~~ Cl· ~l'-dt'~ /71-

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Miguel J. Carmona, Esq., Office of the Solicit;or, U.S. Department
of Labor, 230 South Dearborn Street, 8th Floor, Chicago, Illinois
60604 (Certified Mail}

Mr. Kenneth M. Nelson, Nelson Trucking Company, 2898 Flintville,
Green Bay, Wisconsin 54303 (Certified Mail)

/ot

1360

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

SEP 11 1986

333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

THOMAS P. MARTINEZ,
Complainant

v.

.

DISCRIMINATION PROCEEDING
Docket No. WEST 86-3-D

:

TOWER RESOURCES, INC.,
Respondent

.•

DENV CD 85-22

:

DECISION AND ORDER OF DISMISSAL
Before:

Judge Lasher

Complainant has fai1ed to respond to my Prehearing Order
issued January 14, 1986. Thereafter, Complainant has failed
to respond to my Order to Show Cause dated July 21, 1986, and
otherwise proceed with his complaint herein. Complainant is
thus found to have abandoned the prosecution of this proceeding
and this matter should be, and hereby is, DISMISSED.

. .,,.<:~ A_ .

/ff~~~ 17 'r17~/f '-·
Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
David L. Grindstaff, Esq., Quintana & Grindstaff, 375 South
600 East, Salt Lake City, Utah 84108
(Certified Mail)
Mr. Thomas P. Martinez, P.O. Box 423, Price, Utah 84501
(Certified Mail)

H. Michael Keller, Esq., Vancott, Bagley, Cornwall & McCarthy,
50 South Main Street, P.O. Box 45340, Salt Lake City, Utah 84144
(Certified Mail)

/ot

1361

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

SEP 151986

333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket No. WEST 85-141-M
A.C. No. 42-00377-05502
Fife Brigham Pit

v.
FIFE ROCK PRODUCTS COMPANY,
INC. I
Respondent

..
DECISION

Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner.

Before:

Judge Morris

This is a civil penalty proceeding initiated by petitioner
against respondent in accordance with the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq. The civil penalty
sought here is for the violation of 30 c:F".R. § 56.15-7, a mandatory standard promulgated pursuant to the Act.
After notice to the parties, a hearing was scheduled in
Salt Lake City, Utah on August 12, 1986. The petitioner appeared
but respondent failed to appear.
Pursuant to Commission Rule 63(b), 29 C.F.R.
respondent was found to be in default.

§

2700.63(b),

Accordingly, I enter the following:
ORDER
Citation 2360673 and the proposed civil penalty of $600 are
affirmed.

Law Judge

1362

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado 80294 (Certified Mail)
Mr. Clifford P. Woodland, General Manager, Fife Rock Products
Company, Inc., P.O. Box 479, Brigham City, Utah 84302 {Certified
Mail)

/ot

1363

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION.

SEP 151986

OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket No. WEST 86-26
A.C. No. 48-00977-03507

.
.

v.

Black Thunder Mine

THUNDER BASIN COAL COMPANY,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for .Petitioner;
Thomas F. Linn, Esq., Denver, Colorado,
for Respondent.

Before:

Judge Morris

This is a civil penalty proceeding initiated by petitioner
against respondent in accordance with the Fe.deral Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. The civil penalties sought here are for the violation of mandatory standards
promulgated pursuant to the Act.
After no·tice to the parties, a hearing on the merits commenced in Gilletteu Wyoming on August 6, 1986. After conferring
the parties announced that they had reached an amicable settlement.
The citations, the standards allegedly violated, the original
assessments and the proposed dispositions are as follows:
Standard
Citation No. CFR Title 30

Assessment

Disposition

2222770

§

77.20(b)

$119

$109

2222771

§

77.1104

168

168

The proposed settlement further included striking the
designation for Citation 2222770.

1364

S &S

Discussion
I have reviewed the proposed settlement and I find that
it is reasonable and in the public interest.
Acqordingly, I enter the following:
ORDER

1.

The settlement is approved.

2. Citation 2222770 is affirmed as a non-S & S violation
and a penalty of $109 is assessed.
3. Citation 2222771 and the proposed penalty of $168 are
affirmed.

4. Respondent is ordered to pay to petitioner the sum
of $277 within 40 days of the date of this Decision.
/

~n J.

//'Adminis

Law Judge

Distribution:
James H. Barkley 0. Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
Colorado 80294
(Certified Mail)
Thomas F. Linn, Esq., 555 Seventeenth Street, Denver, Colorado
80202
(Certifled Mail)

/ot

1365

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

SEP 151986

333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

Docket No. WEST 86-34
A.C. No. 48-00977-03508

v.

Black Thunder Mine

.

THUNDER BASIN COAL COMPANY,
Respondent

DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Thomas F. Linn, Esq., Denver, Colorado,
for Respondent.

Before:

Judge Morris

This is a civil penalty proceeding initiated by petitioner
against respondent in accordance with the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq. The civil penalties sought here are for the violation o~mandatory standards
promulgated pursuant to the Act.
After notice to the parties, a hearing on the merits commenced in Gillette, Wyoming on August 6, 1986. After conferring
the parties announced that they had reached an amicable settlement.
The citations, the standards allegedly violated, the original
assessments and the proposed dispositions are as follows:
Standard
Citation Noo CFR Title 30

Assessment

Disposition

2222714

§

77.410

$85

$20

2222718

§

77.1003

119

119

The proposed settlement further included striking the S & s
designation for Citation 2222714 and amending Citation 22227·18
to allege a violation of 30 C.F.R. § 77.1001 in lieu of its
present designation.

1366

Discussion
I have reviewed the proposed settlement and I find that
i t is reasonable and in the public interest.
Accordingly, I enter the following:
ORDER

1.

The settlement is approved.

2. Citation 2222714 is affirmed as a non-S & S violation
and a penalty of $20 is assessed.
3. Citation 2222718 for the violation of 30 C.F.R. § 77.1001
is affirmed and a penalty of $119 is assessed.
4. Respondent is ordered to pay the sum of $139 to the
petitioner within 40 days of the date of this Decision.

a~
Adrninist~ve
n---• ..

Law Judge

Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
Colorado 80294
(Certified Mail)
Thomas F. Linn, Esq., 555 Seventeenth Street, Denver, Colorado
80202
(Certified Mail)

/ot

1367

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

EMERY MINING CORPORATION,
Contestant

.

SEP 151986

CONTEST PROCEEDING
Docket No. WEST 86-106-R
Order No. 2833668; 3/11/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.

Little Dove Mine

DECISION
Appearances:

Timothy M. Biddle, Esq. and Susan E. Chetlin, Esq.,
Crowell & Moring, Washington, D.C.,
for Contestant;
·
Edward J. Fitch, IV, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Respondent.

Before:

Judge Morris

This is a contest proceeding initiated by contestant pursuant
to§ lOS(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq., (the Act).
Emery contested MSHA Order No. 2833668 for a failure to abate
Citation No. 2833666 issued March 10, 1986.
A hearing on the merits of this case and related cases commenced in Denver, Colorado on July 29, 1986.
At the hearing the parties advised the judge that the Secretary
intended to vacate his order.
In due course the order was vacated
and the contestant has, accordingly, mcved to withdraw the notice
of contest.
Pursuant to Commission Rule 11, 29 C.F.R. § 2700.11, contestant's motion is granted and the contest filed by Emery Mining
Corporation is dismissed.

~
s
tive Law Judge

1368

Distribution:
Timothy M. Biddle, Esq. and Susan E. Chetlin, Esq., Crowell- &
Moring, 1100 Connecticut Avenue, N.W., Washington, o.c. 20030
(Certified Mail)
Edward J. Fitch, IV, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, Virginia 22203
(Certified Mail)

/ot

1369

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

September 18, 1986
CIVIL PENALTY PROCEEDING
Docket No. KENT 85-112
A.C. No. 15-10198-03506

v.

Brenda Faye Coal Tipple Mine

BRENDA FAYE COAL SALES CO.,
INC. I
Respondent
DECISION
Appearances:

Charles Merz, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, TN, for
Petitioner;
Daniel E. Karst, Esq., Brenda Faye Coal Sales
Company, Inc., Closplint, KY, for Respondent

Before:

Judge Fauver

The Secretary seeks a civil penalty for an alleged
violation of a mandatory safety standard under the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801, et seq.
The charge was issued in connection with the investigation
of an accident. Joseph Shuler, a contract coal hauler, was
permanently disabled when a Michigan front-end loader operated
by Respondent's employee struck Shuler and mashed his leg
against the front of his coal truck.
Shuler's leg was amputated as a result of severe,
multiple fractures and lacerations of his leg.
The frontend loader had defective brakes at the time of the accident.
A hearing was held in Lexington, Kentucky. Having
considered the testimony, arguments, and the record as a
whole, I find that the preponderance of the reliable, probative,
and substantial evidence establishes the following:

1370

FINDINGS OF FACT
1. Respondent operates a coal tipple in Harlan County,
Kentucky, which is part of a business enterprise of corporations
controlled by Edward Karst. The enterprise is a medium size
business, producing 300,000 tons of coal annually.
It was
stipulated at the hearing that a penalty within the limits
of the Act would not affect Respondent's ability to continue
in business.
2. On January 11, 1985, a coal hauling truck with an
attached tandem trailer was loaded with coal at the tipple,
and ready to leave.
Its exit was a 10-12% grade, dirt road.
Because of slippery conditions, the truck was unable to
climb the grade.
·
3.
David Karst, an employee at the tipple, and son of
Edward Karst, drove a Michigan 275B front-end loader toward
the site where the truck was stuck. He intended to descend
the road, stop near the front of the coal truck, have a tow
chain attached and tow the truck up the exit road.
4. When Karst descended the road toward the truck, he
saw the truck driver in front of the truck.
The driver was
there to hook up the tow chain. Karst tried to stop the
front-end loader to avoid hitting the driver and the coal
truck, but he was unable to stop the front-end loader because
of defective brakes. The brakes were only 35-40% effective.
The bucket of the front-end loader struck the driver and the
coal truck.
The driver's left leg was crushed against the
truck. Multiple fractures and lacerations of the leg resulted
in amputation of the leg at the hospital.
The coal truck's
front-end was severe'ly damaged by the collision.
5. Extensive repairs of the brakes of the front-end
loader were required to bring the braking capacity up to a
normal, safe operating condition. The extent of the brake
deterioration and the type of repairs needed to correct it
showed that the brake defects had not suddenly occurred but
were detectable for a considerable period before and up to
the time of the accident.

1371

6. The driver of the front-end loader did not test the
brakes before he started downhill toward the coal truck. At
the top of the incline, he saw the driver in peril, in front
of the coal truck, and had sufficient time and distance if
the brakes were normal to stop the front-end loader without
hitting the driver or the coal truck. However, because the
brakes were defective his vehicle collided with the dri~er
and· the truck.
DISCUSSION WITH FURTHER FINDINGS
I find that Respondent was grossly negligent in operating
the Michigan front-end loader with defective brakes. The
loader is a very large vehicle, with wheels over eight feet
high. Moving the vehicle around other equipment and personnel
with only 35-40% effective brakes was a highly hazardous
practice. The federal inspector issued an imminent danger
order on the front-end loader, forbidding its use until the
brakes were repaired.
Respondent should have taken the
vehicle out of service for proper brake repairs before
January 11, 1985, the day of the accident. The gravity of
the violation was very high, and, with normal brakes, and by
exercising reasonable care, the front-end loader driver could
have avoided the accident. He could have stopped his vehicle
and told Shuler to get out of the way before proceeding downhill toward the coal truck.
The defective brake condition
was a direct cause of the accident and permanent disabling
injury of Joseph Shuler on January 11, 1985.
Respondent argues that Joseph Shuler should not have
been standing in front of his coal truck and that his negligence
contributed to the accident. However, with safe brakes, Karst
would have been able to stop his vehicle and
Shuler to
stand aside before he proceeded down-hill.
In addition, with
safe brakes and by exercising reasonable care, Karst would
not have struck the coal truck, which was substantially
damaged by the collision. His collision with the coal truck
was in no way caused by Shuler's presence in front of the
truck.

1372

Despite Respondent's arguments about an "unavoidable"
accident, it is clear that, if there had been adequate
brakes and reasonably prudent performance by the front-end
loader driver, the front-end loader would not have struck
Shuler and the coal truck.
Considering all of the criteria in section llO(i) for
assessing a penalty, a civil penalty of $2,000 is deemed
appropriate for this violation.
CONCLUSIONS OF LAW
1. The Judge has jurisdiction over the subject matter
of this proceeding.

2.
Respondent violated the safety standard as charged
in Citation No. 2476582.
3. Respondent is ASSESSED a civil penalty of $2,000 for
the above violation.
ORDER
Respondent shall pay the above assessed civil penalty
of $2,000 within 30 days from the date of this Decision.

cJ~~
~<Vv.~~~
William Fauver
Administrative Law Judge
Distribution:
Charles F. Merz, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Mr. Edward W. Karst, President, Brenda Faye Coal Sales Company,
Inc., Box 493, Louellen, KY 40853 (Certified Mail)

kg

1373

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP .191986
JOHN HATTER, JR.,
Complainant

:

v.

.

FRANKLIN COAL COMPANY,
Respondent

DISCRMINATION .PROCEEDING
Docket No. PENN 85-290-D•
MSHA Case No. WILK CD 85-1
Franklin Breaker Mine

DECISION
Appearances:

Cyrus Palmer Dolbin, Esq., Pottsville,
Pennsylvania, for the Complainant;
Franklin I. Miller, President, Franklin Coal
Company, Pinegrove, Pennsylvania, pro se~

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a discrimination complaint
filed by the complainant against the respondent pursuant to
section 105(c) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seqo The complainant alleges that
he was discharged by the respondent because he filed a claim
for black lung benefits, and the respondent maintains that
the complainant was laid off for certain economic reasons.
The initial complaint was filed with the Secretary of Labor,
Mine Safety and Health Administration CMSHA), and following
an investigation of the complaint, MSHA advised the complainant that its investigation failed to disclose any violation
of section 105(c). The complainant then filed his complaint
with this Commission.
A hearing was held in this matter in Pottsvi: 1 e,
Pennsylvania, and the parties appeared and participdted fully
in the hearing. The parties waived the filing of any posthearing arguments, but I have considered the oral arguments
made on the record during the hearing in the course of this
decision.

1374

Issue
The critical issue in this case is whether Mr. Hatter's
termination by the respondent was prompted in any way by his
filing for black lung benefits, or whether it was the result
of certain economic conditions or financial losses as claimed
by the respondent.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977,

30 u.s.c. § 30·1 et seq.

2. Sections 105(c)(l), (2) and (3) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. §§ 815(c)(l), (2)
and (3).
3.

Commission Rules, 29 C.F.R. § 2700.1, et seg.
Discussion

Complainant's Testimony and Evidence
John Hatter, Jr., testified that he is presently working
for the Sherman Coal Company, and that he previously worked
for the respondent from April 10, 1970, to January 30, 1985.
His duties included the loading of trucks, taking care of the
fine coal plant, and loading trailers with a front-end loader.
Mr. Hatter stated that he filed for black lung benefits
on November 28, 1984. On January 30, 1985, Company President
Franklin Miller summoned him to his office and advised him
that he had to be laid off "because he said coal sales were
down and he was being audited" (Tr. 12). Mr. Hatter stated
that he asked Mr. Miller why he couldn't lay someone else
off, and Mr. Miller said "they could weld and I couldn't"
(Tr. 12). Mr. Hatter confirmed that he left work that same
day.
Mr. Hatter stated that during his employment with the
respondent he had no disputes over his work, was always on
time, had no arguments with management, and he considered
himself to be a good employee (Tr. 13). He stated that
Mr. Miller never complained about his work (Tr. 24). He
identified employee Robert Hoffman as the only person with
more seniority, and he identified five other employees who
had less seniority with the company (Tr. 16-17). Mr. Hatter
stated that after he was laid off, Mr. Hoffman was injured on
the job and was in the hospital. The respondent hired no one
to fill his vacancy, and Mr. Hoffman has since returned to

1375

work. However, Mr. Miller hired Claire Zimmerman, his
brother-in-law, after Mr. Hoffman was injured, even though he
(Hatter) was second in seniority to Mr. Hoffman, and was
available for work. Mr. Hatter stated that he received no
further calls or communications from Mr. Miller to go back to
work (Tr. 19). He confirmed that he was receiving unemployment benefits from the State of Pennsylvania, and that in
order to receive those benefits he had to be ready, willing,
and able to work (Tr. 20). He also confirmed that he could
have done welding work (Tr. 20).
Mr. Hatter's counsel produced copies of payroll slips
from July 6 to December 28, 1984, reflecting that Mr. Hatter
earned an average of $221.69 a week while employed with the
respondent during this time period (Tr. 21, exhibit C-2).
Mr. Hatter confirmed that he was unemployed from January 30,
1985 to September 14, 1985, the date that he went to work for
the Sherman Coal Company, and that his unemployment benefits
stopped in July, 1985 (Tr. 23). He stated that he received
unemployment benefits from January 30 through July, 1985, and
that they amounted to $122 a week (Tr. 24).
Mr. Hatter's counsel produced a copy of a letter dated
February 25, 1985, after Mr. Hatter's termination, from
Mr. Miller to the Office of Coal Mine Workers' Compensation
Programs, Wilkes-Barre, Pennsylvania, stating that Mr. Hatter
was never absent from work due to illness and never complained
that he was short of breath or wanted other work because of
shortness of breath (exhibit C-3, Tr. 24-25). The letter also
states: "Before we are liable and John Hatter is found eligible that he received Black Lung benefits, I want proof that he
does have pneumoconiosis by a second opinion from doctors'
examinations, x-rays, etc."
In response to further questions, Mr. Hatter confirmed
that he did not inform Miller that he was going to file his
black lung claim before he filed it and that he never discussed it with him (Tr. 26). Mr. Hatter stated that he filed
the claim because "I was getting up in age. It takes 6 or
7 years ~o get it" CTr. 26). He filed it to establish his
eligibility and to protect whatever rights he had under any
applicable law. Mr. Hatter also confirmed that he never contacted anyone from MSHA regarding his claim (Tr. 27).
Mr. Hatter stated that Mr. Miller employs seven people,
and he described Mr. Miller's operation as a preparation
plant which processes and cleans coal received from different
sources. The coal is resold to different truckers and
jobbers, and at one time it was shipped by rail. There is no

1316

underground facility on the property, and no coal is actually
mined there. Mr. Hatter could not state the volume of coal
processed by the plant (Tr. 28-29).
Mr. Hatter. confirmed that Mr. Miller's operation is
non-union, and that when he was terminated, Mr. Miller told
him that his coal sales were down and they did not discuss
his black lung claim. Mr. Hatter reiterated that at no time
prior to his termination did he ever discuss any black lung
condition or claim with Mr. Miller, and he conceded that
Mr. Miller had no reason to know about it, and never said
anything to Mr. Hatter which would lead him to believe that
he knew about the claim (Tr. 42-46). When asked why he
believes he was terminated by Mr. Miller because he filed for
black lung, Mr. Hatter responded "Well, it seems to figure.
He got notice the 29th, and the 30th I got laid off" (Tr.
46).

Mr. Hatter's counsel confirmed that Mr. Hatter is waiting for a hearing date on his black lung claim, and that it
usually takes 5 to 7 years for a hearing to determine his
eligibility for benefits (Tr. 29). Counsel conceded that the
black lung claim is different from any Part 90 Miner status
under MSHA's regulations, and he stated that he was not familiar with those regulations and has not read them thoroughly
(Tr. 30). He conceded that Mr. Hatter has never filed for
Part 90 status under MSHA's regulations, and Mr. Hatter himself confirmed that he never filed for such status (Tr.
31-32, 38).
Mr. Hatter stated that he sought treatment or medical
advice for his alleged black lung condition on one occasion,
and his counsel confirmed that this was done in connection
with the filing of his black lung eligibility claim, and that
this was done after his termination by the respondent (Tr.
33). Copies of certain medical records introduced by
Mr. Hatter's counsel include a chest radiographic diagnosis
of "Pneumoconiosis'with probable emphysema." Mr. Hatter's
counsel conceded that prior to his termination by the respondent, he was not examined for black lung nor was that fact
made known to Mr. Miller prior to the filing of his claim,
but that it was made known immediately after the filing of
the claim (Tr. 35).
Mr. Hatter's counsel pointed out that Mr. Hatter worked
in a "watered down work area," and since he was in a dust-free
environment, he probably would not have qualified for Part 90
miner status. Counsel preferred that Mr. Hatter did work

1377

inside mines prior to 1970 before going to work for the respondent, and may have contracted black lung then CTr. 39).
Mr. Hatter's counsel submitted that on January 29, 1985,
the day before he was laid off, Mr. Hatter received notice
from the U.S. Department of Labor that his black lung claim
had been filed, and that the respondent also received a copy
of that notice, (exhibit c-1, Tr. 14). counsel asserted that
this was the first notice that the respondent would have
received of the filing of Mr. Hatter's claim, and that it was
probably received by January 29-30, 1985, the date on which
he was dismissed <Tr. 15).
Respondent's Testimony and Evidence
Franklin I. Miller, confirmed that he is the owner and
operator of the Franklin Coal Company. He described his operation as a coal preparation plant, and he stated that he purchases coal from different suppliers and sells it to brokers
or other domestic users. The average number of employees is
four to five, and the number of days the plant is in.operation varies. At the present time, the plant operates less
than 5 days a week, and·on some weeks it only operates for
2 days depending on the amount of coal processed. For the
year 1985, the plant processed 10,884 tons of coal, and
handled an additional 40 percent which is simply bought and
resold without processing (Tr. 50-53).
Mr. Miller stated that his coal tonnages and sales for
the past 10 years have diminished roughly 20 percent a year,
and that at the time he laid off Mr. Hatter he had to employ
less people because his sales did not warrant the number of
people he employed. The December 1984 audit from his accountant reflected a loss of $31,419.39 for that month (Exhibit
R-2, Tr. 54). A statement of profit and losses for the
entire year of 1984 reflect a net loss of $70,563.88 <exhibit
R-1, Tr. 54).
Mr. Miller stated that at the time he terminated
Mr. Hatter he was still waiting for his final 1984 yearly
audit of his financial position as reflected in exhibit R-1,
but he knew that his financial position was such as to
require some changes in his structure and operation. In any
decision to lay off employees, he considers which employees
are more important to his operation. In this case, Robert
Hoffman was a welder and a supervisory foreman, and everyone
else except Mr. Hatter were welders. Mr. Miller stated that
he explained to Mr. Hatter that it was important for him to
retain welders because he was rebuilding his steel coal

1378

storage bins and needed them. Mr. Miller stated that any of
these employees could do Mr. Hatter's work, including the man
he had working in the office {Tr. 55).
On cross-examination, Mr. Miller stated that during past
business slumps he did not lay off employees. Although he
did not actually receive his final 1984 audit until after
Mro Hatter was terminated, he did receive monthly reports and
"had an inkling" that he was operating at a loss. He stated
that he explained this to Mr. Hatter when he laid him off
(Tr. 57).
Mr. Miller confirmed that he received the notice dated
January 28, 1985, concerning Mr. Hatter's black lung claim in
the mail, and conceded that he may have received it on the
29th or 30th, but was not sure as to the exact date he
received it (Tr. 57-59). He also stated that "I might have
gotten this before, yes" {Tr. 59). He explained that he laid
Mr. Hatter off on January 30, because it was the end of a
weekly pay period, and the day following began a new pay
period CTr. 59). Although January 30 was a Wednesday,
Thursday was the end of the pay period, and Mr. Hatter would
have picked up his check on Friday, and it was decided to
terminate him at the end of the week so as not to establish a
new account for him (Tr. 60-61).
Mr. Miller stated that at the present time he has only
three employees, including himself, on his payroll. He denied
that Mr. Claire Zimmerman, his brother-in-law, is on his payroll, and he explained that he sold a car to Mr. Zimmerman and
that he helped out to pay for the car. Mr. Miller also stated
that he operates another business installing satellite dishes
and that Mr. Zimmerman helps load them on the trucks to pay
off the car, and that he is available as needed. Mr. Miller
confirmed that Mr. Zimmerman at one time worked for his
(Miller's) father as a loader, welder, and plant operator, and
that he is married to his sister, who works as his part-time
secretary (Tr~ 64).

Mr. Miller stated that subsequent to Mr. Hatter's termination, Mr. Hatter's son was on his payroll, but was laid off
in May, 1985. He also laid off employee Edward Wolfe at the
same time he laid off Mr. Hatter, but did not advise
Mr. Hatter of this fact because their discussion was very
brief (Tr. 66). Although Mr. Hatter first came to work in
1970 when his (Miller's) father owned th.e business, Mr. Miller
stated he took over the business from his father in 1975 {Tr.
66).

1379

Mr. Miller stated that the losses reflected on.his
"unaudited financial reports" for 1984 are actual losses, and
he reiterated that he retained the employees with welding
skills because he needed them, and Mr. Hatter was not a
welder (Tr. 66-67). Mr. Miller stated that his company has
no formal seniority program, and since he is the boss "I pick
and choose" (Tr. 68).
Mr. Miller stated that he has never discussed
Mr. Hatter's discrimination complaint with him. He confirmed
that his company provided Mr. Hatter with hospitalization
benefits and that Mr. Hatter has received $11,000 to $12,'000
as the beneficiary of a company retirement plan funded totally
by the company (Tr. 69-70). When asked why he believed
Mr. Hatter filed the complaint against him, Mr. Miller
responded "to get out of the boss what you're going to get out
of him" (Tr. 69).
Mr. Miller disagreed with Mr. Hatter's assessment of
himself as an employee. Mr. Miller stated that his lay-off
decision concerning Mr. Hatter did not come about "on the
·spur of the moment." He stated that for the past 5 years he
has been dissatisfied with Mr. Hatter's work, and he gave
several examples of what he considered to be poor performance,
including complaints from customers and instances when
Mr. Hatter put in for time worked when he actually did not
work. On those occasions, Mr. Miller would deduct the time
from Mr. Hatter's pay, without objection (Tr. 70-72).
Mr. Miller asserted that he probably should have fired
Mr. Hatter earlier, but instead laid him off so that he could
collect his unemployment for 26 weeks {Tr. 72). Mr. Miller
conceded that he did not tell Mr. Hatter this, nor did he
discuss his work with him at the time he laid him off, and he
denied that Mr. Hatter was fired (Tr. 72). He further
explained that he did not bring these matters up with
Mr. Hatter when he laid him off because he did not wish to be
subjected to any abuse from Mr. Hatter (Tr. 74). Mr. Miller
also indicated that he was reluctant to bring up Mr. Hatter's
work performance "for his sake" (Tr. 74). When asked why he
did not fire Mr. Hatter earlier, Mr. Miller responded "Did
you ever hear the expression that they say: Give a guy
enough rope, he'll hang himself? Well, that's exactly what
he did" (Tr. 75}. Mr. Miller explained further at (Tr. 102):
JUDGE KOUTRAS: Well, you keep talking about
the rope now. But, why didn't you put on the
rope 4 years or 3 years? Why did you wait
until this?

1380

MR. MILLER: I made up my mind then that he
was going to have to go at that time. The
right occasion had to occur. And, my financial situation is what decided this. His
black lung, I have no control over whether he
gets black lung or he doesn't have any black
lung. That's not my decision to make; that's
the doctor's decision. we paid irito the funds
for him to get black lung, if he has it.
When asked why he did not bring up Mr. Ha.tter' s poor
work performance when he was contacted by an MSHA investigator during the investigation of his discrimination complaint,
Mr. Miller responded " I didn't want to bring that up for his
own benefit, and, I didn't want to bring it up. here today. I.
don't like to treat men like that" (Tr. 103-104). In
response to further questions, Mr. Miller stated as follows
(Tr. 104-105):
JUDGE KOUTRAS: Why did you feel compelled to
bring it up today?
MR. MILLER: Because you were asking me about
my brother-in-law and about the car that he
worked for. And, well, naturally I'd bring
everything out. I mean, I don't like -- I'm
not an individual who would go down there and
rub mud in anybody's face, because I don't
expect that of myself either.
JUDGE KOUTRAS: When he received unemployment
compensation benefits what did you tell the
state people your reason for terminating him;
do you recall?
·
MR. MILLER: I laid him off because I needed
welders and I had to cut down on the payroll.
I had to make up some seven thousand dollars
there some place. That's the first place.
Besides taxes and -- you see, when you have
five people on the payroll -- four instead of
five, you're paying twenty percent less into
Black Lung funds, twenty percent less
hospitalization.
I had to get rid of men because of costs.
I was the boss of the place. I worked out
there like everybody else. So, I was in a

1381

position to get rid of some of the people and
do the work myself. That's only surviving.
JUDGE KOUTRAS: Do you pay your portion or
share of Black Lung to this insurance carrier
for all your employees?
MR. MILLER:

Yes.

JUDGE KOUTRAS:
MR. MILLER:

Across the board?

Everyone, yes.

Mr. Miller confirmed that while he was familiar with
MSHA, he was not familar with the black lung program because
he was never involved with it. He denied any knowledge of
MSHA's "Part 90" program, and he stated that none of his
employees have ever made application for that program, nor
has MSHA ever advised him that any employee had to be
reassigned to get them out of dusty environments. He stated
that he has always been in compliance with MSHA's dust
standards (Tr. 76).
Mr. Miller stated that he never discussed Mr. Hatter's
black lung claim with him, and that he first learned about it
through the notice letter of January 28. Mr. Miller stated
that he had no basic familiarity with the claim and was not
concerned that it might cost him money or cause problems (Tr.
77). He insisted that he laid Mr. Hatter off because of
economic conditions, and that he has been patient with him
for the past 5 years. He confirmed that Mr. Hatter's attendance record was good and that he was "always there on t.ime"
(Tre 78). He also confirmed that he did not document
Mro Hatter's past poor work performance.
Mr. Miller stated that he has no control over
Mr. Hatter's asserted black lung condition, and that he has
paid into the Federal and state black lung fund for as long
as he has been in business. He explained that the funds are
paid into an insurance fund, and that the insurance company
pays for black lung benefits and that he is not personally
liable for any claim. If he were, it would be impossible for
him to stay in business CTr. 102-103).
Mr. Hatter was called in rebuttal, and denied that he
ever threatened a strike or slowdown if he did not get a
raise. He stated that he got along well with Mr. Miller, and
denied that he caused any problems. With regard to the
employment of Mr. Zimmerman, Mr. Hatter confirmed that he

1382

simply assumed that he was on Mr. Miller's payroll and that
he never discussed the matter with Mr. Zimmerman. Mr. Hatter
confirmed that he received company paid hospitalization and
retirement benefits, and that he never had any trouble or
problems with Mr. Miller (Tr. 80-84). He confirmed that
Mr. Miller did not discuss company finances with him at the
time he was laid off, and that Mr. Miller simply told him
that coal sales were down and he was being audited CTr. 84).
Mr. Hatter stated that he filed his discrimination complaint with MSHA after a contact by someone from MSHA's
Wilkes-Barre office. Someone from MSHA called him at home,
and one of its representatives came to his house and took his
complaint statement of May 12, 1985. Mr. Hatter's wife, who
was present in the hearing room, confirmed that someone from
MSHA contacted Mr. Hatter as a result of his black lung claim,
and when that individual inquired as to whether Mr. Hatter was
still employed, Mr. Hatter advised that he was laid off the
day following the receipt of the notice of his black lung
claim and that the MSHA person stated "no way" (Tr. 90). Someone from MSHA subsequently came to their home and had
Mr. Hatter fill out the complaint papers (Tr. 91).
Mr. Miller stated that he was contacted by an MSHA representative during the investigation of Mr. Hatter's complaint.
Mr. Miller stated that he informed the representative that he
had also laid off Mr. Wolfe at the same time, and that the
representative spoke with Mr. Wolfe. Mr. Miller was later
notified that MSHA found no discrimination in this case (Tr.
92).

Mr. Hatter denied that Mr. Miller ever told him that he
would take him back if economic conditions got better, and
Mr. Hatter did not ask him about this. Mr. Hatter believed
that Mr. Miller should have laid someone else off with less
seniority {Tr. 96).
Findings and Conclusions
In order to establish a prima facie case of discrimination under section 105(c) of the Mine Act, a complaining
miner bears the burden of production and proof to establish
(1) that he engaged in protected activity and (2) that the
adverse action complained of was motivated in any part by
that activity. Secretary on behalf of Pasula v. Consolidation
Coal Company, 2 FMSHRC 2768, (1980), rev'd on other grounds
sub. nom. Consolidation Coal Company v. Marshall, 663 F.2d
1211 (3d Cir. 1981); and Secretary on behalf of Robinette v.
United Castle Coal Company, 3 FMSHRC 803 (1981). Secretary on

1383

behalf of Jenkins v. Hecla-Day Mines Cororation, 6 FMSHRC 1842
(1984). The operator may rebut the prima facie case by showing either that no protected activity occurred or that the
adverse action was in no way motivated by protected activity.
If· an operator cannot rebut the prima facie case in this
matter it may nevertheless affirmatively defend by proving
that Cl) it was also motivated by the miner's unprotected
activities alone. The operator bears the burden of proof with
regard to the affirmative defense. Haro v. Magma Copper
Company, 4 FMSHRC 1935 (1982). The ultimate burden of persuasion does not shift from the Complainant. Robinette, supra.
See also Boich v. FMSHRC, 719 F.2d 194 (6th Cir. 1983>; and
DOnovan v. Stafford Construction Company, No. 83-1566, D.C.
Cir. (April 20, 1984) (specifically-approving the Commission's
Pasula-Robinette test). See also NLRB v. Transportation
Management Corporation,
U.S.
, 76 L.Ed.2d 667 (1983).
Section 105Cc><l> of the Mine Act provides in pertinent
part as follows:
No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the
statutory rights of any miner, representative
of miners or applicant for employment in any
coal or other mine subject to this Act * * *
because such miner, representative of miners
or applicant for employment is the subject of
medical evaluations and potential transfer
under a standard published pursuant to section
101 * * *
(Emphasis added.)
Section 10l(a)(7), of the Mine Act provides in pertinent
part as follows:

* * * [W]here appropriate, any such mandatory
standards shall prescribe the type and f requency of medical examinations or other tests
which shall be made available, by the operator
at his cost, to miners exposed to such hazards
in order to most effectively determine whether
the health of such miners is adversely
affected by such exposure. Where appropriate,
the mandatory standard shall provide that
where a determination is made that a miner may
suffer material impairment of health or functional capacity by reason of exposure to the
hazard covered by such mandatory standard,

1384

that miner shall be removed from such exposure
and reassigned. Any miner transferred as a
result of such exposure shall continue to
receive compen.sation for such work at no less
than the regular rate of pay for miners in the
classification such miner held immediately
prior to his transfer. In the event of the
transfer of a miner pursuant to the preceding
sentence, increases in wages of the transferred miner shall be based upon the new work
classification.
The mandatory health standards authorized by section
101Ca)(7) of the Mine Act, are found at 30 C.F.R. Part 90.
Pursuant to those regulations a miner employed at an underground coal mine or at a surface area of an underground coal
mine may be eligible to work in a low dust area of the mine
where there has been a determination that he has evidence of
pneumoconiosis. If there is evidence of pn.eumoconiosis, a
miner may exercise his option to work in a mine area where
the dust levels are below 1.0 milligrams per cubic meter of
air.
In Gary Gof.f v. Youghiogheny & Ohio Coal Company,
7 FMSHRC 1776 (Nov. 1985), the Commission held that a miner
may state a cause of action under section lOSCc)(l) of the
Act by alleging discrimination based on the miner's being
"the subject of medical evaluations and potential transfer"
under 30 C.F.R. Part 90. In this case, Mr. Hatter makes no
such claim. He simply alleges that he was terminated one day
after the respondent was advised that he had filed a claim
for black lung benefits. Thus, the issue presented is
whether Mr. Hatter's termination was in any way prompted by
his filing of this claim.
The record in this case establishes that Mr. Hatter filed
his black lung eligibility claim on November 28, 1984, and
that Mr. Miller had no knowledge of that filing. Mr. Hatter
concedes that at no time prior to the filing of his claim, did
he discuss his claim or any asserted black lung condition with
Mr. Miller, and there is no evidence that Mr. Miller knew
about it. Further, there is no evidence in this case that
Mr. Miller knew about Mr. Hatter's claim until the Department
of Labor's Notice of Claim dated January 28, 1985. Mr. Hatter
asserted that he received the notice on January 29, 1985, and
he assumed that Mr. Miller also received' it in that day CTr.
47). Mr. Hatter further conceded that he and Mr. Miller have
never discussed his claim or his asserted black lung condition.
The only direct evidence of Mr. Miller's knowledge of

1385

Mr. Hatter's claim is the letter of February 25, 1985, exhibit
C-3, which Mr. Miller sent to the Labor Department's claims
examiner after Mr. Hatter was terminated. Since the claim
·examiner is the same individual who signed the January 28,
1985, Notice of Claim sent to Mr. Miller, I assume that
Mr. Miller's letter of February 25, 1985, was in response to
that notice.
Mr. Hatter conceded that on the day of his termination,
Mr. Miller said nothing which would lead him to believe that
Mr. Miller had any knowledge that he had filed a claim for
black lung benefits. Mr. Hatter's counsel conceded that 'he
cannot establish that on the day of the termination Mr. Miller
had already received notice of the claim. Since Mr. Hatter
received his notification on January 29, the day before his
termination, Mr. Hatter assumed that Mr. Miller also received
his copy that day, and that on the day of the termination,
January 30, Mr. Miller had knowledge that he filed his claim.
Mr. Hatter's counsel asserted that since Mr. Miller and
Mr. Hatter lived within the same 5-mile radius, there is a
presumption that Mr. Miller received notice of the claim on
January 29, the same day that Mr. Hatter received his.
Counsel candidly conceded that the basis for the discrimination claim is an inference that Mr. Miller believed there was
some legal ramification flowing from Mr. Hatter's black lung
claim, and that Mr. Miller terminated him for that reason (Tr.
36).

I take note of the fact that Mr. Miller's response to
the notification that Mr. Hatter had filed a black lung claim
came almost a month later when he sent his response of
February 25, 1985, to the Labor Department. It seems to me
that had Mr. Miller been really concerned about his liability
for any black lung benefits to Mr. Hatter, he would have
responded earlier. Further, Mr. Miller explained that he has
always contributed to the black lung benefits fund for as
long as he has been in business, that any benefits are paid
by the appropriate insurance carrier, and that he is not personally liable for these payments. Given these circumstances,
I cannot conclude that at the time of the termination the
respondent was in any way concerned or motivated by the fact
that Mr. Hatter had filed a claim for black lung benefits.
On the facts of this case, it seems clear to me that
Mr. Hatter has not established that he ever applied to MSHA
for classification as a Part 90 Miner, and at no time prior
to his termination was he ever "the subject of medical evaluation and potential transfer" within the meaning of section
105(c)(l} of the Act. As a matter of fact, the evidence

1386

establishes that the only time Mr. Hatter sought treatment or
medical advice for his alleged black lung condition was in
connection with his filing of a black lung eligibility claim,
and this was done after his termination by the respondent •.
Mr. Hatter filed his. claim in order to preserve any future
rights to black lung benefits and in recognition of the fact
that any administrative determination of his claim may take
years to adjudicate. Mr. Hatter's counsel conceded that his
black lung claim is different from any Part 90 Miner status
under MSHA's regulations, and he questioned Mr. Hatter's eligibility unde~ those regulations because his work with the
respondent was in a watered down dust-free environment. Under
the circumstances presented in this case, I conclude and find
that Mr. Hatter has failed to establish a prima facie claim
that he was terminated because he was "the subject of medical
evaluation and potential transfer" under Part 90, or because
he had filed a claim for black lung benefits. Accordingly,
his complaint IS DISMISSED.

Distribution:
Cyrus Palmer Dolbin, Esq., Dolbin, Cori & Jones, P.O.
Box 980, 501 West Market Street, Pottsville, PA 17901
(Certified Mail)
Franklin I. Miller, Jr., Owner, Franklin Coal Company,
Ravine, PA 17966 (Certified Mail)
/fb

1387

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP 191986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.
...

Docket No. PENN 85-299
A.C. No. 36-06172-03501

v.

Blackhawk Mine

YEANEYr SHIELDS, BRICK,
PARTNERS,
Respondent

.
e

ORDER OF DEFAULT
Before:

Judge Broderick

On August 25, 1986, I issued an order to Respondent to show
cause on or before September 5, 1986 why it should not be held in
default for failure to comply with my prehearing order issued on
May 12, 1986. At the request of Respondent made in a telephone
conversation on September 5, 1986, I extended the time to respond
to the order to show cause to September 15, 1986. Respondent has
not responded to the order to show cause.
·
Therefore, I find that Respondent is in DEFAULT. IT IS
ORDERED that the penalties proposed in the Assessment Order
attached as Exhibit A to the Petition in the total amount of $82
are imposed as the final order of the Commission. IT IS FURTHER
ORDERED that Respondent shall pay such penalties in the amount of
$82 within 30 days of the date of this order.

1388

Distribution:
Mark V. Swirsky, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Mr. Gary E. Yeaney, Partner, R.D. 2, Box 62A, Mayport, PA 16240
(Certified Mail)
slk

1389

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP 191986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

:

CIVIL PENALTY PROCEEDING.

:

:

Docket No. PENN 85-305
A.C. No. 36-02405-03608

:

Greenwich No. 1 Mine

..

GREENWICH COLLIERIES,
DIVISION OF PENNSYLVANIA
MINES CORPORATION,
Respondent

.

...
.
.: CONTEST PROCEEDING

GREENWICH COLLIERIES,
DIVISION OF PENNSYLVANIA
MINES CORPORATION,
Contestant

:

v.

Docket No. PENN 84-90-R
Citation No. 2255016; 3/16/84

Greenwich No. 1 Mine
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent
DECISIONS
Appearances:

Linda M. Henry, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner/Respondent;
Joseph T. Kosek, Jr., Esq., Ebensburg,
Pennsylvania, for Respondent/Contestant.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern a civil penalty
proceeding initiated by MSBA against the respondent pur.suant

1390

to section llO(a) of the Federal Mine Safety and Health Act
of 1977, seeking a civil penalty assessment for an alleged
violation of mandatory safety standard 30 C.F.R. § 75.329, as
stated in a section 104(a) Citation No. 2255016, with special
"significant and substantial" (S&S) findings, issued by an
MSHA inspector on March 16, 1984. The contest was filed by
the contestant to challenge the legality of the citation.
The cases were consolidated for hearing, and the parties
appeared and participated fully therein. Greenwich filed a
posthearing brief, but MSHA did not. However, the oral arguments presented at the hearing have been considered by me• in
the course of these decisions.
Issues
The issues presented are whether or not the condition or
practice cited by the inspector constitutes a violation of
the cited mandatory safety standard, and whether the alleged
violation was "significant and substantial." Additional
issues raised by the parties are identified and disposed of
in the course of these. decisions.
Applicable Statutory and Regulatory Provisions

1. The Federal Mine Safety and Health Act of 1977,
P.L. 95-165, 30 u.s.c. § 801 et seg.
2 • . Commission Rules, 29 C.F.R. §

2700.l et seg.

Stipulations
The parties agreed to incorporate by reference the following agreed-upon stipulations from a consolidated proceeding
(PENN 85-204 and PENN 85-114-R), heard the day prior to the
hearing in the instant cases (Tr. 191):
1. The subject mine is owned and operated by the respondent/contestant Greenwich
Collieries.
2. Greenwich Collieries and the subject
mine are subject to the Act.
3. The presiding administrative law
judge has jurisdiction to hear and decide
these·cases.

1391

4. The subject citation issued in these
proceedings was properly served on a representative of Greenwich Collieries and may be
admitted to establish its issuance and
service.
5.
Payment of the assessed civil
penalty will not adversely affect the
respondent/contestant's ability to continue
in business.

6. The respondent/contestant's annual
coal production is approximately two million
tons. Greenwich Collieries is a rnedium-tolarge mine operator.
7. The respondent/contestant exhibited
ordinary good faith in timely abating the
cited condition or practice.

8. Respondent/contestant's history of
prior paid civil penalty assessments consists
of 245 paid assessments for the first
9 months of 1985, 214 in 1984, and 155 in
1983.
MSHA's Testimony and Evidence
MSHA Inspector William Sparvieri testified as to his
background and experience, and he confirmed that he issued
the section 104(a) citation in question on March 16, 1984
(exhibit G-1). He stated that he was dispatched to the mine
to assist MSHA's ventilation technical support personnel who
were conducting a ventilation survey at the mine. This survey was being conducted because approximately a month earlier,
the mine had experienced a methane explosion which resulted in
the death of three miners and injuries to several others. He
confirmed that he cited a violation of section 75.329, after
finding a 3.3 percent methane accumulation at bleeder evaluation point No. 14. He also confirmed that he collected one
50 cc vacuum bottle sample of the mine atmosphere at that location, and he identified exhibit G-2, as the results of the
laboratory analysis made of the sample by MSHA's Mt. Hope,
West Virginia laboratory. The report reflected .24 carbon
dioxide, 19.85 oxygen, 3.26 methane, and zero carbon monoxide
(Tr. 4-9).

1392

Mr. Sparvieri stated that a company representative was
with him when he took his bottle sample at the bleeder evaluation point, and he confirmed that the representative did not
at that time protest the location where he took his sample
(Tr. 9-11). He confirmed that the location was an approved
bleeder evaluation point as shown on the mine ventilation
plan, and that the company was required to make an examination at that location at least weekly on a 7-day cycle, and
to record its findings in an approved book used for this purpose. He observed dates and initials at the bleeder point in
question to substantiate the fact that the company had made
examinations at that location (Tr. 12).
Mr. Sparvieri stated that his initial methane reading of
3.3 percent was made at a location where a sign was posted
identifying it as Bleeder Evaluation Point 14. He proceeded
50 feet inby that location and detected methane in the
4.0 percent range with a hand-held methane detector. He
decided not to go any further because he was unfamiliar with
the mine ventilation as a whole, was aware of the previous
methane explosion, was unsure as to how the gob was being
ventilated, and was concerned that "questionable air may have
been present" if he went any further (Tr. 13). He considered
the methane reading which he took as extremely dangerous, and
issued a section 107(a) imminent danger order as well as a
citation for an excess of 2 percent methane at the bleeder
evaluation point. The order was subsequently vacated and
made a part of a previously issued imminent danger order and
a section 103(k) order which restricted mine activity because
of the prior methane explosion (exhibit G-3, Tr. 14).
Mr. Sparvieri confirmed that he could not determine
whether the operator was aware of the cited condition, and he
had no way of knowing how long the methane condition had
existed. He was not sure whether a recent examination of the
area had been made by the operator because the mine had been
closed by the previously issued orders. He took this into
account when he rated the negligence as "low," but he believed
that the cited condition created an explosion hazard. The
·
"possibility" or "potential" for an explosion was present, and
he considered it reasonably likely tha.t an explosion hazard
was present since had he proceeded inby.any further he could
have encountered an explosive mixture of methane. Had an
explosion occurred, the results would have been fatal, and
16 miners would have been in danger. He estimated this number
after observing miners working along the track haulage and
other outby areas as he left the area to find a telephone to

1393

report his findings to his supervisor. He also observed rehabilitation work, rock dusting, timbering, and the movement of
supplies along the track haulage (Tr. 17).
Mr. Sparvieri could not state whether or not the gob
area in question had previously experienced any ventilation
problems, but he was aware of the fact that an explosion had
occurred and that the mine had a history of methane liberation
in excess of 2 million cubic feet a day (Tr. 18).
On cross-examination, Mr. Sparvieri confirmed that at
the time he issued the citation he was not a ventilation specialist, and that his duties did not normally entail the
inspection of the No. 1 Mine. He stated that when he detected
the methane in question, he tested the air movement in the
vicinity of the bleeder evaluation point, but the air movement
was so slight that it would not turn the blades on the anemometer. He then used a smoke tube and took approximately five
or six readings over a 10-foot distance with chemical smoke
and calculated an air reading of 1,311 cubic feet per minute
as reflected on the Mt. Hope laboratory report. The smoke
which he released during his test travelled outby in its
proper direction (Tr. 19-20).
Mr. Sparvieri stated that during his MSHA training he
has received instructions concerning MSHA's standard procedures for making tests in connection with regulatory section
75.329. He explained that once a determination is made as to
location of the bleeder evaluation points as shown on the
mine map, all air readings and methane examinations are made
at these locations. When asked for his interpretation and
application of section 75.329, Mr. Sparvieri responded as
follows (Tr. 21-22):
I would like to show you the Code of
Federal Regulations 75.329, and I would like
you to read the area that I have underlined,
beginning with "Air" down to "split."

Q.

A.

Underlined in black?

Q.

Yes, sir.

A. Okay. "Air course through the underground areas from which pillars have been
wholly or partially extracted and which
enters another split of air shall not contain
more than 2.0 volume percent of methane when

1394

tested at a point it enters such other
split."
Okay. Could you interpret for me, in
conjunction with what you read, the 2 percent
volume of methane when tested at the point it
enter such other split?

Q.

A. My interpretation of that is prior to it
enters the other split, not after it enters
the main return.
·
But do you have any specific instructions
as to prior to when it enters the other
split, the distance involved?

Q.

A.

Yes, sir.

Q.

Could you tell us that?

A. Yes. For example, if the BE was down
closer to where it enters that split, you
would have to get inby the rib line of that
entry, so that turbulence or swirling of air
from the main return would not affect your
reading in any way.
Mr. Sparvieri confirmed that he made his methane test at
the bleeder location approximately 70 to 100 feet away from
the split where the air from the bleeder joined the air from
the return split (Tr. 30-31). He explained the procedure he
followed for determining the air mixing point as follows (Tr.
31-33)~

Q. In your MSHA training, were you ever
told what procedure to use to determine the
mixing point?

A. What procedure to determine the mixing
point?
Q.

Yes, sir.

A.

Yes.

Q.

would you tell us what that procedure is?

A. To use chemical smoke and to get inby the
turbulence and inby the swirling air, so that

1395

you are getting a true and exact reading off
the gob or off of whatever you are ventilating
and evaluating with that particular location.
Q.

Is that what you did here?

A. Yes, I used smoke in a twofold purpose.
I used it primarily to determine direction of
air flow and to maintain or to get an accurate
air measurement of CFM. When the smoke was
discharged, there was no effects of swirling
or turbulence in that area. We were inby the
main return far enough where there was no
mixing.
Q. But isn't the procedure to go inby where
the split is, release the smoke at that point,
and follow the· current and then go l foot inby
that position and take your reading?

A. I am not familiar with that. My training
is to evaluate gobs, abandoned areas, worked
out and pillared areas either in their
entirety, by walking the perimeter of these
locations, or to examine these locations at
specified points approved on the ventilation
map in the form of IE's and BE's. Regardless
if that IE or BE is 10 feet from the mixing
point of 150 feet or 500 feet from the mixing
point, MSHA instructions are to examine BE's
at their approved location on the review map
in effect at that mine, at that particular
time, and that is what I did.
That MSHA instruction, is that out of the
Indiana field office?

Q.

I can't answer for all of MSHA, but as
far as I know, that is everywhere.

Ao

Where did you get your instruction on
that specific point, was it from your field
off ice?

Q.

A. It was from my field office, it was from
the district in Pittsburgh, and whether that
policy and that training was discussed in
Beckley, I can't answer that.

1396

Do you know if that was discussed out of
Hastings? Do you know what the position of
the Hastings field office is?

Q.

A.

I have no idea, sir.

Mr. Sparvieri stated that 2 percent methane is the limit
permitted inby the air mixing point, and that the explosive
quantity of methane ranges from 5 to 15 percent (Tr. 36).
With regard to the existence of any ignition sources in the
cited area, he stated that a possible roof fall could set off
an explosive mixture of gas, but he could not state whether
any electrical equipment was present in the air return (Tr.
3 7)

0

In response to further questions, Mr. Sparvieri confirmed
that he contacted his supervisor James Biesinger prior to issuing the citation because he was unfamiliar with the mine ventilation, could not determine what areas of the mine could
possibly be effected by the methane, and had no idea as to
what areas of the mine he should close (Tr. 37-38). Although
the mine had been closed by the prior orders, general mine
maintenance was taking place, and this included water pumping,
timbering, and rock dusting. No coal production was taking
place, and the work being performed was permitted by certain
modifications which were made to the orders (Tr. 39-40).
Mr. Sparvieri stated that the roof conditions in the
cited area were "fairly good," but that the inby gob areas
continuously had roof falls. Water pumps were in operation,
but he did not know how close they were to the cited area,
and he did not know how much methane would be forced into the
main return (Tr. 40). He confirmed that the prior methane
explosion occurred when a spark from a water pump ignited an
accumulation of methane from a gob which was not adequately
ventilated (Tr. 41).
Mr. Sparvieri stated that bleeder evaluation points are
the designated locations for an operator to make methane
checks for the purpose of compliance with section 75.329. He
explained that an operator is required to travel and examine
all mine areas on a weekly basis. However, in areas which
are inaccessible, hazardous, or have had pillar falls, an
operator may apply to the MSHA district manager for designated
bleeder or intake evaluation points in lieu of walking the
areas. In the instant case, the bleeder evaluation point in
question was approved by the district manager, and the operator was relieved from walking and examining the entire perimeter of the gob area. However, during the weekly examination,

1397

the operator was required to go to the bleeder evaluation
point to test for oxygen deficiency, determine the proper
direction of air flow, and to evaluate the gob to insure that
the ventilation was properly working (Tr. 42).
Mr. Sparvieri stated that section 75.329 requires that a
methane test be made at a point before the air enters the
split. Assuming the test is made at a location 50 feet
before the air enters a split, and that location is not a
bleeder evaluation point, the test would not comply with section 75.329. He confirmed that this interpretation has been
the way he has been instructed since he has been an inspector
(Tr. 45).
John A. Kuzar, MSHA Ventilation Specialist and Hastings,
Pennsylvania, Field Office Supervisor, confirmed that the
No. 1 Mine is under his supervision. He stated that he participated in the recovery operations after the methane explosion and that he travelled all of the gobs and examined all
of the bleeder evaluation points during February and March,
1984. He confirmed that prior to this time the mine was on a
section 103Ci) 5-day spot inspection cycle because of the
amount of methane liberated in a 24-hour period. The mine
had problems on numerous gobs, and 11 of the 30 gobs had problems concerning evaluations and direction of air flow (Tr.
62-64). He pointed out that ventilation was being established
in some of these areas prior to reopening the mine, and some
of the areas had high methane (Tr. 65).
Mr. Kuzar stated that he visited the mine a day after
Mr. Sparvieri was there and issued a section 104(d) order on
March 17, 1984 (exhibit G-4), because of a pressure drop in
the air (Tr. 67). Mr. Kuzar agreed that in the instant case,
the theory of MSHA 9 s case is that when Mr. Sparvieri found
3.3 percent methane, this indicated that the ventilation
syst~m for the cited area was not maintained (Tr. 68).
Mr. Kuzar explained the purpose of section 75.329 as
follows (Tr. 71-76)g
The purpose of 329 is to insure that you
have good positive pressure over a gob, that
you are diluting and rendering harmless any
noxious gases. You are shoving it to your
return.
A.

As to answering where you have checked to
determine this, it can vary, you know, it
depends. What it depends on is the point

1398

where you get the flow off of the gob, and it
is not influenced by another air split. You
are concerned that it is being diluted, there
is enough pressure across that gob through a
drop -- you have an inlet side; you have an ·
exhaust side. You are determining, at that
evaluation point, if the gob cannot be traveled in its entirety around a parameter, and
even when you do travel around a parameter,
you are required to check your taps or your
connectors for excess of methane.
Now, where we get into the point of going
inby further than the approved point, if an
inspector finds an excess of 2 percent, and
that area is accessible for examination, in
other words, it is safe, no one is going to
be endangered by roof or what have you, he
should be going inby to determine, because in
a lot of cases, you maybe only have to go a
couple feet inby that point and you have the
explosive mixture. So, in reality, you have
a gob with over 5 percent of methane.
Q. So what you are stating is that -- if I
can sort of extract from this, and the purpose of 329 -- the 2 percent at this area
would supposedly reflect an explosive range
farther in? Is that what you are saying?

A. Not in all cases. What I am saying is
that the 2 percent point -- management establishes that point through their vent plan,
under 316, is an area that they go on a
weekly basis to make an examination.

*

*

*

*

*

*

*

Q. In your experience, Mr. Kuzar, when a
company submits a bleeder evaluation point,
what are they submitting that -- what is the
purpose of that point?

A. The purpose of them submitting for a
bleeder evaluation point is something has
occurred in that bleeder system that they
cannot travel it in its entirety. Jhe purpose of bleeder evaluation points wera

1399

brought out for mines that were developed
prior to the effective date of the law.
Older mines, most of them, you had to establish some way to evaluate a gob, because in
those days, they did not have to make good
bleeders and leave them open. They normally
piilared from the solid to the solid.
Now, today, since '69, most vent plans, they
require to leave a standing room, in other
words, a bleeder system that goes around the
entire perimeter of that gob. But there are
cases where management uses all steps, everything that is available to them to maintain
this entry safe for travel and weekly examination, but they just can't hold it up.
So then management establishes a point where
they can get the best evaluation of that gob
without it being influenced by another split
of air. It is submitted to the district manager. The district manager reviews it, he
grants either tentative approval or final
approval. If it is tentative approval, what
happens then is it is sent out to the field
office, an inspector is sent in there to
determine if this is an adequate evaluation
point, or, you know, area to evaluate it, but
they establish the point.
And you have stated -- I just want to
make this clear in my own mind -- that they
establish the point. One of the reasons they
establish the point is for the purpose of
evaluating the air.

Q.

A. Yes, ma'am, because they can no longer
travel -- something has occurred in that
bleeder entry that they can't travel it in
its entirety. Normally, what is established
is an inlet on one side and an exhaust on the
other. So you are showing a drop of pressure
across that gob by your readings you have
here, your reading on your return side, and
that reasonably assures that there is an air
flow across that gob.

1400

Q. And they are also establishing that point
for you to measure the air off the gob to
make sure that it has not been- influenced by
the air coming down the main return?
A. Yes, ma'am. If I may, there is one other
thing that I could add on these gobs. In a
lot of instances, we use methane drainage
holes from the surface. If, say, we can't
get a good flow over the gob, they will drill
a hole down into the gob from the surface. A
lot of companies, they put pumps on. They
pump the methane out, or else they leave it
on free flow, because of a problem in a gob,
due to caving type where you are not getting
a good flow.
Mr. Kuzar stated that the required amount of air over a
gob is whatever it takes to dilute any methane, and the limit
at the bleeder evaluation point is 2 percent CTr. 76).
Mr. Kuzar was of the opinion that the 3.3 percent methane
found by Mr. Sparvieri at the bleeder evaluation point, and
the 4.0 percent he found inby that point, were not acceptable
levels in those mine areas. He explained that there was an
excess of 2 percent at the bleeder point, and as he proceeded
inby it kept increasing, and he would have had an explosive
level had he gone further (Tr. 78). Mr. Kuzar was of the
opinion that the 3.3 and 4.0 percent methane indicated that
the gob was not being properly ventilated (Tr. 81-82), and he
explained as follows CTr. 83-84):
THE WITNESS: The basis, what I have, is what
they had to do to correct the condition to
assure that the gob was properly ventilated.
You had air going both ways on the gob, which,
in turn, it was bottlenecked. The methane was
bottlenecked in the gob. You didn't have the
inlet entries. What they were required to do
through the District, to assure that this gob
was ventilated properly in the future, they
drove entries and they had to cut into it to
establish new inlet points to induce air over
the gob.
JUDGE KOUTRAS: Is that what they had to do
to terminate this particular citation?
THE WITNESS: Not Inspector Sparvieri's.
one I issued, they did.

1401

The

JUDGE KOUTRAS:

Was that a different problem?

THE WITNESS: Well, they weren't complying
with 316. The gob wasn't ventilated, yes.
Q. Mr. Kuzar, I know this may be difficult,
but even without your order of the next day,
just assuming that all you knew about this
area was that you had traveled it and that
Mr. Kuzar had found 3.3 percent methane, and
then found 4 percent methane as he went further on, would you consider that to be -- in
your opinion, is that indicative of proper
ventilation in the mine?

A. There wasn't proper ventilation there, or
you wouldn't have had it. You wouldn't have
had the methane.
Q. Why would you not have had the methane
there had there been proper ventilation?

A. Because the amount of ventilation that
would have coursed across the gobs, it would
have diluted it at the E.P. point. By the
time it reached the E.P. point, it would have
been down at 2 or below.
Mr. Kuzar stated that MSHA's policy is that the bleeder
evaluation point is where an operator checks for compliance
with section 75.329, to insure that no more than 2 percent
methane is present at the point the air enters another split.
Checks may also be made at bleeder taps or connectors. However, .if an inspector determines that the bleeder point is
being influenced by another split of air, that bleeder location may be rejected, and another location is established
where a true evaluation of the gob may be made of only the
air coming over the gob (Tr. 88). He stated that MSHA has no
fixed policy as to how close to the return one must be to
make a methane check (Tr. 90). He explained MSHA's methods
for determining whether an operator fixes his evaluation
point too close to the main return air course as follows:
A. What the inspector would do, he would use
a smoke cloud. Now, if that air was going in
towards that gob off of that return, he would
have to follow that smoke to the point where
the smoke changed and started coming out, so

1402

he could get a true evaluation. That is
determining flow. If you don't have enough
air to take a reading with an anemometer, you
are going to use a smoke cloud to determine
air direction.
Q. And that is what the inspectors do to
determine whether or not the bleeder evaluation point is an accurate determination of
the air coming off the gob?

A. That is what they do when they cannot use
an anemometer ·due to low velocities.
On cross-examination, Mr. Kuzar confirmed that MSHA has
no written policy or procedure concerning where to test for
methane pursuant to section 75.329 (Tr. 92). Referring to
the operator's exhibit 0-1, and in response to several hypothetical questions, Mr. Kuzar marked the sketch to indicate
where the air coming off the gob would meet with the air coming off the split on the right-hand side of exhibit <Tr. 96).
Assuming a methane reading of 1.2 percent at that location,
Mr. Kuzar stated that the operator would be in compliance
with section 75.329, but not at the BE-14 location where
3.3 percent methane was detected.
If the only test was made
at the location where 1.2 percent methane was found, the operator would be in violation of section 75.316 for not testing
at the approved BE-14 location (Tr. 99).
Mr. Kuzar stated that he did know as a fact that the
ventilation plan for the No. 1 Mine required that all bleeder
evaluation points have methane readings of 2 percent or less
(Tr. 100).
In response to further questions regarding exhibit 0-1,
Mr. Kuzar stated that a true reading of the air coming off
the gob could not be made at the location marked with a "X"
because the air coming off the gob outby BE-14 is going out
through the connector shown on the left-hand side of the
sketch. The proper place to test would be inby the BE-14
location where the total uninfluenced air is coming off the
gob and before it enters the other split (Tr. 101-102).
Mr. Kuzar stated that in District 2 there is an oral
policy concerning the proper location to test for methane
pursuant to section 75.329, that the policy is consistent
throughout the district, and that he instructs his inspectors
to proceed in the manner previously described (Tr. 102-103).
Mr. Kuzar confirmed that District Manager Donald Huntley's

1403

policy is to check the flow of air off a gob at a point where
it is not influenced by another current. This policy was
also followed by supervisor James E. Biesinger (Tr. 104).
Respondent's-Contestant's Testimony and Evidence
Mine Foreman Richard Endler identified exhibit 0-2 as a
portion of the mine map depicting the location of bleeder
evaluation point BE-14. He stated that the BE point in question was probably established and approved in 1981, and he
agreed that it is in an area which cannot be travelled because
of hazards or roof conditions. The BE was located there so
that mine management can establish air flow through this area
of the mine (Tr. 109).
Mr. Endler identified exhibit 0-3 as an enlarge diagram
of the location of BE-14, and he explained his understanding
of the proper procedure for checking methane at the mixing
point (Tr. 110). He marked an "X" on the diagram as the location of the air mixing point in this case. He stated that he
was instructed by MSHA supervisor James Biesinger and MSHA
ventilation specialist Richard Schilling to use a chemical
smoke tube at the midline of the entry to the right of the
diagram where the air is coming off the main return, and to
follow the smoke as it swirled to a point where it would proceed back out into the main return. He would then take one
step inby that location and take his methane reading (Tr.
110). He stated that he instructed his foreman to make methane checks following this same procedure (Tr. 111).
Mr. Endler stated that assuming a methane reading of
1.3 percent methane at the location of the "X" on the diagram,
there would be no violation of section 75.329. Assuming methane readings of 2.9 and 3.1 at the BE-14 location, he would
still be in compliance with section 75.329, because
Mr. Biesinger and Mr. Schilling instructed him that he was
allowed up to 4.5 percent methane at bleeder connectors, but
at 4.5 percent the mine had to be withdrawn. He was also
instructed that where the bleeder connector was influenced by
the main return, and that the location where methane had to be
below 2 percent was where it dumped into the main return (Tr.
111-112).
On cross-examination, Mr. Endler confirmed that the methane percentage figures which appear on diagram exhibit o-3,
were the readings obtained by the management representative
who accompanied Inspector Sparvieri during his inspection
(Tr. 113). Mr. Endler had no reason to dispute the 3.26 methane reading at BE-14 made by MSHA's Mt. Hope laboratory, even

1404

though management's reading indicates a reading of 2.9 to 3.1
(Tr. 114).
Mr. Endler disagreed that the 1.3 methane reading at the

"X" location on the diagram resulted from the air coming off

BE-14 going down the crosscut immediately outby BE-14. He
believed that the 1.3 reading resulted from the 1,311 CFM air
current diluting the methane as it approached the main return
(Tr. 114). He did not believe the air from the main return
affected the 1.3 reading because it was taken "inby where the
split dumps 11 (Tr. 115).
In response to further questions, Mr. Endler stated that
he received his instructions from Mr. Biesinger and
Mr. Schilling orally underground at the mine. He reiterated
that he was instructed to break the smoke device to determine
where swirling air stopped and ended, and to take a step inby,
which would be 3 feet, and to test at that point (Tr. 116).
Mr. Endler confirmed that h.e was not with Mr. Sparvieri
during his inspection. It was his understanding that
Mr. Sparvieri made his methane reading at the BE-14 location
for a distance of 10 feet as the air flowed down the entry
rather than at the point where it dumped into the return (Tr.
117).
Mr. Endler stated that the distance from BE"".'14 to the
"X" location on exhibit 0-3, is approximately 70 feet. Assuming methane readings of 2.9 to 3.1 at location BE-14, decreasing to 1.3 at the "X" mixing point, and .4 in the return, it

was his opinion that the bleeder was "doing what it was supposed to" in diluting, rendering harmless, and carrying away
the methane in the area. In the outby area, the methane was
only .4 percent and 27,000 CFM's of air was coming down the
return CTr. 119).
Mr. Endler stated that the MSHA instructions he received
with regard to the procedure for testing for methane were
received in approximately May, 1984, and he conceded that the
individuals who instructed him were not in the area of BE-14
(Tr. 119).
Mr. Endler stated that the mine ventilation plan reflects
approximately 60 bleeder evaluation points, but that the plan
does not state that the methane level at those points has to
be at 2 percent. However, he conceded that if an inspector
finds 3.1 methane at any bleeder evaluation point he will
issue a citation because it is over 2 percent. In his view,
3.1 percent methane at the BE point does not establish that

1405

the ventilation is not adequate when the air reaches the main
return CTr. 124-125).
Mr. ~ndler stated that the crosscut immediately outby
BE-14 as depicted on exhibit 0-3, was not an open entry. He
stated that all of the coal had been pillared out and
extracted and the area was caved. The area had rock across
it, it was not an opening that one could travel through, and
the "cross hatches" on the diagram indicates a cave area which
occurred in 1981, and no airflow would be going in that direction (Tr. 128-129). Mr. Endler indicated that the caved area
extended to the corner of the rib of the crosscut shown on the
diagram, but conceded that it was possible for some of the air
to seep through the caved area since they are not air tight
(Tr. 131-132).
Mr. Endler explained the effect of the air coming off
the gob at BE-14, and the caved crosscut as follows (Tr.
135-138):
JUDGE KOUTRAS: Mr. Endler, you have heard
all the argument now. What is the effect of
the undiluted air theory in your mind? I
mean have you heard about that you are only
supposed to test air that is undiluted to
determine whether or not the gob ventilation
is doing its job?
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS:
Isn't this air being diluted
if it goes down this -THE WITNESS: No, sir, that is all gob. The
main return is one crosscut away from there.
JUDGE KOUTRAS:
Do you mean to tell me that
the air coming down this entry, some of it is
not going to escape down here?
THE WITNESS:
JUDGE KOUTRAS:
the same air?

It is all the same air.
What do you mean it is all

THE WITNESS:
It's all the same air that is
coming through the gob.
It is not being
diluted by the return air.
That air that is

1406

coming through there is all trying to get out
to the main return.
JUDGE KOUTRAS:
way?
THE WITNESS:

It is trying to get out this
Yes, sir.

JUDGE KOUTRAS:
way?

Does some of it go down this

THE WITNESS: Yes, but it is still trying to
get out to the main return.
JUDGE KOUTRAS:
I don't care whether it is
trying to. Is some of it going down this
way?
THE WITNESS:

Possibly.

JUDGE KOUTRAS: And could theoretically some
of the methane seep out down that way?
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS: And would that be an accurate
reading at this point?
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS: Why would it be accurate .at
this point if some of it is escaping?
THE WITNESS: Because the majority of it would
be going down that entry to get to the main
return because it is an open entry. The rest
of it -- there 'may be some -- I can't deny
that there might be some filtering through the
cave. But that is what your air is supposed
to do. It is supposed to filter through all
of the cave and dilute and render harmless all
the methane in the entire cave, not just one
specific area.

*

*

*

*

*

*

*

Q. The language of 329 is, ".
wh~n tested
at the point it enters such other split."
referring to another split of air. If air

1407

is going down here, is this another split of
air?
A.

No.

No, it's not.

Q.

Where is your other split of air?

It's the same split of air that is coming
from that entire gob that is going through
there. It is the same air.

A.

Q.

Where is the other split of air.

The other split of air is over here in
the main return that this air is trying to
filter into.

A.

Mr. Endler conceded that a 3.26 percent methane reading
at the BR-14 was not personally acceptable to him, and that
he would not be satisfied with 3 percent methane at any BE
location because he believes it is dangerous. Although MSHA
representatives had advised him that up to 4.5 percent methane is acceptable for air coming off the bleeder connectors
as a matter of law, Mr. Endler's personal opinion is that it
is not acceptable (Tr. 139-140). He admitted that as a mine
foreman, he would not be comfortable with 3 or 4 percent methane at the BE point because he would be concerned that the
ventilation may not be adequate CTr. 141, 143-144).
Larry Luther, testified that he has 17-1/2 years of mining experience and that he is employed by the respondent as a
surveyoru and periodically performs duties as a mine examiner
examining BE points and air courses. At the time the citation
was issued in this case, he was performing these duties (Tr.
151).
Mr. Luther confirmed that he travelled with Inspector
Sparvieri on March 16, 1984, and that six BE points were examined that day (Tr. 152). Referring to the diagram, exhibit
0-3, Mr. Luther stated that he and Mr. Sparvieri walked up
the return to the BE-14 location and he made a methane reading
of 2.9 to 3.1 percent, and Mr. Sparvieri recorded 3.3 percent.
Mr. Luther recorded 2.5 methane outby the BE-14 location, 1.3
further outby, and .4 further outby. Mr. Sparvieri believed
it was safe, and they returned to the BE-14 location and inby.
Mr. Luther recorded a reading higher than 2.9 inby the BE-14
location (Tr. 152-153).

1408

Mr. Luther stated that after making the methane tests,
he and Mr. Sparvieri continued to take air readings, but their
anemometers would not turn. Mr. Sparvieri then released a
puff of smoke from a smoke tube and it went to the roof and
then returned outby. They then decided to make an air reading
with smoke at 10 foot intervals and the smoke was released at
the BE point. The air was timed at 1,311 cubic feet per minute as it returned out the entry toward the main return the
way it was supposed to. He did not recall travelling down the
entry immediately outby the BE point (Tr. 153-154).
On cross-examination, Mr. Luther confirmed that he took
his methane readings with a hand held CSE methane detector,
but that he did not test the air where he recorded 2.5, 1.3,
and .4 percent methane (Tr. 154). After testing the air at
the BE point, he and Mr. Sparvieri left because he wanted to
use a telphone, and it took them 45 minutes to an hour to
reach the surface. The citation was served on him approximately an hour and a half later (Tr. 156).
Mr. Luther stated that he had no difference of opinion
with Mr. Sparvieri at the time he issued the citation and did
not suggest that he was taking his air reading at the wrong
place. He confirmed that he has tested for methane at designated BE points, as well as BE points which have to be moved
because of lack of physical access. In these instances, he
would have to move back 20 to 30 feet to make his tests (Tr.
156-157).
Mr. Luther agreed with the procedure for making air readings as explained by Mr. Endler, and confirmed that he has
made tests in this manner. Mr. Luther stated that it was his
understanding that 3.3 percent methane at a BE point was
acceptable, but found out differently when the citation was
issued. He did not ask Mr. Sparvieri why he was issuing the
citation (Tr. 158).
MSHA's Rebuttal Testimony
John Kuzar testified that during the 11 years he has been
in the district he has never known that 4.0 percent methane
was permitted at a bleeder evaluation point (Tr. 160). He
stated that during the hearing he telephoned his office and
spoke with MSHA Inspector Sam Burnatti concerning the mine
ventilation plan on file in his office. Mr. Burnatti reviewed
the applicable plan which was in effect at' the time the citation was issued. Plan review 25 or 24 was in effect, and
Mr. Burnatti reported that the plan specifically stated that
2 percent. methane was permitted at a BE point (Tr. 161).

1409

Referring to exhibit 0-3, Mr. Kuzar stated as follows
(Tr. 161-164):

Now, again with your knowledge of this
area and trying to concentrate solely on
March 16, the day before you issued your citation. We're talking about Mr. Sparvieri's
citation. In your opinion, using this map
which has been submitted as Operator's
Exhibit 3, the area where it's listed as 1.3
methane, is it possible for you to tell from
that map whether that would be an acceptable
spot to measure under 329, the section that
we have been talking about where the split
enters the other split?
Q.

A. Prior to it entering? Yes, but for the
purpose of a B.E. point where it was established, no.
And I would draw your attention to this
area which is cave which we have established
goes down here. In your experience as a ventilation expert, would it still be possible
for air to dilute through that crosscut as we
have been talking about here today?

Q.

A. Yes, it's possible for air to go over
that cave. It depends how tight it is, what
have you, the amount, because it's trying to
get to return.
Do you consider this· to be an adequate
spot to measure the air coming off the gob
under section 75.329? I am pointing to where
it is 1.3 percent.

Q.

A.

No.

We have heard some suggestions that because
the air would have diluted to 1.3 percent at
this time the ventilation plan -- or the ventilation that was in effect would have been working, would have been effectively diluting the
methane. Do you agree with that statement?
Q.

A. If they had 1.3 out here as indicated,
yes it would be diluting.

1410

What if they had an area of 3.3 percent
here, would that be diluted?

Q.

A. No, itf s not diluted at this point, where
the approved location is for them to evaluate.
And how about where it is 2.5 in the crosscut area? rs that diluted?

Q.

A.

No, it's over 2.0.

Are there circumstances which could
explain the diminution of the percentage other
than having proper ventilation in effect? Do
you understand what I am asking?

Q.

A.

That would have reduced it?

Q.

Yes.

A.

The only thing that could have reduced it
distance would have a bearing on it. And
if it was being influenced by this other split
of air is the only two things that could have
had any bearing on a reduction of the amount
of methane from this point to this point. The
distance -- it's being diluted as it is moving.
You have distance here. The same thing down
here.

And the reason also, there would probably be
some of the methane as indicated here. There
was 2.5 here through their readings. So some
of this gas was going out this way. So in
time if you were to evaluate here, you would
not be getting all the methane off of this gob.
You are getting it here, but you wouldn't be
getting it here because some of the gas is
being coursed up this direction. It shows 2.5.
And it shows 1.3 here.
So you are saying the fact that 2.5 is
there proves that some of the gas is being
coursed out?

Q.

A.

Yes ma'am.

1411

Q. And is that proper ventilation for this
area, for the gas to be coursed out that way?

A. There would be nothing wrong with it. It
has to be coursed to return. But the fact
remains that they had over 3 percent at this
bleeder evaluation point.
Q. So what you're saying is although it may
course out that way, you still are not getting
an accurate reading of what is off the gob?

A.

Back here?

Q.

Coming off here, back here, I'm sorry.

A. No. You are not getting it all. You are
getting a portion, a portion of it here and
portion of it that is going out through here.
That is why the B.E. point is inby this corner. You are getting it all.
Mr. Kuzar stated that while he was aware of citations
issued for violations of section 75.316 at the time, he was
not aware of any other citations for violations of section
75.329 {Tr. 165). He confirmed that prior to the issuance of
the citation in this case no one from mine management advised
him that the BE point was not an accurate place to measure
for air entering another split (Tr. 166).
Mr. Kuzar confirmed that it is MSHAis position that the
air must be diluted to the point where there is 2 percent or
lower methane by the time the air reaches any bleeder evaluation point in the mine, and that if it is above 2 percent
when it reaches the BE point, the respondent would not be in
compliance with sections 75.316 and 75.329 (Tr. 170). He
confirmed that every approved BE point in the mine is at a
location immediately before the air is split. Anywhere where
there is a possibility that the air would be diluted or
escapes after it passes a BE point is not a valid place for
testing. The BE point would be established inby such a location so that there is a true evaluation off the gob area.
Findings and Conclusions
Fact of Violation
The section 104(a) "S&S" Citation No. 2255016, issued in
this case by Inspector Sparvieri on March 16, 1984, charges

1412

the respondent with an alleged violation of mandatory safety
standard 30 C.F.R. § 75.329, and the condition or practice is
described as follows: "3.3% of methane was detected at
bleeder evaluation point No. 14. Air sample bottle No. I 1059
(50 cc) was collected at this location. The 3.3% of methane
was detected with a MSA M402 hand held methane detector."
30 C.F.R. § 75.329, provides in pertinent part as
follows:
On or before December 30, 1970, all areas
from which pillars have been wholly or partially
extracted and abandoned areas, as determined by
the Secretary or his authorized representative,
shall be ventilated by bleeder entries or by
bleeder systems or equivalent means, or be
sealed, as determined by the Secretary or his
authorized representative. When ventilation of
such areas is required, such ventilation shall
be maintained so as continuously to dilute, render harmless, and carry away methane and other
explosive gases within such areas and to protect
the active workings of the mine from the hazards
of such methane and other explosive gases. Air
coursed through underground areas from which
pillars have been wholly or partially extracted
which enters another split of air shall not contain more than 2.0 volume per centum of methane,
when tested at the point it enters such other
split. * * * (Emphasis added.)
In Itmann Coal Company, 2 FMSHRC 1986, July 31, 1980,
Commission review denied, September 2, 1980, final order
September 9, 1980, 1 MSHC 2509, former Commission Judge
James A. Laurenson affirmed a violation of section 75.329,
based on an inspector's detection of 9 percent methane in an
abandoned mine area at a point approximately 1/2 mile inby a
point where two splits of air met. Itmann disputed MSHA's
contention that section 75.329 requires that when a ventilation system is used in an abandoned area, a two-pronged test
must be met~
Cl) the ventilation system must continuously
dilute, render harmless, and carry away methane and other
explosive gases; and (2) air from abandoned areas which enters
another split of air shall not contain more than 2 percent
methane. Itmann contended that section 75.329 should be read
as a whole, requiring only one thing; that air from abandoned
areas which enters another split of air shall not contain more
than 2 percent methane. In rejecting Itmann's contention,
Judge Laurenson stated as follows at 2 FMSHRC 2001 and 2003:

1413

The legislative history of section
303(z)(2) of the 1969 Act (75.329) indicates

that Congress intended for there to be a
two-pronged test regarding ventilation of abandoned areas. * * *

* * * Just because the percentage of methane

is below 2 percent does not mean that an operator has not violated this section of the Act.
Even if the percentage of methane in the air
from the abondoned Csic) areas which enters
another split of air is below 2 percent, the
operator violates this section if it has not
maintained ventilation "so as continuously to
dilute, render harmless, and carry away methane and other explosive gases" in the abandoned area. The legislative history states
that this regulation means that "such ventilation will be adequate to insure that no explosive concentrations of methane or other gases
will be in this area." Leg. Hist. 1969 Act at
1044.
In Christopher Coal Company, deqided by former Commission
Judge John Cook on October 18, 1976, affirmed by the
·
Commission on October 25, 1978, 1 MSHC 1688, Judge Cook
affirmed a violation of section 75.329, based on an inspector's finding 4 percent methane with a detector (5.36 percent
bottle sample), at a cement block regulator in a bleeder entry.
The inspector also measured the methane in the main return at
a location outby the intersection in the bleeder entry such
that it represented the content after the bleeder split of air
had joined the main return split, and found 1.6 percent methane. The operator contended that section 75.329 does not
require that the methane test be taken before the bleeder
split of air enters the main return split. In rejecting this
argument and affirming the violation, Judge Cook stated in
pertinent part as follows:

A plain reading of the regulation makes
it apparent that the air which is to be tested
is the air which is 11 ** * coursed through
underground areas from which pillars have been
wholly or partially extracted * * *," not a
mixture of such air with the main return air.
And it is to be tested "* * * at the point it
enters such other split," not after it enters
the other split.

1414

It is clear that the test must be made
before the bleeder air actually leaves the
bleeder split of air and joins with the main
return split of air. To interpret the regulation any other way would make it meaningless
s inc-e the test, under the Opera tor's theory,
would only indicate what the methane content
was in the main return after a mixture took
place. The regulation clearly was designed to
ascertain what methane content would be entering the main return split of air.
With regard to the question as to whether the place the
inspector performed his methane test satisfied the requirement
found in section 75.329 that it be at the point it enters such
other split, Judge Cook stated that "It is clear that the test
of the bleeder split of air is to be made as close as is reasonably possible to the place where the two splits of air join
but before the bleeder air enters the other split. 11 On the
facts presented, Judge Cook made the following additional
findings:
MESA has proved that the inspector took
the readings as close as is reasonably possible. As set forth above the inspector stated
that he took the measurements and sample at
the regulator because of the turbulence caused
by the intersection of the main entry split of
air with the bleeder split of air as well as
by the regulator itself. He was of the opinion that he took the measurements at the location where they would be most accurate because
of the turbulence between that location and
the actual intersection of the two entries
(Tr. 26-27, 31, 57-58, 65, 71-72). He stated
that that measurement would show the methane
content in the air current coming out of the
bleeder entry (Tr. 30).
The Operator has not challenged the fact
that such turbulence existed. In fact the
General Superintendent of the Osage Number
3 Mine stated that there could be turbulence
within the 13 south entry <the bleed.er entry}
(Tr. 128}.
In support of the inspector, Mr. Elam, a
ventilation specialist with MESA, stated that

1415

the point at which the inspector made the methane measurement in this case is the same location that MESA's ventilation people would have
been instructed to make the check (Tr. 90).
He stated that within the area of the regulator, it is possible to get a fairly accurate
volume and methane reading. He described
swirls and eddys beyond the area where the
measurement was taken, caused by the regulator
and by the intersection of the two splits of
air (Tr. 92-93).
It is therefore apparent that the inspector took his readings at a location as close
as is reasonably possible to the place where
the two splits of air join, but before the
bleeder air entered the main entry. It does
not appear that there are any factors affecting the bleeder air which could decrease its
methane content between the place of measurement and the actual physical intersection of
the two entries.

*

·*

*

*

*

*

*

In light of the mandate of the federal
courts, a narrow, restrictive reading of the
Act will not be made. Under the facts in our
case, the operator has in effect asserted,
among other things, that the tests for methane
should have been made at the point where the
bleeder entry and the main entry intersect.
The problem, however, was that the turbulence
in the Osage No. 3 Mine at that point would
result in an inaccurate reading (Tr. 27, 31,
34, 55, 61, 62, 63, 65, 91, 93, 102, 108).
The inspector made his measurements in what he
considered was the "threshold of the splits"
(Tr. 70). He made his test at a location
which was the point nearest to the place where
both splits joined, that he could obtain an
accurate measurement (Tr. 26-27).
Consequently since it is apparent that
the inspector performed the test of the
bleeder split of air at a location which was
as close as was reasonably possible to the
point where the two splits of air joined, it
is found and concluded that MESA has proved by

1416

a preponderance of the evidence that the Operator violated 30 CPR 75.329 as alleged in the
petition herein.
In its posthearing brief, Greenwich agrees that the
Itmann Coal Company and Christopher Coal Company decisions are
applicable precedents in the case at hand. Greenwich also
cites a decision by Judge Melick in Beckley Coal Mining
Company, 3 FMSHRC 2593, November 9, 1981, vacating a violation
of section 75. 329, becaus.e of the alleged failure by Beckley
to reduce the methane concentration to below 2 percent in a
bleeder system crosscut.
In the Beckley case, the inspector measured more than
3 percent methane in a panel from which pillars had been
wholly or partially extracted and had been abandoned as a gob
area. Four bottle samples were taken and the methane content
was 2.71 percent, 2.67 percent, 2.74 percent, and 2.73 percent. The inspector further stated that the air movement was
minimal; however, he did not use an anemometer or smoke tube
to measure the air mo.vement. The operator disagreed with the
inspector's evaluation of the air movement, and the next day
simulated the same conditions as the inspector found, ·then
conducted a smoke tube test. The released smoke moved out of
the crosscut and into the bleeder.
In dismissing the violation, Judge Melick stated that the
question of whether a violation of section 75.329 exists
depends on the adequacy of the ventilation system, and not
solely upon the levels of methane found in any particular
crosscut. The test applied by Judge Melick was whether the
ventilation system is being "maintained so as to continuously
dilute, render harmless and carry away methane." He concluded
.that the only evidence to suggest the inadequacy of the ventilation system was the one time series of methane readings
showing a non-explosive 2 percent to 3 percent methane concentration and the inspector's opinion that there was no perceptible movement of air.
Greenwich submits that no violation of section 75.329
occurred based upon the methane levels detected on March 16,
1984. Greenwich asserts that it had a reading of 1.3 percent
methane at the mixing point-less than the violative 2 percent
-- and a reading of 3.3 percent at bleeder evaluation point
No. 14 -- less than the violative 5 percent explosive range,
and that MSHA has presented no credible evidence that
Greenwich violated section 75.329 by failing to maintain its
ventilation so as to "continuously dilute, render harmless
and carry away methane and other explosive gases" and 11 to

1417

protect the active workings of the mine from the hazards of
such methane and other explosive gases."
Greenwich concludes that its testimony demonstrated that
the ventilation in the vicinity of bleeder evaluation point
No. 14 was acting properly and in compliance with section
75.329, and that the ventilation there was in fact diluting,
rendering harmless and carrying away methane as evidence by
the 1.3 perent reading at the mixing point.
MSHA did not file a posthearing brief in this case.
However, during oral argument presented at the close of the
testimony, MSHA's counsel agreed that the cases cited by
Greenwich, including the two-prong test enunciated in those
decisions, would apply in any determination as to whether
Greenwich has violated section 75.329.
MSHA argues that the legislative intent of section
75.329, is to preclude the build-up of explosive range of
methane in abandoned gob areas. MSHA also agrees that section 75.329 requires the mine ventilation to be maintained so
as to continuously dilute, render harmless, and carry away
methane and other explosive gases from such areas. MSHA also
agrees that the 2 percent methane requirement found in section 75.329, is an additional precautionary provision to
insure against methane above that level finding its way into
another air split where the air coming off the gob enters
that other split.
MSHA asserts that on the facts of this case, the bleeder
evaluation point is the most accurate location for the taking
of methane tests, and that Greenwich has offered no evidence
to establish that its 1.3 percent methane reading at the mixing point was not affected by air turbulence from the main
return. MSHA finds "a problem" with the crosscut immediately
outby the bleeder evaluation point, and states that credible
testimony from its witnesses reflects that the crosscut itself
could have diluted the air directly off the gob. Citing the
Christopher Coal Company case, MSHA agrees that the methane
test should be made as close as reasonable possible to the
point where the two splits of air joined in this case. Since
accuracy is important, MSHA asserts that section 75.329,
should be liberally construed to insure that any air coming
off the gob was not a dangerous percentage. Since bleeder
evaluation point 14 was located directly before the crosscut
in question, MSHA believes that the evaluation point is the
most accurate place to test for methane. Assuming that I find
otherwise, MSHA argues in the alternative that the ventilation

1418

was not maintained so as to continuously dilute the methane
coming off the gob.
With regard to Greenwich's reliance on the Beckley Coal
Mining Company case, MSHA asserts that it is distinguishable
from the fact presented here, notwithstanding Greenwich's
arguments that 3.26 percent and .4 percent methane readings
are not in the "explosive range. 0 MSHA points out that
Greenwich conceded that 3 percent methane would cause them
concern, and that the mine had experienced a prior explosion,
and that it was "obviously" experiencing problems with methane and its ventilation.
Greenwich argues that the mixing point for bleeder evaluation No. 14 was at the point shown on exhibit 0-3, as indicated by its 1.3 percent methane reading. MSHA's ventilation
specialist Kuzar agreed that this was the location where the
air coming off the gob would meet with the air coming off the
split from the main return (Tr. 96, exhibit 0-1). He also
· agreed that this location would be an acceptable spot to measure the methane pursuant to section 75.329 prior to the air
entering the other split. Mr. Kuzar conceded that the
1.3 percent methane reading at that location would indicate
that the ventilation was working effectively to dilute the
methane. He also agreed that the 2.5 percent methane reading
at the location immediately outby the 1.5 percent reading
proves that the methane is being coursed out of the area to
the return and he stated that "there would be nothing wrong"
with doing it that way.
Mr. Kuzar's disagreement lies in the fact that he
believes the proper location to test the air for methane
before it reached the mixing point and entered the return
split was at the established bleeder evaluation point No. 14,
which in this case was located approximately 70 feet from the
mixing point spot plaimed by Greenwich where it found 1.3 percent methane, and inby the point where 2.5 percent methane
was found. Since the methane found at the bleeder evaluation
point was over 3.0 percent, Mr. Kuzar questioned the accuracy
of Greenwich's readings with respect to the air coming off
the gob because he believed that some of it was escaping down
the crosscut immediately outby the evaluation point.
Mr. Kuzar confirmed that MSHA has no written policy or
procedure concerning where to test for methane pursuant to
section 75.329, and he did not know for a fact that
Greenwich's ventilation plan required that all bleeder evaluation points have methane readings of 2 percent or less.
Mr. Kuzar confirmed that MSHA's district No. 2 oral policy is

1419

that the proper place to test for methane would be inby
bleeder evaluation point No. 14 where the total air coming
off the gob is not influenced by other air currents before it
enters another split. Mr. Kuzar conceded that the 1.2 percent
methane reading made by Greenwich at the locations shown on
exhibits 0-1 and o-3, would place it in compliance with section 75.329 at that location, but not at the bleeder evaluation point No. 14 where 3.3 percent methane was detected. Had
Greenwich tested only at the location where it found 1.2 percent methane, Mr. Kuzar believed that it would be in violation
of section 75.316 for not testing at the designated evaluation
point.
In this case, MSHA has presented no credible evidence to
establish that the air located at the mixing point as defined
by Greenwich where it found 1.3 percent methane was influenced by air currents off the main return or by turbulence or
swirling prior to it leaving the bleeder and joining with the
return air. Inspector Sparvieri made his methane test at
bleeder evaluation No. 14 which was approximately 70 to
100 feet inby the mixing point. He made a smoke tube test at
the bleeder point to determine whether their was any turbulence or swirling at that location, but made no tests outby
that location at or near the mixing point. It seems obvious
to me that the inspector's failure to test the air at the
mixing point was because he believed the bleeder location was
the proper place to test. In fact, Mr. Sparvieri stated that
even if the test had been made at a location 50 feet before
the air entered the split, if the test location were not a
bleeder evaluation point, the test would not comply with section 7503290 He also stated that he would not accept any
test made at locations other than bleeder evaluation points
as compliance even if the air mixing point were 150 to
500 feet outby the bleeder point. Mr. Sparvieri's arbitrary
assumptions and conclusions that all of the air outby a
bleeder evaluation point for purposes of accuracy and compliance with section 75~329, are rejected.
Inspector Sparvieri conceded that at the time he issued
the citation he was not a ventilation specialist, was unfamiliar with the mine ventilation system, was not sure how the
gob area was being ventilated, did not know whether the gob
area had experienced prior ventilation problems, and that he
could not determine what areas of the mine could be affected
by the methane which he found. He conceded that the explosive
range of methane is 5 perent to 15 percent, and there is no
evidence that he detected those levels in this case. Although
he indicated that the air movement at the vicinity of bleeder
evaluation point 14 where he detected 3.3 percent methane was

1420

slight,H he confirmed that a smoke test over a 10-foot distance in that area reflected air movement at 1,311 cubic feet
a minute, and that the released smoke was travelling outby
that area in the proper direction.
11

Inspector Sparvieri made his initial methane reading at
bleeder ·evaluation point 14, and he detected 3. 35 percent
methane. Readings taken by Greenwich's representative
detected methane between 2.9 percent and 3.18 percent.
Inspector Sparvieri then proceeded inby the evaluation point
for approximately 50 feet, and after 4 percent methane, he
proceeded no further. Readings taken by Greenwich outby the
evaluation point reflected 2.5 percent, 1.3 percent, and
.4 percent. Inspector Sparvieri could not recall taking and
readings outby the evaluation point.
Respondent 1 s witness Endler testified that based on
Greenwich's methane readings which indicated decreasing levels
of methane outby the bleeder evaluation point up to and including the mixing point before the air entered the return split,
the mine ventilation system was doing .the job of diluting,
rendering harmless, and carrying away any methane from the gob.
He pointed out that the methane in the outby areas was only
.4 percent and that 27,000 CFM's of air was coming down the
main return.
Mr. Endler stated that the crosscut immediately outby
bleeder evaluation point 14 was not an open entry, and that
all of the coal had been pillared and extracted from the area
and that it had caved. Rocks were across the entry and it
could not be travelled. He conceded that the caved area was
not 11 air tight' 1 and that it was possible for some of the air
to find its way into the area before reaching the mixing
point. However, he indicated that the air is supposed to
filter through the caved area to dilute any methane which may
be present, but that the majority went to the return.
He
believed that the 1.3 percent methane reading at the mixing
point resulted from the 1 0 311 CFM air current diluting the
methane as
coursed its way to the main return, and that
the air from the return did not affect that reading oecause
it was made inby the split location where the air dumped into
the return.
Mr. Endler also testified as to the procedures he had
always followed in making his methane tests at air mixing
points pursuant to section 75.329, and to insure against any
possible inaccuracies caused by air turbulence or swirling.
He indicated that he used the described procedure, and
instructed his foremen to do the same, on the basis of oral

1421

instructions received from MSHA supervisory and ventilation
personnel. MSHA has not rebutted this testimony, and after
viewing Mr. Endler on the stand during the course of the hearing, I find his testimony to be credible.
MSHA has not established by any credible evidence that
the applicable mine ventilation plan requires that all bleeder
evaluation points have methane readings below 2 percent, nor
do I find any provision that mandates that bleeder evaluation
points are the only acceptable locations for conducting methane tests to insure compliance with the requirement of section
75.329 that air leaving the gob and entering another split of
air contain less than 2 percent methane.
After careful consideration of all of the evidence and
testimony adduced in these proceedings, including the arguments advanced by the parties in support of their respective
position, I conclude and find that Greenwich has the better
part of the argument that it was in compliance with section
75.329, and that MSHA has failed to establish a violation by
a preponderance of the evidence of record.
I conclude and find that Greenwich has established
through the credible testimony of its witnesses that the air
being coursed away from the gob area in its proper. direction
to the return and out of the mine was in fact decreasing the
amount of non-explosive methane being ventilated through the
gob area. I also conclude and find that MSHA has not established through any credible evidence that Greenwich's ventilation system was not being maintained so as to continuously
dilute, render harmless and carry away explosive levels of
methane and other explosive gases.
I conclude and find that Greenwich's methane test at the
mixing point reflected in exhibits 0-1 and o-3, where the
methane was at a 1.3 percent level, was a reasonable and
proper place to take the test to insure compliance with section 75.329, and that MSHA has not established through any
credible evidence that the air was otherwise diluted or disturbed by a turbulence or swirling, ·or that Greenwich's methane test was unreliable or inaccurate. Since the test was at
a point before the air off the bleeder joined with the air
off the return, and indicated 1.3 percent methane, which is
below the 2 percent mandated by section 75.329, I further
conclude and find that Greenwich was in compliance with that
standard.

1422

In view of the foregoing findings and conclusions,
Greenwich's Contest IS GRANTED, and the contested section
l04(a) Citation No. 2255016, issued on March 16, 1984, IS
VACATED, and MSHA's civil penalty proposal IS DISMISSED •

.JtA4L (,~

;../:t/t:~el'A. Koutras

··
Administrative Law Judge

Dis.tribution:
Linda M. Henry, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail>
Joseph T. Kosek, Jr., Esq., Greenwich Collieries, P.O.
Box 367, Ebensburg, PA 15931 (Certified Mail)
/f b

1423

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
G & G COAL COMPANY, INC.,
Respondent

SEP 191986
. CIVIL PENALTY PROCEEDING
...

..
..
.
.

Docket No. SE 86-36
A.C. No. 40-02831-03519
No. 1 Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon a petition for assessment
of civil penalty under Section 105Cd) of the Federal Mine
Safety and Health Act of 1977 (the Act). Petitioner has filed
a motion to approve a settlement agreement and to dismiss the
case. A reduction in penalties from $6,800 to $5,780 is
proposed. In support of his motion the Petitioner states in
part as follows:
The citations issued herein resulted from an
inspection of a fatal accident at respondent's No.
1 Mine, occurring at approximately 8:30 p.m., July 9,
1985. The accident, involving the detonation of
explosives, resulted in the death of miner Ricky
Kilgore, age 28, a utility man with approximately
eight years mining experience. The investigation
disclosed that the accident occurred on the maintenance shift and that in addition to the deceased
two other miners were physically present in the No.
1 Mine. Further the investigation disclosed that
the deceased miner alone had drilled and charged,
in sequence, the Nos. 5 and 6 working places in
preparation for blasting from the solid. Immediately prior to the blast and resulting accident,
the deceased miner called out his intention to set
off charges to the two additional miners who were
located approximately 180 feet out-by the No. 5
face.
The blast of the No. 6 working face resulted
in a simultaneous detonation of granulated powder
explosives and electric detonators which had been
stored upon the mobile coal drill which the deceased
had placed in the last cross-cut between the Nos. 5
and 6 entries. The charges in the No. 5 face did
not detonate. Subsequent to the blast, the victim
was discovered, his body having been thrown by the

1424

force of the blast against a rib. Due to destruction at the site resulting from the blast, the
direct cause of· detonation of the explosi~es could
not be precisely determined; however, inspection of
the scene resulted in the conclusion that the
proximate cause of the fatality was the detonation
of materials on the aforesaid mobile drill. Moreover, examination of the No. 6 working place did
not reveal evidence of a blown out shot or other
abnormality. Attached as Exhibit "A" is a "sketch
of fatal explosives accident" which depicts the
scene of the aforesaid accident.
As a result of the investigation of the aforesaid accident, the Secretary alleged violations of
safety and health standards at respondent's No. 1
Mine as follows:
a. Citation No. 2193274, issued July 12,
1985, alleged a violation of the mandatorl safety
and health standard at 30 C.F.R. 75.1303. I . . .
Said condition • • • was observed during the investigation of the aforesaid fatal accident, the location
of same being depicted in Exhibit "A". Because of
the hazard associated with an open shot, the use of
such a blasting cap as a leg wire is violative of 30
C.F.R. 75.1303.
The inspector deemed respondent's negligence to be low because of the unlikelihood that
respondent knew or should have known that the
deceased miner was using the blasting cap as a leg
wire. Moreover, it appeared respondent provided
suitable, permissible wire for use in blasting the
face of the coal and that it was respondent's
policy that said permissible wire be used. The
condition created a danger that employees could be
injured by an exploding blasting cap, which event
was deemed reasonably likely to occur under the
circumstances. Moreover, an injury resulting from
such an event could reasonably be expected to
result in lost work days or restricted duty for
injured miners. The cited condition affected one
miner at the time. The circumstances occurred on

!I

30 C.F.R. 75.1303 provides, in part, that
" • • • in all underground areas of a coal mine only
permissible explosives, electric detonators of
proper strength, and permissible blasting devices
shall be used and all explosives and blasting
devices shall be used in a permissible manner • • "

1425

respondent's maintenance shift and the only two
other miners in the mine were approximately 180
feet away.
Respondent exhibited its good faith by
immediately abating the violation alleged in the
citation.
The. inspector deemed the violation.to be
of such a nature as to contribute significantly and
substantially to a hazard, which citation was
assessed at $30 after giving respondent credit for
its good faith. Respondent has agreed to pay this
amount.
b. Citation No. 2193275 was issued July 12,
1985, alleging a violation of the mandatory safety
and health standard at 30 C.F.R. 75.1307.2/ • • •
The cited standard, which requires the proper
storage of explosives and detonators, was deemed to
be violated by respondent, which violation resulted
in a fatal injury to a miner. The inspection
revealed that explosives being used by the deceased
miner at the time of the aforesaid accident were
stored upon the mobile coal drill depicted in
Exhibit "A", not a separate, closed container. The
coal drill was located less than 50 feet from No. 6
working place at the time the blast occurred.
Although blast destruction prevented a determination
of the direct cause of the detonation of the explosives on the drill, it occurred simultaneously with
the detonation of No. 6 working face by the deceased.
The inspector deemed respondent's negligence to be
high in that the inspector determined that the violative method of storing the explosives had been observed previously. Said negligence is subject to
some mitigation, however, in that the violative condition occurred on the maintenance shift when fewer
miners were working; the deceased miner had alone
prepared the Nos. 5 and 6 faces for blasting and the
. respondent had provided appropriate and proper storage
'facilities near the working sections which the
deceased could have used.
The condition cited resulted in the occurrence
of the event against which the cited standard was

2;

30 C.F.R. 75.1307 provides, in part, that
[e]xplosives and detonators stored in the working
places shall be kept in separate closed containers
which shall be located out of the line of blast and
not less than 50 feet from the working face • • • 11

1426

directed and the resulting injury was fatal. Only
the deceased miner was affected by the event although two additional miners were working approximately 800 feet out-by the working face. Respondent exhibited its good faith by immediately abating
the violation alleged in the citation by requiring
the storage of explosives in the section storage
magazines.
The inspector deemed the violation to be
of such a nature as to contribute significantly and
substantially to a hazard which citation was
specially assessed at $6,500. The Secretary
believes that because of the aforesaid mitigating
factors related to respondent's negligence, a small
reduction in the assessment is appropriate and,
therefore, i t is proposed a penalty of $5,750 be
assessed, which respondent agarees to pay.
I have considered the representations and documentation
submitted in this case, and, while I do not necessarily agree
with the rationale advanced, I conclude that the proffered
settlement is appropriate under the criteria set forth in
Section llOCi) of the Act.
WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent pay a penalty of
$5,780 within 30 days of this order.

Distribution:
Robert C. Haynes, Esq., Office of the Solici or, U.S. Department of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
Paul D. Kelly, Jr., Esq., Kelly & Kelly, P.C., P. O. Box 878,
Jasper, TN 37347 (Certified Mail)
rbg

1427

o:>

N

.i:::.

.....

>
=

t-3

H

tI1

H

::i::

~

tr:!

0

'

Pad

Sea Ir

10

t. f ••• · '

Tr1llin9 Cable of Coal Drill

Live Bla~tlng Cap

Viet I~'\ H1rd H.at liner __.--

Luther Handle of /
Sh0<>tln9 Battery

Clip of Self Rescuer (W-6S)

Ot>tol\.tted 8lutin9 Cap - - - - - - · - - - ·

Cop Lornp Cablt'

K~l'

Head Pit'Cl'
of Cap lainp

Into Face SMU

L he Cap Wired /

Ho. 5 Entry

~

_ _ _ i><

//

,,,, )(

JI(
)(

Cont•cto1

Detonated Blasting Cap

8rokl'n. Tamping Stick

l Live 8lastln9 Caps

0...t'nS Coal Orl11

Cablr Rt'el As$embly

·~

'I

Ho. 6 Entry

f

Spr0<;ket ot
Cabh• Rt"el

Co.al Ortll

Rur 8~r
of

Mine No. 1 (I. 0. No. 40-02831)
G & G Coal Company, Incorporated
Daus~ Sequatchie County, TennesseP
,July Cl, l<lR!l

..

of Coal

Toe of F".all

81.nonq

~ ..... ~ ;~

,.- -

.Jnd Guu·d

Re•r ~.tdl l9ht

Compart~nt

Hain

~fore

Aj)pro11 llM t t f .tel'

SKETCH OF FATAL tXPLOSIVES ACCIDENT

~

Shooting
Cabl<'

6" PIMt' of

Rtscuer ( W-6S)

Shooting Cdblr
Clip of St'lf

2 Oeton.tte-d
81.ut In</ Cap'!.
ond 10". Piece of

(lOn lan9)

Shootinq Cdble

2 Pieces of

Mouthpiece of Self Re\cuer (W·6S)
Shooting Cable

Detonated Bla\tln9 Cap

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE .
FALLS CHURCH, VIRGINIA 22041

SEP 191986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

.

CIVIL PENALTY PROCEEDING

.

Docket No. SE 86-52-M
A.C. No. 01-00629-05509

v.

Roberta Cement Plant

BLUE CIRCLE INCORPORATED,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On September 5 and September 11, 1986 the parties submitted
a motion for approval of a settlement reached by the parties
in this case. The violations were originally assessed at
$4000 and the parties propose to settle for $1600.
Two violations are involved in this proceeding, both
cited following.an investigation of a fatal accident on
October 8, 1985 when an employee was struck by a piece of
liner plate which fell approximately 40 feet from a work
platform. The operator was cited for failing to provide toe
boards on the work platform (30 C.F.R. § 56.11027), and
failing to keep the platform clean and orderly (30 C.F.R.
§ 56.20003(a)).
The motion states that the Secretary cannot
establish that the toeboards would have prevented the accident.
The work being performed was performed on an infrequent basis,
and toeboards had been installed in other areas of the plant.
The motion states that the failure to install them on the
work platform involved here was apparently an oversight.
Respondent implements annual safety training for its employees,
and the employees involved had received safety training.
The
accident resulted in part from employees not implementing
Respondent's procedures and safety rules. "The ~idlations
were promptly abated.
I have considered the motion in the light of the criteria
in section llO(i) of the Act, and conclude that it should be
approved •.

1429

Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $1600 within 30 days of the
date of this order.

,~ ~ffwcivtd

James A. Broderick
Administrative Law Judge

Distribution:
William Lawson, Esq., u.sQ Department of Labor, Office of t:he
Solicitor, 2015 2nd Ave. N., Birmingham, AL 35203 (Certified
Mail)
Mark A. Lies, II, Esq., Seyfarth, Shaw, Fairweather & Geraldson,
Suite 4200, 55 E. Monroe St., Chicago, IL 60603 (Certified
Mail)
slk

1430

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 231986
SECRETARY OF LABOR
MiNE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket Noo KENT 86-98
A. C. No. 15-05209-03522

v.
No. E-4 Mine
MITCH COAL COMPANY, INC.,
Respondent
DECISION APPROVING SETTLEMENT
This matter is before me on the parties' motion to approve a
settlement reducing the amount of the penalties proposed by 50
percent due to the depressed state of the market for coal and its
consequent impact on the operator's ability to continue in
business.
Based on an independent evaluation and de novo review of the
justification for the reduction, I find the same is in accord
with the purposes and policy of the Act.
Accordingly, it is ORDERED that the motion be, and hereby
is, GRANTED.
It is FURTHER ORDERED that the operator pay the
amount of the penalty agreed upon, $500.00, in installments of
$250.00 each due on or before Mo
, October 20, 1986 and
Thursday, November 20, 1986. F' a ly, it is ORDERED that,
subject to payment, the caption d atter b
ISMIS ED.

Distribution:
Mary Sue Ray, Esq., Office of .the Solicitor, u. S. Department of
L~bor, 280 U. S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Mr. Grover Samons, President, Mitch Coal Company, Inc., P. O.
Box 12, Minnie, KY 41651 (Certified Mail)
dcp

1431

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 231986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
DENNIS C. JONES,
Complainant

v.
SOUTHERN OHIO COAL CO.,
Respondent

.
0

:

.
..

..
.
.

DISCRIMINATION PROCEEDING
Docket No. WEVA 85-299-D
MSHA Case No. MORG CD 85-4
Martinka No. 1 Mine

.
DECISION

Appearances: ·Howard Agran, Esq., Office of the Solicitor, U. So
Department of Labor, Philadelphia, Pennsylvania,
for the Petitioner1
Robert M. Steptoe, Jr., Esq., Steptoe and Johnson,
Clarksburg, west Virginia, for the Respondent.
Before:

Judge Kennedy

This discrimination case was brought on behalf of an
employed miner to redress a loss of overtime pay for an alleged
act of retaliation in reporting a roof control violation. The
Secretary claims the transfer of Dennis Jones from the mine's
super section to an equivalent job on another section without a
loss of pay, seniority, or benefits other than eligibility for
optional overtime pay violated section 105(c)(l) of the Mine Act.
The operator defended on the ground the challenged transfer was
justified because Jones and his partner on the twin-headed roof
bolter engaged in a work slowdown that resulted in serious disharmony and dissension among the workforce assigned to the 2 East
A Section (the super section) during August and September 1984.
Findings
Dennis Jones was and is an unregenerate safety activist when
it comes to roof control violations. And with good reason. He
is a roof bolter--and a very good one--when he wants to be. But
because he is so good at his speciality he resented being assigne
to do scut work or what is known in the mines as "dead work. 11
These are the physically demanding but demeaning housekeeping
chores so essential to the safe and efficient operation of a
working section.

1432

I

The Protected Activity.
For years Dennis Jones had been among the most "vocal" of
the miners employed at the Martinka No. 1 Mine about safety
hazards, and particularly violations of the roof-control plan.
For approximately a year and a half prior to the incident that
triggered this complaint Mr. Jones regularly complained to his
foreman, the mine safety committee, various members of top
management and MSHA about a violation of the roof-control plan
that he considered especially egregious. The provision his
complaint centered on read as follows:
Where resin bolts are used as primary roof support, the
place shall not be left on temporary supports for more than
8 hours. Bolting the roof with resin as soon as practicable
is critical for successful results. The only deviation from
this procedure will be where there is a mechanical/electrical
failure on the roof bolting machine or when a work stoppage
occurs. (G-1, p.17, para. 6).
There was no dispute about the fact that working faces (places)
were being left totally unsupported for periods of up to
48 hours, especially on the weekends, i.e., from midnight Friday
night to midnight Sunday night. Since Mr. Jones worked the
midnight to 8:00 a.m. shift, the first shift, it often fell his
lot to be directed to bolt cuts at the working faces that had
hung unsupported over Saturday and Sunday. He complained about
this on his own behalf and on behalf of his fellow workers.
Initially his complaints were supported by the mine safety
committee. MSHA, however, refused to investiagate or cite the
condition, management refused to take any corrective action and
the mine safety committee, while sympathetic, did not consider
the practice sufficiently hazardous to justify a work stoppage
for a hazardous or imminently dangerous practice. Nor did
Mr. Jones or his coworkers ever invoke the individual safety
rights provision of the collective bargain agreement to withdraw
their services individually or collectively because of an
abnormally hazardous practice or condition.
MSHA and management took the position that tests of the
overlying roof strata showed the deflection in the roof over a
48-hour period was insufficient to warrant enforcement of an
8 hour limitation or 30 C.F.R. 75.200. They felt that the roof
deflection tests when coupled with the provision for the use of
Automated Temporary Roof Supports provided adequate protection
for miners such as Jones who were called upon to bolt such faces
or entries. In other words, MSHA and management agreed that, in
effect, the provision of the roof-control plan cited by Mr. Jones
had been rendered obsolete and unenforceable by a technological

1433

innovation, namely the introduction and use of ATRS systems on
the operator's roof bolting machines.
Mr. Jones as well as the mine safety committee knew that,
after introduction of the ATRS, neither management, MSHA nor the
West Virginia Department of Mines considered the 48 hour practice
unsafe.
Automated Temporary Roof Support CATRS) Systems on roof
bolters eliminate the need for temporary support posts and protect roof bolters from unintentional roof falls through hydraulically activated and supported steel canopies. 50 F.R. 41784,
41792-41794 (1985). Thus, the reference in the plan to "temporary supports" was rendered obsolete by the new technology.
Indeed, the steel canopies provided greater protection for
Mr. Jones and his partner than that provided under the temporary
support procedure. Even so, Mr. Jones felt that the requirement
that resin bolts be installed "as soon as practicable" and that
only a "work stoppage" or machine failure justified a "deviation"
from the 8 hour limitation mandated enforcement of that limitation. He believed the deflection or sag in the roof that would
occur over a 48-hour period would, in the long run, seriously
detract from the effectiveness of the resin bolt bond in the overlying roof structure. As noted, because test hole observations
indicated the contrary, management, the state agency and MSHA did
not agree that the amount of separation and deflection that could
be expected to occur created any hazard to the long run stability
of the resin bolt bond, once installed.
For these reasons, management paid little attention to
Mr. Jones'· complaints and, it seems clear, hardly looked upon
them as a basis for disciplinary action.
The solicitor's suggestion that Jones' threat to carry his
complaint to the resin bolt manufacturer created a fear that triggered his transfer is illogical, speculative and without persuasive support in the record. There is no evidence that the bolt
manufacturer would have agreed with Jones or that MSHA or the
west Virginia Department of Mines would have changed their positions in view of the testing that had been done and the request
for modification of the 8 hour limitation that had been under
discussion since January. This change was formally submitted to
MSHA on July 24, 1984, approximately 2 weeks before Inspector
Bowers declined to take action on Mr. Jones' complaint of
August 8, 1984.
II
The qu~stion then is whether in view of the fact that the
two mine safety enforcement agencies and the operator had concluded that compliance with the 8 hour limitation was unnecessary
Mr. Jones had a good faith reasonable belief on August 8,
September 13, and October. 1, 1984 (the dates of the alleged

1434

actionable complaints) that the practice was hazardous and therefore protected. I think not.
I find that while Mr. Jones had an honest belief that a
hazard existed his belief was not reasonable because the evidence, even when evaluated from his standpoint, shows that the
practice--later sanctioned by a change in the approved roofcontrol plan--was not unsafe. Indeed, the record shows that on
August 24, 1984, some 6 weeks prior to the complaint of
October 1, 1984, the union safety committee had agreed to an
extention of the 8 hour limitation to 24 hours. And shortly
thereafter, on February 5, 1985, the provision in the roofcontrol plan relied on by Jones was changed to r'ead as follows:
Where resin bolts are used as primary roof support, the
place shall be bolted on the next production shift, or
within 48 hours. The only deviation from this procedure
will be where there is a mechanical and/or electrical
failure on the roof bolting machine or when a work stoppage
occurs. CGX-10).
While I have given Mr. Jones the benefit of the doubt in
finding he had a good faith belief in a hazard, I also ·find the
circumstantial evidence shows that Mr. Jones did not take his ·
complaint to grievance; did not view the hazard as serious enough
to justify an individual refusal to work; and that neither his
coworkers, nor the safety committee considered it sufficiently
dangerous to justify a legally sanctioned work stoppage. Because
Mr. Jones knew or should have known that the ATRS System protected
him from any immediate hazard and that the weight of the expert
judgment was against him on the question of a long run hazard, I
conclude Mr. Jones' belief that the practice in question was
unsafe was not reasonable.. His complaints were not therefore a
protected activity. Having failed to make a prima facie case of
discrimination for a protected activity, it follows that the
complaint must be dismissed.
III
The Unprotected Activity
At the time of the hearing complai narit. Jones .had been
employed by socco for approximately 6 years. He had been classified as a roof bolter for the last 3 years. Sometime prior to
July, 1984, Martinka Mine management decided to operate an experimental, continuous mining section designed to increase production
and reduce labor costs. That section was officially denominated
2 East A but was referred to colloquially as the "super section."
Operations commenced on July 23, 1984. The section consisted of
eight 16 foot entries or headings mined by two Joy Continuous
miners. Roof control was provided by two Fletcher dual-head ATRS
roof bolters bolting on 4 foot centers. One continuous miner and
roof bolter would normally work on the left side of the section,

1435

headings one through four, and the other miner and roof bolter
would operate on the right side of the section, headings five
through eight. The continuous miners were not operated simultaneously. Instead, after one CM drove its four headings, the machine
would be parked for servicing and the operator and helper would
immediately go to the other continuous miner to cut coal in the
other four headings. Management's concept was to operate two continuous miners with 10 classified or contract CUMWA) miners
instead of the normal complement of 14. Thus, on the super section, mangement eliminated the need for one continuous miner operator, one continuous miner helper and two shuttle car operators.
The one-third reduction in the workforce when coupled with the
demand for a significant increase in production (the "do more with
less" concept) created a working environment rife with a potential
for labor discontent.
Unlike the two continuous mining machines, which were operated by the same miner, the roof bolting machines each had a separate crew of two miners. One machine and crew (Tom Cunningham
and Frank Renick> was assigned to the left side of the section,
headings one through four, and the other crew (Dennis Jones and
Ed Hill) to the right side of the section, headings five through
eight. When bolting operations were completed bolters were
expected to work out of their classification and do needed "dead
work." This somewhat derisive term was used to described the
housekeeping tasks so necessary to the safe and efficient operation of a section including the moving and servicing of the continuous mining machines, scooping, rock dusting, obtaining and
delivering supplies to the face area, installing belt and trolley
hangers, moving. the ventilation and other chores routine to the
maintenance and operation of a conventional continuous mining
section.
The midnight shift foreman, James Kincell, working with the
general mine foreman, John Metz, selected Jones and Hill as the
pair of roof bolters to work the right side of the section. They
were specifically told that they were part of an experimental
operation, were expected to be self-motivated, and were to act
with initiative at all times to make the operation a success.
They knew that if they did not produce they could be replaced at
any time. It was emphasized that the roof bolters would be
expected to do work outside their classification as face men and
to perform dead work on their own initiative.
The other bosses on the midnight shift were James Layman who
was the section foreman generally responsible for production and
James Huffman who was the section foreman generally responsible
for construction. Both had responsibility, however, for the
safe, efficient and productive operation of the super section as
a whole. Kincell, Huffman, and Layman were well acquainted with
Jones and Hill, knew them to be highly competent at their craft
and also knew that they along with other members of the crew were

1436

not hesitant about making safety complaints, especially on conditions affecting the roof. Jones; however, was the more insistent
and "vocal" of .the two. Jones kept up a stream of plausible
safety complaints while Hill contributed a somewhat intimidating
personal and physical presence that, at least in the case of
Layman, allowed the pair to escape any direct confrontation over
their work performance.
Jones admitted that while he had for years been making complaints similar if not identical to the ones claimed actionable
in this case no adverse action had ever been taken against him
either before or after this incident. And certainly this incident
did not have a chilling effect on Jones' complaints which continued even after his transfer.
During the first 3 or 4 weeks all went well on the super
section although production was not as high as targeted. Around
the middle of August, however, things took a turn for the worse
when Layman and Huffman began to receive complaints of friction
between the left side bolters (Cunningham and Renick) and the
right side bolters (Jones and Hill). The problem arose over the
failure of Jones and Hill to complete roof bolting assignments on
the right side of the section as quickly as everyone knew they
could. This meant that an unfair portion of the dead work on
both the left and right side of the section fell on Cunningham
and Renick. Based on their own observations Layman and Huffman
went to Kincell in late August or early September and accused
Jones and Hill of "slowing down" on the roof bolting process in
order to avoid doing the "dead work" after bolting was complete.
Jones and Hill contested this. They were supported by the
continuous miner operator Morris and the two face men. Morris
testified he was never delayed by Jones and Hill. This testimony ff however, was not germane to management 1 s complaint of a
claimed stretchout of bolting assignments to avoid dead work.
Neither of the face men, of course, were in a position to observe
the claimed slowdown on the bolting assignments or to evaluate
the two right side bolters' performance as well as their supervisors and the two left side bolters.
Five highly credible eyeball witnesses CKincell, Huffman,
Layman, Cunningham, and Renick) testified that from the middle of
August to October 1, 1984, Jones and ·his partner Hill regularly,
repeatedly and continuously, i.e., on 4 out of 5 days engaged in
a planned common course of action to avoid the performance of
dead work. This caused friction, conflict, disharmony, and dissension among the members of the super section crew.
For example, Cunningham and Renick early on complained that
they would quit the section if Jones and Hill were not replaced
or the situation corrected. Kincell tried at first to correct
the situation through indirect methods such as letting Jones and
Hill know he was timing their performance. Huffman the more

1437

assertive of the three supervisors on several occasions let Jones
and Hill know they were in jeopardy. Layman was inexperienced as
a· boss and somewhat fearful of provoking a fight or a feud among
the crew members. Jones, apparently because of his safety complaints, and Hill, because of his truculence, felt secure. After
all Kincell had personally selected them over Metz's misgivings.
He naturally was reluctant to admit he had seriously misjudged
them.
Jones and Hill as wiley, mine-wise contract miners also knew
that management was trying to achieve a production breakthrough
and thus could be expected to take a little dissension so long as
the bolting assignments were done and the dead work did not fall
intolerably far behind. Where they miscalculated was with their
union brothers, Cunningham and Renick. They just would not take
it and went so far as to make a scene and complaint over Jones
and Hill's blatant work slowdown in front of the general mine
supervisor, Mr. Metz. .Things also turned against them when
Kincell on more than one occasion observed them in what appeared
to him to be a loafing or sleeping posture and after he made time
studies that showed they could work twice as fast when they were·
being watched as they did when unsupervised. Cunningham and
Renick kept up their stream of complaints.and openly "ribbed"
Jones and Hill for not helping out with the dead work.
Huffman testified he had confrontations with Jones and Hill
on several occasions over their delay in installing trolley
hangers in the track entry on Sundays. Another example of their
obstructionist attitude he cited was their consistent refusal to
tram the continuous miner from the five to the seven entry for
servicing so that they could bolt the five entry. They repeatedly
tried to outwait him in the expectation that he would send the
mechanics to move the miner while they just stood or sat around
and waited. Jones and Hill knew or should have known they were
being watched and of the scene Cunningham and Renick created in
front of Metz and Kincell. They also knew or should have known
of the animosity they had engendered on the part of their
brothers.
Layman was especially bitter over the way they treated him.
They knew he was new at the supervisor's job. Yet they seemed to
want to take advantage of him. They knew he and Huffman were
reprimanded for the complaints Cunningham and Renick made to Metz.
They also knew or should have known that when they :~ok an hour
to an hour and a half to do a job that Layman knew shculd have
been done in 35 to 45 minutes they were treading on thin ice.
Layman testified further that it was embarrassing to him to know
that Jones and Hill would spend a whole shift doing three or four
places that with their skill and speed should have been done in
less then half that time. Vigorous cross-examination did not
shake the sincerity of his conviction that Jones and Hill were
"dogging" it. Time after time he unequivocally asserted that
based on his personal observations of the amount of time Jones

1438

and Hill were spending on bolting he was convinced they were
stretching out the bolting assignments to avoid doing dead work.
When counsel demanded he be more specific, Layman testified that
his observation was that the slowdown occurred on 4 out of 5 days
and he watched them every day.
Layman and Huffman as well as Cunningham and Renick complained loud and long to Kincell who finally, on the basis of his
own observations, decided during the last week in September to
transfer Jones off the section on October 1 and to put Layman on
the day shift for further training as a supervisor. The excuse
for not transferring Hill--namely that he was needed to fire
boss--I find unpersuasive. Nevertheless, whatever disparate
treatment was involved did not stem from any protected activity.
By this time management was unimpressed with Jones' complaint
over the 8 hour limitation. It was also not interested in disciplining or punishing him. It merely wanted to improve morale on
the super section and quiet the complaints from Cunningham and
Renick. This was accomplished by transferring Jones to a section
where he was not expected to do dead work but also would not
enjoy the option of the overtime he was regularly paid on the
super section.
The actual transfer of Jones did not occur until Tuesday,
October 2, 1984, due to a mistake or misunderstanding on the part
of the assistant shift foreman. I find no persuasive basis for
reading into this one day delay any sinister motive on the part
of management. As I have found, Jones' complaint of Monday,
October 1 was of a piece with those he voiced on most Mondays,
namely the failure to bolt places on Saturday that left the roof
unsupported over the weekend.

v
Based on a preponderance of the credible, fact specific evidence and the reasonable inferences to be drawn therefrom, I am
constrained to find that the true motive or cause for Jones'
transfer from the super section on October 2, 1984, was his participation with Hill in a stretchout or slowdown of classified
work to avoid dead work during August and September 1984. There
was therefore, no nexus between the claimed protected activity
and the reason for Jones' transfer. The operator having carried
its burden of showing Jones was transferred for engaging in an
unprotected activity and that he would have been transferred for
engaging in that activity alone, it follows that the complaint
must be dismissed.

VI
Conclusion and Order
The premises considered, I conclude that as a matter of fact
and law the transfer of Dennis Jones off the super section at

1439

Martinka No. 1 Mine on October 2, 1984, did not constitute a violation of section 105(c)(l) of the Mine Act because the transfer
was not based in whole or in part on any protected activity,· was
motivated solely by the miner's unprotected activity and would
have been effected in any event fo
is unprotected activity
alone. Accordingly, it is ORDERE
hat the complaint be, and
hereby is, DISMISSED.

Distribution:
Howard Agran, Esq., Office of the Solicitor, U. s. Department of
Labor, 14480-Gateway Building, 3535 Market Street, Philadelphia,
PA 19104 (Certified Mail)
Robert M. Steptoe, Jr., Esq., Steptoe and Johnson, Sixth Floor,
Union National Center East, P. O. Box 2190, Clarksburg, WV
26303-2190 <Certified Mail)
dcp

1440

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 251986

DISCRIMINATION PROCEEDING

DONALD E. RUNYON,
Complainant

Docket No. KENT 86-58-D

v.
PIKE CD 85-17
BIG HILL COAL COMPANY,
Respondent

No. 4 Mine
DECISION

Appearances:

Joe Friend, Esq., Pikeville, Kentucky,
for Complainant;
Charles E. Lowe, Esq., Pikeville, Kentucky,
for Respondent.

Before:

Judge Maurer
STATEMENT OF THE CASE

This proceeding concerns a discrimination complaint
filed by the complainant, Donald E. Runyon, against the
respondent, Big Hill Coal Company [hereinafter the "Company"], pursuant to section 105(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S. C. § 815 (c) [herei.nafter
referred to as the "Act"]. Mr. Runyon initially filed his
complaint with the Department of Labor•s Mine Safety and
Health Administration (MSHA) on September 20, 1985, alleging
that he was discharged from the Company's No. 4 Mine on
August 18, 1985, because he refused to work underground in
the mine. He went on to state that he was hired as an
"outside man" and thus when he was abruptly informed one
morning that he was to work underground, he refused because
he felt this mine was unsafe. At that point, he allegedly
was told he. was no longer needed.
Following an investigation of his complaint, MSHA determined that a violation of
section 105(c) had not occurred, and thereafter Mr. Runyon
filed his complaint with the Commission, pro se. By his
complaint, he sought reinstatement, back pay and recovery of
"all losses and expenditures" incurred as a result of his
discharge.
Pursuant to notice, this case was heard in Paintsville, Kentucky, on July 8, 1986. Donald E. Runyon
testified on behalf of himself.
Dean Francis, Curtis
Francis, and Joe Tackett testified on behalf of the
respondent.

1441

I have carefully considered the entire record and the
contentions of the parties, and make the following decision.
DISCUSSION AND FINDINGS
The complainant testified that he began his employment
with the Company in February of 1984, and that he was a
welder who worked primarily on the surface but who had gone
underground when the job required it some ten times or so
during the year and a half he worked there. His employment
with the Company terminated on or about August 19, 1985.
He described the sequence of events which immediately
led to the termination of his employment. That conversation with Mr. Dean Francis, Company supervisor, is reported
at Tr. 63-64:
A. He said, "Get your hard hat and a light and
go underground."
Q.

And what did you tell him, if anything?

A.

I told him I'd rather not go underground.

Q.

Did you tell him why?

A.

No, sir.

Q.

And then what did he say, if anything?

A. He asked me was I refusing to do my job. I
said, "No," I said, "I'd rather not gd underground." He said, "Well, then, you're refusing
to do your job," and I said, "No, I'm not refusing to do my job." He said, "Well, then, we
don't need you." I said, "Well, does that mean
I'm fired or what?" He said, "You just fired
yourself."
Q.

Did he at any time tell you that you were fired?

A. No.
myself.

That was what he said.

He said I fired

Q.

And what did you do then, if anything?

A.

I just got my stuff together and left.

Q.

Where did you go to?

A.

I went home.

1442

Complainant contends he refused to go underground on
August 19, 1985, because:
(1) the ventilation fan was
vibrating and he was of the opinion that if it shut down the
men, including himself, would not be withdrawn from the mine;
and (2) there had been, in his opinion, two methane ignitions
at this mine during the time he worked there, one in February
or early March of 1985 and another on May 9, 1985.
Mr. Dean Francis testified for the respondent. His
version of the August 19 conversation with the complainant
is essentially corroborative (Tr. 88-89):
A. Mr. Runyon come in and I told him -- I said to
get him a light and stuff; I had a job I wanted him
to do.
So, he said, "I'm not going underground."
And I said, 11 Why not?" He said, .11 I 1 m just not going
underground." I said, "Well, are you refusing to
do your job?" But before he said he wasn't going
underground, he said he didn't have a hard hat.
I
said, "I have a hard hat in my truck, 11 which I do.
I carry two all the time.
Then, after that -Q.
He told you he hadn't brought his hard hat with
him?

A.

Right.

Q.

And you told him that you had one in your truck?

A.

Yes, sir.

Qo

To go get it?

A.

Right.

Q.

Did he go get it?

A. No. He started to walk off, then he turned back
around and he said, "I'm not going inside.
Q.

And then what did he do, if anything?

A. Well, then, he turned around.
He said -- I asked
him -- I said, "Gene, are you refusing to do your
job?". And he said, "I'm not going underground."
Then, he turned around and said, "Are you. firing me?"
I said, "No, I'm not firing you. 1·1 I said, "You're
firing yourself.
You're refusing to do the job you
were hired for."

1443

Mr. Francis did disagree, however, with the complainant's assertion that the May 1985 incident referred to above
was a methane ignition. He maintains that it was a "blown
out shot".
He also generally disagreed that the mine was
unsafe.
He cited the fact that one miner breaking his leg
was the only accident that occurred in the mine during
Mr. Runyonws tenure there.
Mr. Curtis Francis, also a supervisor at the Company's
mine, testified that the complainant never told him he was
afraid of anything at the mine until two weeks prior to the
hearing in this case. On the 26th of June 1986, he stated
the complainant told him he wanted to settle the case and
had said, "I'm just going to tell you the truth •••• I'm
scared to go in the mines anymore" (Tr. 169).
Under the Act, a complaining miner establishes a prima
facie oase of prohibited discrimination by proving that he
engaged in protected activity and that the adverse action
complained of was motivated in any part by that activity.
Secretary on behalf of Pasula v. Consolidation Coal Co.,
2 FMSHRC 2786, 2797-2800 (October 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663
F.2d 1211 (3rd. Cir. 1981); Secretary on behalf of Robinette
v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
The operator may rebut the prima f acie case by showing
either that no protected activity occurred or that the adverse action was not motivated in any part by protected
activity.
Robinette, 3 FMSHRC at 818 n.20.
If an operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that (1) it
was also motivated by the miner's unprotected activities,
and (2) it would have taken the adverse action in any event
for .the unprotected activities alone.
See also Donovan v.
Stafford Construction Co., 732 F.2d 954-;--958-59 {D.C. Cir.
1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir.
1983} {specifically approving the Commission's PasulaRobinette test)
The Supreme Court has approved the National Labor Relations Board's virtually identical analysis
for discrimination cases arising under the National Labor
Relations Act.
NLRB v. Transportation Management Corp.,
462 U.S. 393, 397-403 (1983}.
o

Further, i t is well settled that the refusal by a miner
to perform work is protected under section 105(c) (1) of the
Act if it results from a good faith belief that the work
involves safety hazards, and if the belief is a reasonable
one.
Secretary of Labor/Pasula v. Consolidation Coal Co.,
2 FMSHRC 2786, 2 BNA MSHC 1001 (1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663
F.2d 1211 (3rd. Cir. 1981); Secretary of Labor/Robinette v.

1444

United Castle Coal Co., 3 FMSHRC 803, 2 BNA MSHC 1213 (1981);
Bradley v. Belva Coal co., 4 FMSHRC 982 (1982).
Secretary
of Labor v. Metric Constructors, Inc., 6 FMSHRC 226 (Feb.
1984), aff'd sub nom. Brock v. Metric Constructors, Inc.,
3 MSHC 1865 (11th cir. 1985).
Therefore, the initial issue presented for decision is
whether Runyon had valid safety concerns. For the reasons
that follow, I conclude that he did not.
The complainant's concern about the ventilation fan
vibrating on the morning of August 19, 1985, was unfounded
for the simple reason that i t had been fixed on August 16,
-1985, and was no longer vibrating.
However, it is true that
Runyon might reasonably have believed that i t was still
vibrating.
This was a new fan that had been installed some
three weeks earlier and although i t was operating, sucking
air out of the mine, it was vibrating because of a cracked
weld joint.
Runyon's concern was that "anything vibrating
like that can go.down ••. and i t could go down any time"
(Tr. 48).
He further speculated that if the fan shut down,
and "if I was in there ••• ! wouldn't becalled out .•• " (Tr.
48}.
This series of speculations does not rise to the
status of a good faith, reasonable belief that a safety
hazard existed.
I further note that complainant introduced
no evidence as to the likelihood that such an equipment
failure would occur in the first place, thereby giving rise
to the feared sequence of events.
As to the two previous instances of methane ignitions
(February and May of 1985), complainant has failed to connect them up with his refusal to go underground in August
of 1985.
The testimony was that the mine is adequately
pre-shifted and fire-bossed every day and the complainant
does not contest that.
I therefore find that this contention likewise does not form a good faith, reasonable belief that a safety hazard existed_ on the morning of
August 19, 1985.
In summary, there is no evidence in this record that
the underground work requested of Mr. Runyon would have
exposed him to any safety hazards.
I conclude from the totality of the evidence adduced
at the hearing in this case that Mr. Runyon had a generalized fear of going underground into this or any other coal
mine.
His actual grievance in this case is that he believed that he had an outside job on the surf ace and was
reluctant to work underground because of his fear.
He
wanted to perform only the work on the surface for which
he thought h~ had been hired.
Unfortunately, the Company
required his services underground from time to time, including the morning in question.

1445

CONCLUSION AND ORDER
In view of the foregoing findings and conclusions, and
after careful consideration of all the evidence in this
record, I cannot conclude that Mr. Runyon's refusal to perform his work assignment on August 19, 1985, was based on a
reasonable good faith belief on his part that that work
would expose him to any underground safety hazards. A
miner's belief in a hazard must be reasonable. Unreasonable, irrational, or completely unfounded work refusals
do not warrant statutory protection. Robinette, 3 FMSHRC
at 811. Accordingly, the complaint IS DISMISSED, and the
complainant's claims for relief ARE DENIED.

aurer
rative Law Judge

Distribution:
Joe J. Friend, Esq., P.
{Certified Mail}

o. Box 512, Pikeville, KY

41501

o. Box 69, Pikeville, KY

41501

Charles E. Lowe, Esq., P.
(Certified Mail)

yh

1446

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 251986
CONSOLIDATION COAL COMPANY,
Contestant

CONTEST PROCEEDING

v.

Docket No. WEVA 86-249-R
Order No. 2706369; 3/24/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Loveridge No. 22 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-359
A.C. No. 46-01433-03713

v.
Loveridge No. 22 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISIONS
Appearances:

W. Henry Lawrence, Esq., Steptoe and Johnson,
Clarksburg, West Virginia, for the Contestant;
William T. Salzer, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Respondent.

Before:

Judge Koutras
Statement of the Proceeding

These proceedings concern a Notice of Contest filed by the
contestant against the respondent pursuant to section l05(d) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 815(d), challenging the legality of a section 104(d) (2) order
issued to the contestant at its Loveridge No. 22 Mine on
March 24, 1986. The civil penalty case concerns a proposal
filed by MSHA for a civil penalty assessment in the amount of
$600 for the alleged violation in question.

1447

The contest was heard in Morgantown, West Virginia, on
July 29, '1986, and the parties presented testimony and evidence
regarding the alleged violation. MSHA presented testimony from
its inspectors, and Consolidation Coal relied on the testimony
of the mine safety supervisor and preparation plant superintendent. The civil penalty case was assigned to me after the
hearing and the closing of the record.
By motion filed with me on September 22, 1986, pursuant to
Commission Rule 30, 29 C.F.R. § 2700.30, the parties seek
approval of a proposed settlement of the civil penalty case.
The proposed settlement reflects that MSHA has modified the
contested order to a section 104(a) citation, with a corresponding reduction of the assessed degree of negligence from "high"
to· 11 moderate, 11 and an amended proposed civil penalty of $300
which Consolidation Coal agrees to pay.
Discussion
Consolidation Coal is charged with an alleged violation of
mandatory safety standard 30 C.F.R. § 77.1104, and the condition
or practice is described as follows:
"Loose coal and coal dust
had accumulated throughout the slope belt headhouse on the
structures electrical motors and boxes, black in color, and
loose coal has also been allowed to accumulate to where the
trail roller and tripper belt are running in loose coal creating
fire hazard."
In support of the proposed settlement of the civil penalty
case, the parties state that they have discussed the si.x
statutory criteria stated in section llO(i) of the Act, and I
have reviewed the information supplied by MSHA as part of its
pleadings and proposed civil penalty assessment with respect to
these issues.
In further support of the proposed settlement,
Consolidation Coal asserts that it was unable to attend to the
cited conditions due to the fact that under a prior order issued
on February 8, 1986, access to the belt tail house was barricaded. This assertion is supported by the testimony at the
hearing in defense of the alleged violation. MSHA acknowledges
that certain access points to the slope belt headhouse were
"chained off 11 as a result of repairs which had to be made to the
tripper belt structure leading out of the slope belt headhouse.
In view of these mitigating circumstances, MSHA modified the
section 104(d) (2) order to a section 104(a) citation, anQ also
modified the degree of negligence.

1448

Conclusion
After careful review and consideration of the testimony
and evidence adduced in these proceedings, including the
submissions in support of the motion to approve the proposed
settlement of the civil penalty case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest.
Accordingly, pursuant to 29 C.F.R. § 2700.30,
the motion IS GRANTED, and the settlement IS APPROVED.
ORDER
Consolidation Coal Company IS ORDERED to pay a civil
penalty assessment in the amount of $300 for the violation in
question, and payment is to be made to MSHA within thirty (30)
days of the date of these decisions. Upon receipt of payment
by MSHA, these proceedings are dismissed.

~ell: Li~J;C;
Administrative Law Judge

Distribution:
Michael R. Peelish, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241 {Certified Mail)

w. Henry Lawrence, Esq., Steptoe & Johnson, P.O. Box 2190,
Clarksburg, WV 26301 {Certified Mail}
William T. Salzer, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail}

/fb

1449

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP 251986
SECRETARY OF LABOR,
. CIVIL PENALTY PROCEEDING
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ATLANTIC CEMENT CO., INC.,
Respondent

.
.
.
.

Docket No. YORK 86~1-M
A.C. No. 30-00006-05512

Blue Circle Atlantic, Inc.

DECISION APPROVING SETTLEMENT
Appearances:

James A. Magenheimer, Esq., Office of the
Solicitor, U.S. Department of Labor, New York,
New York, for Petitioner~
Gary L. vanniere, Director of Personnel, P.O.
Box 3, Ravena, New York, for Respondent

Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 (the Act). The parties filed a joint
motion to approve a settlement agreement and to dismiss the
case. A reduction in penalty from $5,311 to $3,311 was
proposed. I have considered the testimony and documentation
submitted in this case at hearings held August 27, 1986, and
I conclude that the proffered settlement is appropriate under
the criteria set forth in Section llO(i) of the Act.
WHEREFORE, the motion for approval f settlement is
GRANTED, and it is ORDERED that Responden pay a penalty of
$3,311 within 30 days of this or

Distribution:
James A. Magenheimer, Esq., Office o
Department of Labor, 1515 Broadway,
10036 (Certified Mail>

itor, U.S.
New York, NY

Gary L. Vanniere, Director of Personnel, P.O. Box 3, Ravena,
New York 12143-0003 (Certified Mail)
rbg

1450

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

. S.EP 2 6 1986
DISCRIMINATION PROCEEDING

VICTOR L. TAYLOR,
Complainant

Docket No. WEVA 86-266-D

v.
MORG CD 86-6
PHOENIX RESOURCES, INC.,
Respondent
ORDER OF DISMISSAL
Appearances:
Before:

Larry Leffel, Mine Superintendent, for Respondent.

Judge Broderick

On September 5, 1986, I issued an order to Complainant
to show cause on or before September 19, 1986 why his
complaint should not be dismissed because of his failure to
appear at the hearing in Elkins, West Virginia on September 4,
1986. Complainant has not responded to the order to show
cause.
Therefore, the complaint and this proceeding are
DISMISSED.

1~5 Aldm~~

c;; Administrative
James A. Broderick
Law Judge
Distribution:
Victor L. Taylor, P.O. Box 497, Mill Creek, WV 26280 (Certified
Mail)
Joseph W. R.. Lawson, II, Southeastern Employers Service Corp. ,
P.O. Box 1848, Bristol, TN 37621 (Certified Mail}
Raymond Parker, President, Phoenix Resources, Inc., P.O.
Box 20, Mounterville, WV 26282 (Certified Mail)
slk

1451

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 301986
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 85-101
A. C. No. 15-13086-03517

v.

No. 2 Mine

TAC & C ENERGY, INC.,
Respondent

:

DECISION
Appearances:

Joseph B. Luckett, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner.

Before:

Judge Maurer
Statement of the Case

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 820(a), seeking a civil penalty assessment of $420 for an alleged violation of 30 C.F.R.
§ 75.1701, because-of the asserted failure by the respondent
to drill bore holes in advance of the working faces while
within 75 feet of. an abandoned adjacent mine.
The respondent contested the violation and requested
a hearing.
Pursuant to notice, a hearing was convened in
Prestonsburg, Kentucky, on August 7, 1986, and while the
petitioner appeared, the respondent did not.
In view of the
respondent's failure to appear, the hearing proceeded without him. For reasons discussed later in this decision, respondent is held to be in default, and is deemed to have
waived his opportunity to be further heard in this matter.
Applicable Statutory and Regulatory Provisions
1.
Pub. L.

The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq.

95~164,

u.s.c. § 820(i).

2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.

--

1452

Issue
The issue presented in this case is whether the petitioner
has established a violation of section 30 C.F.R. § 75.1701,
and, if so, the appropriate civil penalty that should be
assessed for the violation.
MSHA's Testimony and Evidence
The following MSHA exhibits were received in evidence
in this proceeding:
1. A copy of the section 104(a) Citation No. 2463641 1
issued by Inspector Charles Slone on January 24, 1985.

2. A copy of the section 104(b) Order No. 2463648,
issued by Inspector Charles Slone on January 29, 1985.
3. A copy of the Assessed Violation History Report
for the respondent's No. 2 Mine from January 24, 1983, to
January 23, 1985.
Inspector Slone testified that he conducted a routine
spot inspection of the mine on January 24, 1985. When he
reviewed the mine map he noticed. that this mine had run
parallel up beside an old, abandoned mine. After looking
at the faces of entries one through six, he knew that entries five and six were mining close to this old adjacent
mine. He estimated there was about 75 feet between the
closest entry and the old works.
Furthermore, while on the
sections, he observed that there were no bore holes being
drilled in advance of the working faces as 30 C.F.R.
§ 75.1701 requires.
After the inspector determined that the required bore
holes were not being drilled, he informed Mr. Stanley, the
mine foreman, that this would be one of the violations
issued that day.
Stanley reportedly said that he did not
have the pr9per steel to drill the bore holes on hand so
he said he would stop number 5 and 6 headings until the
bore holes were drilled.
The inspector thereupon issued
Citation No. 2463641 and made the terminat.ion que. the following day, January 25, 1985.
With regard to that citation, he marked negligence as
"moderate" because this was the first time he had cited an
instance like this at this particular mine.
He marked
gravity as "reasonably likely". The danger in this situation being that if they broke through with the ripper head
of the continuous miner into the old adjacent mine, there
could have been an onrush of water, or methane, or

1453

blackdamp. 1/ The inspector testified that this occurrence
could have led to the deaths of the nine people working in
this area. For these reasons, the inspector also determined
that this violation was a "significant and substantial" one.
On January 29, 1985, Inspector Slone returned to the
mine. When he determined that coal was being mined with a
continuous miner in both number 5 and 6 entries without the
bore holes being drilled, he issued section 104(b) Order No.
2463648 for failure to comply with the previously issued
section 104(a) citation in that the bore holes still hadn't
been driven and the time for abatement had elapsed. Subsequently, bore holes were drilled and the section 104(b)
order was terminated.
·
The Secretary contends that this operator has a mediumsize operation and I.note from the company's violation history report for the two (2) years prior to this violation
that it had a relatively unremarkable violation history.
Respondent's Failure to Appear at the Hearing
The record in this case indicates that a Notice of
Hearing dated June 26, 1986, setting this case down for
hearing in Prestonsburg, Kentucky, on August 7, 1986, was
received by the respondent on July 3, 1986. The postal
service certified mail return receipt card was signed by
Sonja Darlington. Further, a Notice of Hearing Site dated
July 30, 1986, was received by the respondent on August 1,
1986. The green return receipt card was signed by Rhonda
Darlington.
When the respondent failed to appear at the appointed
time and place, the hearing proceeded in his absence. On
August 25, 1986, pursuant to Commission Rules, 29 C.F.R.
§ 2700.63, I issued an Order to Show Cause to the respondent
to show cause as to why it should not be defaulted for its
failure to appear at the hearing.
The respondent replied by

y

The term "blackdamp" is defined in the Bureau of .Mines,
U. S. Department of Interior, A Dictionary of Mining, Mineral,
and Related Terms (1968) at 108:
Generally applied to carbon dioxide. Strictly speaking
a mixture of nitrogen and carbon dioxide.
The average
blackdamp contains 10 to 15 percent carbon dioxide and
85 to 90 percent nitrogen .••• An atmosphere depleted
of oxygen rather than containing an excess of carbon
dioxide .•.. It extinguishes light and suffocates its
victims.

1454

letter dated September 4, 1986, received on September 11,
1986. That letter, in its entirety, states:
Mr. Roy J. Maurer:
The reason I was unable to attend Docket No. Kent
85-101 case on August 7, 1986 was because legal
problems that I had to take care of at my other
mines in Boon County, w.va.
This was all unexpected and I was not able to get
in contact with anyone to ask for a delay.
Thank you,
/Signature/
Glenn H. Trent Jr.
President
This is a totally unsatisfactory showing of good cause for
failing to appear at the hearing, or sending someone else to
represent the corporation, or at least giving some notice of
inability to appear to either myself or counsel for the
petitioner. Under the circumstances, I conclude and find
that respondent has waived his right to be heard further in
this matter and that he is in default.
Fact of Violation
I conclude and find that the petitioner has established
a violation of 30 C.F.R. § 75.1701 by a preponderance of the
evidence.
The testimony of Inspector Slone fully supports
the citation which he issued and it IS AFFIRMED.
Furthermore, I conclude and find that the violation is significant
and substantial and the inspector's finding in this regard
is likewise AFFIRMED.
Civil Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i)
of the Act, I conclude and find that the proposed civil penalty assessment of $420 is appropriate in this case.
ORDER
Respondent IS ORDERED to pay a civil penalty in the
amount of $420 within thirty (30) days of the date of this
decision, and upon receipt of that payment by MSHA, these
proceedings are dismissed.

urer
rative Law Judge

1455

Distribution:
Joseph B. Luckett, Esq., Office of the Solicitor, u. S. Department of Labor, 801 Broadway, Rm. 280, Nashville, TN 37203
(Certified Mail)
Glenn H. Trent, Jr., TAC & C Energy, Inc., Box 237, Gilbert,
WV 25621 (Certified Mail)

Yh

1456

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE L.AW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 301986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING

..

Docket No. KENT 86-111
A.C. No. 15-12672-03504

:

RIVCODREDGING CORPORATION,
Respondent

..

River Dredge

DECISION APPROVING SETTLEMENT
Appearances:

Mary K. Spencer, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner;
Mr. Gene A. Wilson, President, Rivco Dredging
Corporation, Louisa, Kentucky, for Respondent.

Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 Cthe Act). Petitioner has filed a
motion to approve a settlement agreement and to dismiss the
case. A reduction in penalty from $92 to $40 is proposed. I
have considered the representations and documentation submitted in this case, and I conclude that the proffered settlement is appropriate under the criteria set forth in Section
llO(i) of the Act.
WHEREFORE, the motion for approval o settlement is
GRANTED, and it is ORDERED that Respondent! p y a penalty of
$40 within 30 days of this or er.
·

/'v.J
k

Distribution:
\

Mary K. Spencer, Esq., Office of the
ment of Labor, 4015 Wilson Blvd., Ro
22203 (Certified Mail)
Mr. Gene A. Wilson, President, Rivco Dredging Corp., P.O. Box
702, Louisa, KY 41230 (Certified Mail)
rbg

1457

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 3O1986
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. LAKE 86-27
A.C. No. 11-00611-03524

v.

Fidelity Strip Mine

:

FREEMAN UNITED COAL MINING
COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On September 29, 1986, the Secretary of Labor filed a
motion for approval of a settlement reached by the parties
in this case. The violations were originally assessed at
$1000 and the parties propose to settle for $475.
The case involves a single citation charging a violation
of 30 C.F.R. § 77.1607(c) because scrapers were not being operated
at prudent speeds resulting in a head-on collision and a
serious injury. The motion states that the violation was
serious but did not result from Respondent's negligence.
It was caused by a scraper operator violating Respondent's
published safety rules and passing a water truck when
visibility was diminished because of road dust.
(The water
truck was keeping the road wet to allay the dust.)
Respondent
is a large operator and has a favorable history of prior
violations.
I have considered the motion in the light of
the criteria in section llO(i) of the Act and conclude that
it should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $475 within 30 days of the date
of this order.

A/3t?J~

James A. Broderick
Administrative Law Judge

1458

Distribution:
Miguel J. Carmona, Esq., U.S. Department of Labor, Office
of the Solicitor, 230 s. Dearborn Street, 8th Floor, Chicago,
IL 60604 (Certified Mail)
Harry M. Coven, Esq., Gould & Ratner, 300 w. Washington St.,
Suite 1500, Chicago, IL 60606 (Certified Mail)
slk

1459

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 301986
:
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 85-288
A. C. No. 36-00921-03528
Penn Hill Mine

v.
STANFORD MINING COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Maurer

On September 29, 1986, the Solicitor filed a stipulation
and motion to approve settlement agreement in the abovecaptioned case. At issue are two section 104(a) citations
originally assessed at $10,000 each. Settlement is proposed
at $6,600 per violation.
Citation No. 2403809 was issued for a violation of 30
C.F.R. § 75.200 in conjunction with Order of Withdrawal No.
2403808 issued pursuant to section 107(a) when following a
fatal roof fall investigation, it was determined that the
roof of the active No. 4 entry of the 6 right 006 section
had not been properly supported prior to continuing mining.
The accident resulted in the death of section foreman
Ernest E. Nichol as he attempted to install a roof bolt in
this section. The accident investigation revealed that the
No. 4 entry in violation of the mine's approved roof control
plan had been mined approximately 12 feet inby the permanent
roof supports and mining continued in the 1st open crosscut
between the No. 3 and 4 entries holing and cutting back
into the No. 4 entry. This resulted in an unsupported intersection approximately 30 feet long which condition led
to the issuance of the imminent danger order, supra.
Citation No. 2403811 was issued in conjunction with
107(a) Order of Withdrawal No. 2403810 as a result of the
same accident investigation. The investigation revealed
that an imminent danger had been created when employees
were proceeding inby permanent supports and the Automated
Temporary Support System (ATRS) that was in use was not
maintained tight against the roof after being placed. Citation 2403811 was issued for a violation of the approved
roof control plan. Said plan requires, inter alia, that

1460

the ATRS be placed firmly against the roof and shall remain
pressurized unless crib blocks or other suitable blocking
material are used. The accident invest'igation disclosed
that the victim had proceeded inby the permanent supports to
manually adjust roof mats, i.e., additional supports that
were placed on the extreme left ring of the ATRS. To enable
the victim to adjust the mat, the ATRS was depressurized,
resulting in the roof fall and fatality.
The inspector determined that the violations were caused
by the high negligence of the operator resulting in a fatal
occurrence. The operator showed ordinary good faith in
abating these practices.
The Solicitor further asserts that the operator is currently in an impaired financial condition and that there would
be an adverse impact on the operator's ability to remain in
business if the proposed assessment were imposed on it. For
example, in fiscal year 1985, the last for which totals are
available, the operator suffered a net loss of $1,313,723.
The Solicitor represents that the proposed assessment,
as amended, is still a substantial penalty' and reflects due
consideration of the gravity of the violations and the
operator's negligence.
I accept the Solicitor's representations and approve
the settlement.

ORDER
The operator is ordered to pay $13,200 within 30 days
of the date of this decision.

1th~·

a;brer
trative Law Judge

Distribution:
David T. Bush, Esq., Office of the Solicitor, U. S. Department
of Labor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)

R. Henry Moore, Esq., Rose, Schmidt, Chapman, Duff & Hasley,
900 Oliver Bldg., Pittsburgh, PA 15222 (Certified Mail)

yh

1461

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.
..

v.

.
..

BRUBAKER-MANN INCORPORATED,
Respondent

SEP 301986

CIVIL PENALTY PROCEEDING
Docket No. WEST 84-103-M
A.C. No. 04-00030-05502
Brubaker-Mann

$

.

DECISION
Appearances:

Rochelle Ramsey, Esq., Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California,
for Petitioner;
Steve Pell, Esq., Ventura, California,
for Respondent.
Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA}, charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 U.S.C. § 801 et seqe, (the Act).
notice to the parties a hearing on the merits comLos Angeles 0 California on June 11, 1986.
ties filed post-trial briefs.
Issues
tain threshold issues were discussed and ruled contrary
·:.c respondent's contentions in WEST 84-96-M
Stipulation
ies stipulated that respondent is a small operatoro
Further, respondent is subject to the Act unless MSHA's jurisdiction is pre-empted by the California Occupational Safety and
Health Administration CTrQ 191, 249).
Citation 2246284
§

This citation charges respondent with violating 30 C.F.R.
56.14-3 which provides as follows:
56.14-3 Mandatory. Guards at conveyor-drive, conveyorhead, and conveyor-tail pulleys shall extend a distance

1462

sufficient to prevent a person from accidentally reaching
behind the guard and becoming caught between the belt and
the pulley.
Summary of the Evidence
MSHA inspector Ronald Ainge, a person experienced in mining,
issued this citation January 18, 1984 when he observed a violation of 30 C.F.R. § 56.14-3 (Tr. 16, 17, 22-26, 132-133,
138-141; Ex. Pl, P2, P3).
There was a possibility that.a man could contact the chain
drive behind this waist high guard particularly while lubricating
or cleaning the equipment CTr. 20, 21, 88, 90). The inspector
did not observe anyone lubricating the machine while it was
operating (Tr. 93).
The handrail and the chain drive are approximately 40 to 42
inches high (Tr. 263, 264).
There is a possibility that a person could accidentally
reach behind the machine although it is guarded in front and over
the top (Tr. 88, 89). An employee could gain access by reaching
behind the guard and contacting the pinch point (Tr. 21).
By way of abatement the inspector required that the chain
drive be enclosed from the back (Tr. 29).
Mr. Mann testified this machine has been in operation
between 25 and 30 years (Tr. 231>. Further, the guards had been
previously approved by MSHA and Cal-OSHA inspectors (Tr. 231).
The machine had a guard on the front and the top (Tr. 231).
Further, no one would service this machine whiie it is operating
(Tr. 231}.
Evaluation of the Evidence
The evidence establishes that the chain drive was guarded.
However, the inspector concluded that a worker could accidentally
reach behind the guard and contact the pinch points.
The photographs do not support MSHA's theory that a
violation existed here (Exhibits Pl, P2, and P3}. The pulley was
guarded on the walkway side and a guard encircled the equipment.
The conveyor itself blocked access to the unguarded side of the
pulley. These factors cause me to conclude that no person could
accidentally reach behind the guard and become caught between the
belt and the pulley.
Citation 2246284 and all penalties therefor should be
vacated.
Citation 2246286
§

This citation charges respondent with violating 30 C.F.R.
56.14-6 which provides as follows:
1463

56.14-6 Mandatory. Except when testing the machinery,
guards shall be securely in place while machinery is being
operAted.
Summary of the Evidence
Inspector Ainge issued this citation because he observed
that the chain drive was entirely exposed. It was about four and
one half feet off of the ground, close to a walkway and easily
accessible (Tr. 30, 31; Ex. P4J.
A person cleaning or lubricating this equipment could
contact the chain drive and incur an amputation CTr. 31).
There were workers moving throughout the plant and they
would be in area as needed (Tr. 32). In the inspector's opinion
the company would service the equipment while it was running (Tr.
32). Except for lunchtime he had never noticed a shutdown of the
equipment which was conveying material.
An injury was reasonably likely to happen due to this
condition {Tr. 33).
Mr. Tafoya, the company's respresentative, told the
inspector that they had taken the old guard off to change the
pulleys. After the change, the old guard would no longer fit
(Tr. 33, 94).
In abating the condition it was suggested that a guard cover
the drive chain (Tr. 34).
Witness Mann, who testified for the company, indicated the
machine is in a very remote area. In addition, there was a
temporary cover over it, but he was not familiar with it CTr.
266).

At the time of the inspection the machine was in the process
of being tested and repaired (Tr. 232).
Evaluation of the Evidence
In connection with this citation I credit the inspector's
testimony. He observed the violation over a period of time. His
testimony is further confirmed by the statement of respondent's
representative Tafoya. There was no indication the machinery was
being tested and the inspector did not observe a shutdown of the
equipment.
Since the chain guard was unguarded, Citation 2246286 should
be affirmed.

1464

Citation 2246287
This citation charges respondent with violating 30 C.F.R.

§ 56.14-1 which provides as follows:
56.14-1 Mandatory. Gears; sprockets; chains; drive,
head, tail, and takeup pulleys; flywheels; couplings;
shafts; sawblades; fan inlets; and similar exposed moving
machine parts which may be contacted by persons, and
which may cause injury to persons, shall be guarded.
Summary of the Evidence
Inspector Ainge also issued this citation as a non-signif icant and substantial violation because the counter balance wheel
on the simon shaker
was unguarded (Tr. 35, 99).

:1

The shaker generates considerable dust. A guard on the
machine would preclude a possible broken bone (Tr. 100).
Mr. Mann testified this machine had been inspected for about
20 yearso No one had required a guard on the back of the counter
balance. Such a guard would not enhance the safety of the
machine.
In addition, no one would service the machine while it is
operating (Tr. 232, 233, 267).
Evaluation of the Evidence
Inspector Ainge testified as to facts that establish a
violation of the regulationo
Mr. Mann does not deny that the condition exists but he
asserts no guard had been required on the machine for 20 years.
However, the mere fact a guard had not previously required does
not constitute a defense. Further, I credit the inspector's
expertise on whether a guard would enhance the safety of this
machine.
Citation 2246287 should be affirmed.
Citation 2246289
§

This citation charges respondent with violating 30 C.F.R.
56.14-3 cited, supra.

1/ A simon shaker is a screening deck that separates different
sizes of material (Tr. 99).

1465

Summary of the Evidence
This citation involved the chain drive of the conveyor
system above the three-eighths inch rock hopper. The drive went
from a motor to a head pulley (Tr. 40, 41; Ex. P7, PS, P9, PlO>.
The head pulley did not have a back on it and it was also unguarded. The area had to be serviced and lubricated. A man
could reach behind the guard and contact the pinch points between
the drive chain and the sprockets (Tr. 40, 43).
On the day of the inspection the inspector saw employees in
the area. The employees would have to go behind the head pulley
and down the other side to have access to other parts of the
plant (Tr. 43).
At any time during cleanup or lubrication these areas would
be accessible (Tr. 44). The plant operated the entire time,
except during lunch or a breakdown (Tr. 45).
Abatement was achieved by placing a backguard on the chain
drive and the tail pulley was enclosed with more screening
material so as to restrict access (Tr. 45).
Mr. Mann indicated this machine had been inspected many
times in the last 20 to 25 years (Tr. 235). Prior to the
inspection the machine had a back guard. But such a guard serves
no purpose nor does it make the machine any safer (Tr. 235-237).
The top of the conveyor was about 36 inches above the ground (Tr.
275, 276). The pinch point was not accessible because a person
would have to go around the guard (Tr. 274, 275; Ex. PlO).
Evaluation of the Evidence
The head pulley in this citation was unguarded. The factual
situation accordingly differs from that in Citation 2246284,
supra.
I further credit inspector Ainge's testimony as to the
violation. Exhibit PlO particularly shows the ready access a
worker would have to this hazard.
Citation 2246289 should be affirmed.
Citation 2246292
This citation charges respondent with violating 30 C.F.R.
§ 56.9-7 which provides as follows:

56.9-7 Mandatory. Unguarded conveyors with walkways
shall be equipped with emergency stop devices or cords
along their full length.

1466

Sununary of the Evidence
There was a walkway on both sides of the conveyor system.
But there was no guarding or emergency stop cords to stop the
conveyor (Tr. 49, 111, 112, 135; Ex. Pl3, Pl4) ••
The hazard here involved the possibility of a maintenance
man being pulled into the conveyor system due to the absence of
guarding or stop cords (Tr. 50; Ex. Pl3, Pl4).
There were people working in the area on the day of the
inspection (Tr. 50).
The conveyor, according to Mr. Tafoya, had been in operation
for a year. The inspector believed it was highly likely that an
accident could occur (Tr. 52, 53, 114).
Mr. Mann stated that they were testing a stream of the rock
on this conveyor. They had worked on this equipment for over two
years; whenever the weather was bad, or the rock was wet, or in
between jobs (Tr. 239, 242). The only people in the area would
be those working on it (Tr. 240).
Evaluation of the Evidence
I credit inspector Ainge's testimony in connection with this
citation.

It is clear that the conveyors were unguarded and not
equipped with stop cords. Mr. Mann's testimony indicates that
they were testing a stream of rock. I accept his explanation but
the operation of the conveyor even in that manner would not
excuse the use of stop cords.
Citation 2246292 should be affirmed.
Citation 2246293
§

This citation charges respondent with violating 30 C.F.R.
56.14-1, cited supra.
Sununary of the Evidence

On the same conveyor system as previously cited, the head
pulley was unguarded and accessible from both sides. There were
handrails on the outer side but no guarding on the inside (Tr.
53, SS: Ex. P15, 16).
.
Employees were working on the system the day the citations
were written (Tr. 53).
A worker could contact the unguarded head pulley between the
conveyor system and the top of the head pulley (Tr. 53). This
could occur during service, lubrication or cleanup (Tr. 54).
1467

An injury in these circumstances could range from one
involving no loss time to a fatality (Tr. 55, 56).
Mr. Mann indicated this machinery was not iri operation.
Further, it would not be run without a head or tail pulley (Tr.
242).
Evaluation of the Evidence
I credit Inspector Ainge's testimony.
Mr. Mann's testimony is not persuasive. A conveyor is in
operation although it is merely running a stream of rock for
testing purposes. Further, the photographs show that the head
pulley was unguarded (Ex. PlS, Pl6).
The citation should be affirmed.
Civil Penalties
The statutory mandate to access civil penalties is contained
in section llO(i) of the Act, now codified at 30 U.S.C. § 820Ci>.
Concerning prior history: the computer printout (Ex. P34) shows
that respondent had no violations in the two year period ending
March 5, 1985. The printout shows two violations before March 6,
1983. But, as the respondent contends, these would appear to be
the two citations vacated in Brubaker-Mann, Inc., 2 FMSHRC 227
(1980). Accordingly, I conclude that the Secretary has failed to
prove any adverse history on the part of respondent. The parties
have stipulated that the operator is a small company. The
penalties appear appropriate in relation to the small operator
and they should not affect the ability of the company to continue
in business. Concerning the negligence of the operator: the
violations that are affirmed all involve the failure to provide
guards or related safety devices. These conditions were open and
obvious hence the operator must be considered to be negligent.
The gravity for the violations is high since an amputation or
fatality could result from these conditions. The operator is
credited with good faith since the company abated the violative
conditions.
The penalties proposed by the Secretary are as follows:
2246284
2246286
2246287
2246289
2246292
2246293

to be vacated
$ 63
20
46
100
63

On balance, and in view of the statutory criteria, I consider that the more appropriate penalties are as set forth in the
order of this decision.

1468

Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2~

Citation 2246284 should be vacated.

3.

The following citations should be affirmed:
2246286
2246287
2246289
2246292
2246293

Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER
1.

Citation 2246284 and all penalties therefor are vacated.

2. The following citations are affirmed and the penalties
as noted thereafter are assessed:

Citation

Penalty

2246286
2246287
2246289
2246292
2246293

$52
15
36

50
42

Law Judge
Distribution:
Rochelle Ramsey, Esq., Office of the Solicitor, U.S. Department
of Labor, 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012 (Certified Mail)
Steve Pell, Esq., 3200 Telegraph Road, Suite 207, Ventura, CA
93003 (Certified Mail)
/blc

1469

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

SEP 301986

CIVIL PENALTY PROCEEDING

.
.

Docket No. WEST 85-177-M
A.C. No. 04-00030-05504
Brubaker-Mann

BRUBAKER-MANN, INC.,

Respondent
DECISION

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent with violating
a safety regulation promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. § 802 et seg., (the Act).
After notice to the parties a hearing on the merits commenced in Los Angeles, California on June 11, 1986.
The parties filed post-trial briefs.
Issues
Certain threshold issues were discussed and ruled contrary
to respondent's contentions in WEST 84-96-M.
Stipulation
The parties stipulated that respondent is a small operator.
Further, respondent is subject to the Act unless MSHA's jurisdiction is pre-empted by the California Occupational Safety and
Health Administration (Tr. 191, 249).
Citation 2364577
§

This citation charges respondent with violating 30 C.F.R.
56.9087 which provides as follows:
§

56.9087

Audible warning devices and back up alarms.

Heavy duty mobile equipment shall be provided with audible
warning devices •. When the operator of such equipment has an

1470

obstructed view to the rear, the equipment shall have either
an automatic reverse signal alarm which is audible above the
surrounding noise level or an observer to signal when it is
safe to back up.
Summary of the Evidence
MSHA inspector Ronald Ainge issued this citation because a
front-end loader, which was operating on the day of the inspection, did not have a functioning reverse alarm signal (Trc
56, 119). There was a mill operator and a welder in the area but
no spotter was available to tell the equipment driver when it was
clear to back up (Tr. 56, 57, 120). The inspector was in the
area for two days and he observed no person signaling the loader
operator (Tr. 120, 121).
Mr. Mann testified that the Caterpillar was equipped with a
reverse signal alarm (Tr. 242, 243, 282). However, the alarm was
causing the men mental stress so they turned it down so it could
not be heard (Tr. 243, 283). Also there is supposed to be a
spotter in the area. No accidents have occurred from this condition (Tr. 243, 284). In addition, this equipment operates in a
noisy part of the plant <Tr. 283).
Evaluation of the Evidence
The inspector's testimony establishes a violation of the
regulation. Mr. Mann's evidence fails to establish a defense.
The fact that the workmen turned off the reverse alarm only
contributed to the possibility of an accident or fatality.
Citation 2364577 should be affirmed.
Civil Penalty
The statutory mandate to assess civil penalties is contained
in section llO(i) of the Act, now codified 30 u.s.c. § 820Ci>.
Concerning prior history: the computer printout (Ex. P34) shows
that respondent had no violations in the two year period ending
March 5, 1985. The printout shows two violations before March 6r
1983. But, as the respondent contends, these would appear to be
the two citations vacated in Brubaker-Mann, 2 FMSHRC 227 (1980).
Accordingly, I conclude that the Secretary has failed to prove
any adverse history on the part of respondent. The parties have
stipulated that the operator is a small company. The penalty
appears appropriate in relation to a small operator and it should
not affect the ability of the company to continue in business.
Concerning the negligence of the operator: this citation involved
a failure to use a back-up alarm. This condition was obvious and
the operator must be considered as negligent. The gravity is
high since a fatality could result from this defect. The
operator is credited with good faith since the company abated the
violative condition.
·

On balance, I consider that the proposed penalty of $79
should be reduced to $59·.
1471

Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. Citation 2364577 should be affirmed and a penalty of $59
should be assessed.
Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER

1.

Citation 2364577 is affirmed.

2.

A civil penalty of $59 is assessed.

Law Judge
Distribution:
Rochelle Ramsey, Esq., Office of the Solicitor, u.s. Department
of Labor, 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012 (Certified Mail)
Steve Pell, Esq., 3200 Telegraph Road, Suite 207, Ventura, CA
93003 (Certified Mail)

/bls

1472

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

SEP 301986

CIVIL PENALTY PROCEEDING

:
:

.

Docket No. WEST 86-82-M
A.C. No. 04-00030-05505

:

v.

Brubaker-Mann

BRUBAKER-MANN, INC.,
Respondent

.
DECISION

Appearances:

Rochelle Ramsey, Esq., Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California,
for Petitioner;
Steve Pell, Esq., Ventura, California,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, CMSHA), charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. § 801 et seg., (the Act).
After notice to the parties a hearing on the merits
commenced in Los Angeles, California on June 11, 1986.
The parties filed post-trial briefs.
Issues
Certain threshold issues were discussed and ruled contrary
to respondent's contentions in WEST 84-96-M.
Stipulation
The parties stipulated that respondent is a small operator.
Further, respondent is subject to the Act unless MSHA's jurisdiction is pre-empted by the California Occupational Safety and
Health Administration (Tr. 191, 249).
Citation 2669970
§

This citation charges respondent with violating 30 C.F.R.
56.9088(a) which provides as follows:
§ 56.9088(a) Roll-over protective structures (ROPS)

and seat belts.

1473

(a) Excluding equipment that is operated by remote control,
all self-propelled track-type (crawler mounted) or wheel~d
(rubber-tired) scrapers; front-end loaders; dozers;
tractors, including industrial and agriculture tractors but
not including over-the-road type tractors (the type that
pull trailers or vans on highways); and motor graders1 and
wheeled prime movers (a tractor of the type and kind
normally used as the mode of power for rubber-tired
scrapers); as used in metal and non-metal mining operations,
with or without attachments, shall be used such mining only
when equipped with (1) roll-over protective structures ·
CROPS) in accordance with the requirements of paragraphs (b)
through (g) of this standard, as applicable, and (2) seat
belts meeting the requirements of the Society of Automotive
Engineers (SAE), Motor vehicle Seat Belts Assemblies-SAE
J4v, approved November 1955, revised July 1965; Seat Belt
Hardware Test Procedures-SAE Jl40a, approved April 1970, revised February 1973; Seat Belt Hardware Performance Requirements-SAE Jl41; Operator Protection for Wheel Type Agricultural and Industrial Tractors-SAE J333a, approved April
1968; revised July 1970, conforms to ASAE S305; and Seat
Belts for Construction Equipment-SAE J386 approved March
1968; and, in accordance with paragraphs Cb), (c), and Ce)
of this standard, as applicable.
Summary of the Evidence
MSHA inspector Ronald Barri issued this citation when he saw
a driver climb out of a small Michigan front-end loader that was
not equipped with seat belts (Tr. 151, 153). At the time the six
or seven foot high loader was parked in front of the hopper at
the crusher (Tr. 151, 153).
The lack of seat belts could cause the operator to be thrown
from this equipment (Tr. 152). The inspector further considered
it reasonably likely that this type of equipment would roll over
(Tr. 152)
o

William Mann testified that the company had been informed
that seat belts must be on the equipment but they do not have to
be worn (Tr. 209).
Further, the vehicles involved in this citation and the
following citation operate on a level slab (Tr. 209). But they
must otherwise transverse grades of eight to ten percent in the
area (Tr. 285).
Evaluation of the Evidence
The MSHA's inspector's testimony establishes a violation of
the regulation.
Mr. Mann in his testimony asserts that the seat belts must
be provided but need not be used. But in this case the loader
was not equipped with a seat belt. Accordingly, a violation has
been established and the citation should be affirmed.
1474

Citation 2669971
§

This citation charges respondent with violating 30 C.F.R.
56.9088(a), cited supra.
Summary of the Evidence

This citation was issued by MSHA inspector Barri when he
observed that half of the seat belt in the 988 Caterpillar
front-end loader was missing (Tr. 154).
The inspector observed the operator get out of the equipment
(Tr• 154) •
In the event of a rollover the operator could be thrown from
the equipment and possibly crushed (Tr. 155).
Evaluation of the Evidence
The evidence establishes a violation of the regulation.
A portion of a seat belt is not in compliance with the
regulation. The citation should be affirmed.

Citation 2669972
§

This citation charges respondent with violating 30 C.F.R.
56.14007 which provides as follows:
§

56.14007

Construction and maintenance.

Guards shall be of substantial construction and properly
maintained.
Summary of the Evidence
This citation was issued when the MSHA inspector observed an
The
top of the screen was 18 to 24 inches from the ground (Tr.
156-159; Ex. P17J.
8 by 10 inch opening in the top screen of a V-belt drive.

The hazard involved someone inadvertently getting their hand
into the drive from the adjacent walkway (Tr. 158, 206). This
exposure could cut or amputate a finger, hand or arm (Tr. 158).
In order to gain access to this area a worker would have to
bend over but he would not have to get on his hands and knees
(Tr. 205).
Evaluation of the Evidence
The evidence indicates the guard, with an eight by ten inch
opening, was not properly maintained. The photograph (Pl7)
confirms the credible testimony.
The citation should be affirmed.

1475

Citation 2669974
This citation charges respondent with violating 30 C.F.R.
S 56.11001 which provides as follows:
§

56.11001 Safe access.

Safe means of access shall be provided and maintained to
all working places.
Summary of the Evidence
A section of mat, eight inches wide and ten feet long, was
missing on the outside edge of the landing along a walkway adjacent to a conveyor (Tr. 163, 164).
Someone could step in this open hole and incur scratches,
lacerations or a possible groin injury CTr. 164, 166, Ex. Pl9,
P20).
Witness Mann testified that this seldom used, almost
obsolete non-working area, was in the older part of the plant
(Tr. 216, 288). There is an area to the left of that shown in
the photographs where people walk .<Tr. 216, 217 ;. Ex. Pl9, P20) •
One would have to walk around bars and sections to walk on the
area with the 10 foot missing section (Tr. 217). This area was
not completely blocked off (Tr. 289). Employees have strict instructions not to enter any of the remote parts of the plant (Tr.
289). But no area of the plant was signed to prohibit entry (Tr.
289).
Evaluation of the Evidence
The facts establish a violation of the regulation.
Employees had access to the violative condition.
The defenses raised by Mr. Mann relate to the imposition of
a civil penalty. Minimal access and instructions not to enter
remote areas relate to gravity and negligence. The proposed
civil penalty should be substantially reduced.
Citation 2669975
§

This citation charges respondent with violating 30 C.F.Ro
56.11002 which provides as follows:
§

56.11002

Handrails and toeboards.

Crossovers, elevated walkways, elevated ramps, and stair.ways shall be of substantial construction provided with
handrails, and maintained in good condition. Where necessary, toeboards shall be provided.

1476

Summary of the Evidence
There were no handrails at the end of the elevated walkways
of the fines conveyor. In lieu of handrails one side had a chain
wired across it and the other had a piece of belting tied to it
(Tr. 166, 167, 170: Ex. P21, P22, P23).
If the wire or belting broke a person could fall 20 feet to
the ground (Tr. 168). Such a hazard could cause a fatality or a
serious injury (Tr. 169, 170). The likelihood of an injury was
reasonably likely (Tr. 170).
Witness Mann testified that no one has to go to this
dead-end area of the plant except to repair a malfunction. If
that occurred the plant would not be operating (Tr. 219, 220).
Federal inspectors previously told the company to put a chain
across this area (Tr. 219). After the company put a chain
across, it was cited (Tr. 219).
Evaluation of the Evidence
The facts establish a violation of the regulation. The
hazard of the situation was somewhat increased by the
substitution of chain and belting in lieu of a substantial
handrail.
Mr. Mann's testimony goes to the company's negligence, an
item to be considered in assessing a civil penalty. The citation
should be affirmed.
Citation 2669977
§

This citation charges respondent with violating 3o·c.F.R.
56.14001!! which provides as follows:
56014001

Moving machine parts"

Gears 0 sprockets; chains~ drive, head, tail, and takeup
pulleys 0 flywheels; couplings; shafts; sawblades; fan inlets; and similar exposed moving machine parts which may
be contacted by persons, and which may cause injury to
persons 0 shall be guarded.
Summary of the Evidence
MSHA inspector Ronald Barri observed that the head pulley on
the trumble conveyor lacked a guard. The pinch point was six
inches from the walkway and 12 inches above it (Tr. 173, 174,
177; Ex. P25)o There was a handrail alongside the walkway (Tr.
198). A person cleaning the equipment or lubricating it couid
become entangled in it (Tr. 174).

1477

The walkway provided access but the access stopped at the
belt (Tr. 175). The pinch point could cause a serious injury,
such as possibly strangling a person or injuring an arm (Tr.
175, 176, 197).
The company abated the condition by installing a guard CTr.
176, 177; Ex. P26, P27).

Mr. Mann testified that no injuries had ever occurred. with
this machine. Further, before abatement, it had been in the same
condition for 33 years (Tr. 223). Any injury would have to be
deliberate (Tr. 224).
Evaluation of the Evidence
The evidence, supported by the photographs, establish that
moving machine parts could be contacted by workers.
Mr. Mann's testimony is not persuasive. The fact that no
injury has ever occurred is most fortunate. But the purpose of
such a safety regulation is to prevent the first accident.
The citation should be affirmed.
Citation 2669978
This citation alleges a violation of 30 C.F.R. § 56.14001,
cited, supra.
Summary of the Evidence
The MSHA .inspector testified that the oversized conveyor
lacked a guard for the tail pulley (Tr. 179; Ex. P28).
If a person contacted the pinch point, which was 18 to 20
inches from the walkway, he could be pulled into it (Tr. 180-184).
This could occur during cleanup, maintenance or lubrication (Tr.
180-182). Employees use this walkway (Tr. 182).
The hazard here could cause injury to an arm (Tr. 182).
The company abated by installing an expanded metal guard
<Tr. 183, 184: Ex. P29), although the tail pulley had structural
steel around it (Tr. 196). To gain access to the area a person
would have to get down on his hands and knees (Tr. 196).
Mr. Mann indicated the tail pulley was located below a
stairway (Tr. 224). It would be difficult as get close to the
pinch points: in effect, it would require a deliberate act (Tr.
224, 225). It is not reasonably likely that someone could be
injured in this area (Tr. 225).

1478

Evaluation of the Evidence
In connection with this citation I conclude it was not
reasonably likely that a person could contact the pinch points.
The inspector indicated a person would have to be on his hands
and knees to make such a contact. Further, the structural steel
around the pulley served as a guard.
·
Citation 2669978 should be vacated.
Citation 2669979
§

This citation charges respondent with violating 30 C.F.R.
56.12032 which provides as follows:
§

56.12032

Inspection and cover plates.

Inspection and cover plates on electrical equipment and
junction boxes shall be kept in place at all times except
during testing or repairs.
Summary of the Evidence
The inspector observed that the junction box cover was
missing from the drive motor on the number 3 conveyor (Tr. 184;
Ex. P30) •
The company abated by installing a cover (Tr. 185, 290; Ex.
P31).
The absence of a cover could result in a short. The
inspector believed that it was reasonably likely that this could
occur., However, there was a "slim to no" chance of a resulting
electrocution from touching the frame of conveyor (Tr. 186, 194).
The equipment was grounded (Tr. 194).
Mr. Mann indicated an electrician was in the process of
repairing this condition. He had returned to town for parts CTr.
226). According to the company's electrician the condition
proposed no danger to anyone (Tr. 226).
Evaluation of the Evidence
The testimony and the photograph establish that a violation
occurred. Mr. Mann's testimony relates to the imposition of a
penalty. The citation should be affirmed but the penalty
substantially reduced.
Civil Penalties
The statutory mandate to access civil penalties is contained
in section llOCi> of the Act, now codified at 30 u.s.c. § 820Ci>.
Concerning prior history: the computer printout (Ex. P34) shows
that respondent had no violations in the two year period ending

1479

March 5, 1985. The printout shows two violations before March 6,
1983. But, as the respondent contends, these would appear to be
the two citations vacated in Brubaker-Mann, Inc., 2 FMSHRC 227
(~980).
Accordingly, I conclude that the Secretary has failed to
prove any adverse history on the part of respondent. The parties
have stipulated that the operator is a small company. Concerning
the negligence of the operator: all of the citations that are
affirmed involve open and obvious conditions that should have
been known to the operator. The negligence of the operator is
establLshed. Concerning gravity: In Citations 21669970 and
2669971 (missing seat belts) a severe injury or fatality could
occur. In Citation 2669972 (unguarded V belt) an amputation
could occur. In Citation 2669974 (outside edge of landing mat
missing) the gravity of the violation is considerably overestimated. Only a small strip of the mat was missing. In
Citation 2669975 (wire and belting instead of handrail) the
defenses raised by Mr. Mann minimize the gravity. In Citation
2669977 (unguarded head pulley) the condition could cause a
serious ~njury. In Citation 2669979 {cover plate) the gravity is
very minimal in view of the fact that the system was grounded.
The operator is credited with statutory good faith since the
company abated the violative conditions.
The Secretary's proposed penalties are set forth below. On
balance, I consider the penalties assessed hereafter to be proper
in view of all of the statutory criteria.
Citation No.
2669970
2669971
2669972
2669974
2669975
2669977
2669978
2669979

Proposed
Assessment
$ 91
91
91
68
91
91
91
112

Assessed
$70
70
80
10
30
80
vacated
10

Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2.

Cit.ation 2669978 should be vacated.

3. The remaining citations should be affirmed and penalties
assessed.
Based on the foregoing findings of fact and conclusions of
law, I enter the following:

1480

ORDER
1. The following citations are affirmed and penalties
assessed as noted:
Citation No.
2669970
2669971
2669972
2669974
2669975
2669977
2669979

Penalty
$70
70
80
10
30
80
10

2. Citation No. 2669978 and all penalties therefor are
vacated.

Law Judge
Distribution:
Rochelle Ramsey, Esq., Office of the Solicitor, U.S. Department
of Labor, 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012 (Certified Mail)
Steve Pell, Esq., 3200 Telegraph Road, Suite 207, Ventura, CA
93003 (Certified Mail)

/bls

1481

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

SEP 301986

CIVIL PENALTY PROCEEDING

.

v.

Docket No. WEST 86-94-M
A.C. No. 04-00030-05506
Brubaker-Mann

BRUBAKER-MANN INCORPORATED,
Respondent
DECISION
Appearances:

Rochelle Ramsey, Esq., Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California,
for Petitioner;
Steve Pell, Esq., Ventura, California,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA}, charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 U.S.C. § 801 et seg., .(the Act).
After notice to the parties a hearing on the merits
commenced in Los Angeles, California on June 11, 1986.
The parties filed post-trial briefs.
Issues
Certain threshold issues were discussed and ruled contrary
to respondent's contentions in WEST 84-96-M.
Stipulation
The parties stipulated that respondent is a small operator.
Further, respondent is subject to the Act unless MSHA's jurisdiction is pre-empted by the California Occupational Safety and
Health Administration (Tr. 191, 249).
Citation 2669973
§

This citation charges respondent with violating 30 C.F.R.
56.20003(a) which provides as follows:
§ 56.20003(a) Housekeeping.

At all mining operations: (a) Workplaces, passageways,
storerooms, and service rooms shall be kept clean and
orderly.
1482

Summary of the Evidence
This citation was issued by MSHA inspector Ronald Barri
because of a buildup of powder-like fines about six feet long and
two feet deep on a walkway alongside a conveyor. The material
had a thin layer of mud on it. This could cause slipping and
tripping (Tr. 160-1621 Ex. Pl8)
If someone fell it would not result in a serious injury CTr.
162).
Witness Mann indicated that no one goes to this area when it
is wet (Tr. 212). A worker would not be in the area unless he
was lubricating the conveyor and then it would be shut down (Tr.
213). In addition, witness Mann indicated the area was blocked
off (Tr. 213 >.
Mr. Mann also stated that the area cited was located at the
top and at the extreme end of the plant. No one would have
occasion to be there except to clean up or lube the equipment
(Tr. 287).
Evaluation of the Evidence
I find the inspector's testimony to be credible.
Mr. Mann
concedes a worker would be in the area if he was maintaining the
equipment. Such minimal use exposes that worker to the violative
condition.

The citation should be affirmed.
Citation 2669976
This citation charges respondent with violating 30 C.F.R.
§ 56.20003(a), cited supra.

Summary of the Evidence
This citation resulted from a spill of fine material
approximately 18 inches deep along the walkway on top of the
super doles storage tank (Tr. 171). This created a slipping or
tripping hazard but injuries would be minimal (Tr. 173).
The area, after abatement, was photographed (Tr. 172, Ex.
P24). The desert, where this plant is located, by its very
environment, causes a buildup of dust and sand (Tr. 200). But
the inspector believed the buildup was caused by a leak in the
conveyor because it was the same material that was in the bins
(Tr. 202).
Mr. Mann indicated the fines are a continual buildup and
they clean it continually. No one would be on top of the tank
unless there was a breakdown (Tr. 222, 223>~

1483

Evaluation of the Evidence
I cr~dit the inspector's testimony. His evidence establishes a violation. The same hazard and exposure existed as
was discussed in the preceding citation.
The citation should be affirmed.
Citation 2669980
This citation charges respondent with violating 30 C.F.R.
§ 56.14001 which provides as follows:
§ 56.14001
Moving machine parts.
Gears, sprockets; chains; drive, head, tail, and takeup
pulleys; flywheels; couplings~ shafts; sawblades; fan
inlets; and similar exposed moving machine parts which may
be contacted by persons, and which may cause injury to
persons, shall be guarded.

Summary of the Evidence
There was no guard on the tail pulley of the two-inch rock
conveyor to prevent a person from contacting a pinch point (Tr.
187; Ex. P32).
Employees have access to this area and a person could be
caught and pulled into the tail pulley. A serious injury could
result (Tr. 188, 189).
A workman could be injured in cleaning, lubricating or
maintaining equipment in the area (Tr. 189).
The unguarded pinch point was 10 to 12 inches above and 18
to 20 inches from the walkway (Tr. 189).
The company installed a guard preventing access to the pinch
point (Tr. 190; Ex. P33).
In cross-examination the inspector
agreed that the machine in question was under a stairway.
Further, a person would have to squat and reach in to gain access
to the pinch points (Tr. 194).
Mr. Mann indicated that previous MSHA inspectors had not
cited the company for this condition (Tr. 222; Ex. Rl).
Evaluation of the Evidence
The inspector agreed that the violative condition was under
a stairway.
In addition, a person would have to squat and reach
in to gain access to the pinch points. The evidence causes me to
conclude that this condition did not involve exposed moving
machine parts which could be contacted by a workman.
This citation should be vacated.

1484

Civil Penalties
The statutory mandate to assess civil penalties is contained
in section llOCi) of the Act, now codified 30 u.s.c. § 820(i).
Concerning prior history: the computer printout (Ex. P34) shows
that respondent had no violations in the two year period ending
March 5, 1985. The printout shows two violations before March 6,
1983. But, as the respondent contends, these would appear to be
the two citations vacated in Brubaker-Mann, Inc., 2 FMSHRC 227
(1980). Accordingly, I conclude that the Secretary has failed to
prove any adverse history on the part of respondent. The parties
have stipulated that the operator is a small company. The proposed penalties of $20 each for the housekeeping violations
appear appropriate in relation to the size of the operator and
they should not affect the ability of the company to continue in
business particularly considering its annual approximate gross
income of $1,000,000 (Tr. 301). Concerning the negligence of the
operator: the housekeeping conditions were obvious and involved a
substantial buildup. The operator must be considered to be
negligent. The gravity, as noted by the inspector, is minimal.
The operator is credited with statutory good faith since the
violative conditions were rapidly abated.
On balance, I consider that a civil penalty of $10 is
appropriate for each of the housekeeping violations.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, the following·conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. Respondent violated 30 C.F.R. § 56.20003(a) in two instances as alleged in Citations 2669973 and 2669976.
3. Respondent did not violate 30 C.F.R. § 56.14001 as
alleged in Citation 2669980.
Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER

1.

Citation 2669973 is affirmed and a penalty of $10 is

assessed.
2. Citation 2669976 is affirmed and a penalty of $10 is
assessed.

3.

Citation 2669980 and all penalties therefor are vacatedo

Law Judge
1485

Distribution:
Rochelle Ramsey, Esq., Office of the Solicitor, U.S. Department of
Labor, 3247 Federal Building, 300 North Los Angeles Street, Los
Angeles, CA 90012 (Certified Mail)
Steve Pell, Esq., 3200 Telegraph Road, Suite 207, Ventura, CA
(Certified Mail)

/bls

1486

93003

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
BRUBAKER-MANN INCORPORATED,
Respondent

SEP 301986

CIVIL PENALTY PROCEEDING

.
...
..

Docket No. WEST 84-96-M
A.C. No. 04-00030-05501
Brubaker-Mann

DECISION
Appearances:

Rochelle Ramsey, Esq., Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California,
for Petitioner;
Steve Pell, Esq., Ventura, California,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent with violating
two safety re_gulations promulgated under the Federal Mine Safety
and Health Act, 30 u.s.c. § 801 et seq., (the Act).
After notice to the parties a hearing on the merits
commenced in Los Angeles, California on June 11, 1986.
The parties filed post-trial briefs.
Issues
The issues are whether the Secretary's acts in issuing his
citations exceed the powers legislated by Congress since the
State of California has a mine safety program equal or superior
to MSHA; further, whether the Secretary's conduct was arbitrary
and capricious in violation of the 5th Amendment; finally,
whether respondent has a right not to be inspected by MSHA when
California has a viable mine safety program.
The above threshold issues and the contentions raised by
respondent require a review of certain uncontroverted evidence by
witnesses Byron M. Ishkanian and William Mann.
Bryon M. Ishkanian, testifying by deposition, identified
himself as the principal engineer for mining and tunnelling for
the State of California (D. 5, 6). He has 27 years experience in
mine safety and for the last three years he has supervised 17

1487

subordinates engaged in the California mine safety programs CD.
6, 7). Mines are defined by the state as activities involving
the extraction of mineral resources CD. 7). Its inspectors are
hired on the basis of formal training and experience CD. 19, 33).
Brubaker Mann has been inspected by the state at least once
a year. The company has one of the best safety records in the
state. It is one of 904 mining locations within California CD.
7-9, 13, 14). Inspections by California encompass mechanical
guarding of head and tail pulleys, explosives, reverse alarms,
seat belts and junction boxes on 220 volt drive motors CD. 10).
If workers were exposed as alleged in the MSHA citations
California could have issued citations CD. 13, 14).
Before 1977 there were no MSHA inspections and the State was
the sole inspecting authority in California 'CD. 16).
The State has assisted in training MSHA and MESA inspectors. MESA also adopted some of California's regulations
CD. 16, 17). MSHA's regulations are more general than
California's and the MSHA inspector has a greater degree of
discretion CD. 18).
Mr. Ishkanian has no jurisdiction over MSHA but he has
received numerous complaints about the dual enforcement presence
in the State CD. 20-22). Art additional complaint is the lack of
continuity in inspections because MSHA rotates its inspectors CD.
24) .
The efforts at mine safety by the state of California and
MSHA are duplicative (De 13, 14).
The witness discussed duplicate efforts with fede~al
officials William c. Frohan, Tom Shepuk and Ray Bernard CD. 28,
31). But their response was negative CD 29). The witness had no
input in the drafting of the Federal Act CD. 35, 36).
Norton Pickett, of the State of Nevada, has a job similar to
that of the witness. Pickett has also complained about the
duplication of safety efforts in Nevada. Pickett has worked for
legislation in the U.S. Congress to correct this condition CD.
23, 24) •
Mr. Ishkanian can see no need for the duplicative efforts in
California. MSHA's efforts could be better used elsewhere.
Twenty-three or twenty-five states have mine safety programs but
some states do not CD. 27-32). Section 512Ca) of the Federal Act
says its purpose is to avoid duplication of effort CD. 31, 32).
The thrust of the federal act is towards mine safety. Title
8 of the California Administrative Code (attached to deposition
as Exhibit A) deals with mine safety CD. 36, 37).

1488

The testimony of witness William Mann outlined here is
generally relevant to the threshold issues raised in the case.
Additional testimony of the witness appears hereafter in relation
to certain specific citations, infra.
Mr. Mann testified that he is the owner and operator of
Brubaker-Mann, Inc. The company, engaged in rock crushing, ·has
been in operation for 36 years. The company has worked hard for
safety; in addition, there has never been a fatality or an overnight accident (Tr. 209, 210, 247>.
The company's president also indicated that previous MSHA
inspectors had not cited the company for the conditions now
alleged in WEST 86-82-M and WEST 86-94-M (Tr. 227; Ex. Rl). In
fact, the company relied on previous MSHA inspections in 1980,
1981, and 1982 when the company was found not to be in violation
of the regulations (Tr. 293, 294; Ex. Rl). MSHA inspects the
company two to four times a year (Tr. 213).
Mr. Mann stated that the inconsistent application of
regulations and the duplication of efforts by MSHA and the State
of California are a hardship on business <Tr. 295, 297). MSHA
has different inspectors coming to the mine but the state uses
the same inspector (Tr. 298). MSHA inspectors seems unfamiliar
with milling (Tr. 299).
Generally, in relation to the machinery, Mr. Mann testified
that the company's various machines are never maintained, lubricated or oiled while they are operating. In fact, the plant is
closed for maintenance from 3:30 p.m. to 5 p.m. daily as well as
from 7 a.m. to noon on Saturdays (Tr. 211). In the absence of a
major breakdown, maintenance takes place only when the plant is
shut down (Tr. 211). In any event, the company's workers would
not put their hands into the machinery (Tr. 211).
Respondent's initial .contention centers on the proposition
that Congress intended that MSHA should not exercise jurisdiction
in states having a mine safety and health program. In support of
its argument respondent cites portions of the Act, namely 30
u.s.c. § 801Cg) and§ 959.
Section '801Cg), in part, provides as follows:
(g) it is the purpose of this chapter Cl) to establish interim mandatory health and· safety standards and to direct
the Secretary of Health and Human Services and the Secretary
of Labor to develop and promulgate improved mandatory health
or safety standards to protect the health and safety of the
Nation's coal or other miners; ••• (3) to cooperate with,
and provide assistance to, the States in the development and
enforcement of effective State coal or other mine health and
safety programs1 and (4) to improve and expand, in cooperation with the States and the coal or other mining in-

1489

dustry, research and development and training programs aimed
at preventing coal or other mine accidents and occupationally caused disease in the industry.
Section 959 provides as follows:
Ca) The Secretary shall make a study to determine the best
manner to coordinate Federal and State activities in the
field of coal or other mine health and safety so as to
achieve Cl) maximum health and safety protection for miners,
(2) an avoidance of duplication of effort, (3) maximum effectiveness, (4) a reduction of delay to a minimum, and (5)
most effective use of Federal inspectors.
Respondent contends the Secretary not only failed to make
his report l; but the evidence shows a duplication of effort by
MSHA and the State of California; it further shows a lack of
coordination of such mine safety activities, a lack of maximum
effectiveness and a lack of effective use of federal inspectors.
Respondent's contentions lack merit. There is no indication
in the federal Act that Congress intended MSHA to withdraw if a
viable state program existed. To "cooperate" with a state is in
no way legislatively equivalent to withdrawing MSHA's enforcement
action.
The legislative history of the Act sets forth a view
directly contrary to the position urged by respondent. The
relevant legislative history states as follows:
Effect on State Laws
Under the Metal and Nonmetal Act States are encouraged to
develop and enforce their own State plans meeting Federal
requirements. Six States have State plans currently in
effect. These are Arizona, Colorado, North Carolina, New
Mexico, Utah, and Virginia. Under the Metal and Nonmetal
Act the Secretary delegates his authority to States with approved plans to carry out his functions.
Because State plans are not funded under the Metal and Nonmetal Act, but are entirely self-supported, Federal funds
would not be removed from these plans with the repeal of the
Metal and Nonmetal Act. As a result, these State plans
would be expected to continue in conjunction with Federal
enforcement under H.R. 4287. It would be a dual system
which encourages State participation while at the same time
not relinquishing Federal enforcement. However, the Federal
law would supersede any State law in conflict with it.
State laws providing more stringent standards than exist
under the Federal law, however, would not be held in

1/ It was not established at the hearing whether the Secretary
did or did not make such a report.

1490

conflict with the act. (Emphasis added>. House of Representatives, 95th Cong, 1st Sess (1977) reprinted in Legislative History of the Federal Mine Safety and Health Act of
1977, 95th Congress, lst Session, 381 (May, 1977>.
Stark v. Wickard 64 s. Ct 559, 321 U.S. 288 (1944) relied on
by respondent, states a well established principle of law. But
respondent's position is not supported by the terms of federal
statute or its legislative history.
Respondent's argument that the Secretary was only to
establish "interim" safety regulations is misdirected. The 1969
Act provided that such "interim" regulations were to be in effect
until superseded in whole or in part by improved mandatory health
standards promulgated by the Secretary ••• § 201(a), Public Law
91-173, 83 Stat 760.
Respondent's further argument centers on the view that many
of the citations in the instant cases involve conditions for
.which respondent was not previously cited. Further, respondent
was cited for conditions that have existed for 20 years or more.
Respondent also relies on witness Ishkanian's testimony regarding
MSHA requiring a generator to be moved CD. 22).
Respondent's arguments and its cited cases are not persuasive. The evidence (Ex. Rl) clearly supports the view that
respondent was not cited for a number of years for conditions for
which it is now cited. This is a basic estoppel argument.
Generally, an operator's reliance on prior inspections and the
lack of citations from such inspections does not estop the
Secretary from issuing a citation at a subsequent inspection.
Inspectors tend to have different expertise and it is certainly
possible that one inspector may believe a violation existed but
another may lack the expertise to make such a determination. On
the doctrine of estoppel see the Commission decision of King Knob
Coal Company, Inc., 3 FMSHRC 1417 (1981>1 also Midwest Minerals
Inc. 3 FMSHRC 251 Cl98l)J Missouri Gravel Co., 3 FMSHRC 1465
(1981); Servtex Materials Company, 5 FMSHRC 1359 (1983). In
short, the mere fact that a violative condition existed for 20
years is not a defense. The Tapo road incident described by
witness Ishkanian is not relevant here. It involved a mine
operator other than this respondent CD. 22). In addition,
witness Ishkanian's testimony about the lack of MSHA enforcement
in Texas and Oklahoma is not relevant here.
In sum, the Secretary does not have to justify enforcement
proceedings in other states to proceed with these penalty
proceedings in California.
The contributions by the State of California to mine safety
CD. 17, 27) are commendable. But such contributions do not
require the Secretary to withdraw from the enforcement of the
federal regulations in that State.

1491

Respondent's final position is that it has a property
interest in the right not to be inspected by MSHA. This is so
oecause the State of California is adequately making health and
safety inspections of open pit gravel mines and it was the
Congressional intent that MSHA avoid duplicative efforts.
This is a restatement of the first argument. Even agreeing
the state program is adequate, the federal Act is not open to the
construction respondent urges.
In Leis v. Flynt, 439 U.S. 438, 99 s.ct 698 (1979), cited by
respondent, the Court ruled that the asserted right of an out of
state lawyer to appear pro hoc vice in an Ohio Court did not fall
among those interests protected by the due process clause of the
14th Amendment. The cited case is not controlling in this
situation.
For the foregoing reasons respondent's threshold contentions
are without merit and they are denied.
Stipulation
The parties stipulated that respondent is a small operator.
Further, respondent is subject to the Act unless MSHA's jurisdiction is pre-empted by the California Occupational Safety and
Health Administration (Tr. 191, 249).
Citation 2246288
§

This citation charges respondent with violating 30 C.F.R~
56.14-1 which provides as follows:
56.14-1 Mandatory. Gears1 sprockets; chainsi drive,
head, tail, and takeup pulleys; flywheels1 couplings;
shafts; sawblades; fan inlets; and similar exposed
moving machine parts which may be contacted by persons,
and which may cause injury to persons, shall be guarded.
Summary of the Evidence

Ronald G. Ainge, a person experienced in mining, issued this
citation on January 18, 1984 (Tr. 15-17, 36, 67).
The inspector observed that the conveyor was in use.
Further, the head pulley and the tail pulley were unguarded.
Both pulleys were accessible (Tr. 37, 40, 101, 108; Ex. PS, P6).
If a worker came in contact he could be pulled into the tail
pulley (Tr. 38).
In the inspector's opinion it was highly likely that a
worker could come in contact with the pulley with a resulting
loss of limb {Tr. 39, 40). The inspector was told that the
machine had just been moved to a new location to replace a chute.
But it was in production (Tr. 101-103).
1492

William Mann, owner of the respondent company, testified
that this machine had been moved and was not ready for operation.
The company was getting ready to test it. The photographs fail
to indicate any dust or rock in the area (Tr. 234).
Evaluation of the Evidence
~his case presents a basic credibility conflict as to
whether the conveyor was in operation. In this regard I credit
the testimony of William Mann. As the operator of the plant he
should know whether the conveyor was in use or whether they were
preparing to test it.

While the inspector indicated the equipment was in use he
concedes that he was advised that it had been moved to this
location. The photographs support respondent's version since
they failed to show any dust or rock on the equipment (Ex. PS,
P6).

Since I conclude the conveyor was not in use, it follows
that the exposed moving parts could not be contacted by any
workers.
For the foregoing reasons, citation 2246288 and all
penalties therefor should be vacated.
Citation 2246291
§

This citation charges respondent with violating 30 C.F.R.
56.20-3Ca) which provides as follows:
56.20-3 Mandatory. At all mining operations; (a) Workplaces, passageways, storerooms, and service rooms shall
be kept clean and orderly.
Summary of the Evidence

This citation was issued by MSHA inspector Ainge. The cited
condition was hazardous because of the spillage of fine sandy
like material. This was evidenced by the amount of the spillage
and its angle of repose (Tr. 46, 85). The depth on one side was
18 to 24 inches and the angle of repose was straight up. It had
filled the walkway including a four-inch kick plate on the outer
edge. There was a 30-foot drop to the ground. The railings on
the walkway conformed to existing requirements. But if a man
tripped and slid underneath the bottom midrail (21 to 24 inches
above the walking level) he could slip to the ground resulting in
a possible fatality CTr. 46, 47, 75, 76; Ex. Pl2).
The area was used several times a day to provide access to
one section of the plant (Tr. 47, 87).

1493

In the inspector's opinion on this slippery surface, it was
more than likely that an accident could occur (Tr. 49, 71-73, 86).
The potential for injury increases with any increased increment
of time CTr. 72). Abatement was achieved by blocking off access
to the area and by providing an alternative route (Tr. 49).
Mr. Mann indicated the spillage was not a hazard. Each time
the rock color is changed the area is cleaned (Tr. 237, 238).
There are guard rails around the tank and no one has been injured
by this condition (Tr. 238).
Evaluation of the Evidence
The factual setting establishes a violation of the
regulation. I reject Mr. Mann's testimony that no hazard existed. This was a passageway that was obviously not clean within
the meaning of the regulation. Mr. Mann does not deny the
existence of the condition.
Citation 2246291 should be affirmed.
Civil Penalty
The mandate to assess civil penalties is contained in
Section llOCi) now 30 U.S.C. 820Ci> of the Act. It provides:
Ci) The Commission shall have authority to assess all civil
penalties provided in this Act. In assessing civil monetary
penalties, the Commission shall consider the operator's
history of previous violations, the appropriateness of such
penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the
operator's ability to continue in business, the gravity of
the violation, and the demonstrated good faith of the person
charged in attempting to achieve rapid compliance after
notification of a violation.
Concerning prior history: the computer printout (Ex. P34)
shows that respondent had no violations in the two year period
ending March S, 1985. The printout shows two violations before
March 6, 1983. But, as the respondent contends, these would
appear to be the two citations vacated in Brubaker-Mann, Inc., 2
FMSHRC 227 (1980). Accordingly, I conclude that the Secretary
has failed to prove any adverse history on the part of respondent.
The size of the penalty appears appropriate in relat~ons to the
small size of the operator and the penalty is not likely to
affect the ability of the company to continue in business since
the company grosses approximately $1,000,000 annually. The
operator was negligent inasmuch as this accumulation most likely
occurred over a period of time and it could have been observed.
The gravity of the violation is low due to the fact that the
walkway was equipped with standard guard rails. The respondent's
good faith is apparent inasmuch as it rapidly abated the violative condition.
1494

On balance, the Secretary's proposed penalty of $74 is
excessive. I deem that a penalty of $24 is appropriate for the
violation of 30 C.F.R. § 56.20-3(a).
Briefs
The parties have filed excellent briefs 2; which have been
most helpful in analyzing the record and defining the issues.
However, to the extent they are inconsistent with this decision,
they are rejected.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2.

Respondent did not violate 30 C.F.R.

3.

Respondent violated 30 C.F.R.

§

§

56.14-1.

56.20-3(a).

Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER
1.

Citatibn 2246288 and all penalties therefor are vacated.

2. Citation 2246291 is affirmed and a penalty of $24 is
assessed.

Law Judge
Distribution:
Rochelle Ramsey, Esq., Office of the Solicitor, U.S. Department
of Labor, 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012 (Certified Mail)
Steve Pell, Esq., 3200 Telegraph Road, Suite 207, Ventura, CA
93003 (Certified Mail>

2/ Companion cases filed simultaneously involving these parties
are docketed as WEST 84-103-M; WEST 85-157-M; WEST 85-177-M; WEST
86-82-M and WEST 86-94-M.
/ols

1495

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE. LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 3O1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.
.
.

Docket No. WEVA 85-201
A.C. No. 46-06104-03518

v.
Raven Dock
RAVEN HOCKING COAL CORP.,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Mary K. Spencer, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner~
Mr. William F. Zuspan, President, Raven Hocking
Coal Corporation, Mason, West Virginia, for
Respondent.

Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105Cd) of the Federal Mine Safety
and Health Act of 1977 (the Act).
Petitioner has filed a
motion to approve a settlement agreement and to dismiss the
case. A reduction in penalty from $620 to $400 is proposed.
I have considered the representations and documentation
submitted in this case, and I conclude that the proffered
settlement is appropriate under the criteria set forth in
Section llO(i) of the Act.
WHEREFORE, the motion for approval of ~ttlement is
GRANTED, and it is ORDERED that Respondent p
a penalty of
$400 within 30 days of this orde~
,I

\

Y

~

'

\

\

Garff Me
Ad~inist
\\

Distribution:

\
i\

Mary K. Spencer, Esq., Office of the
Department of Labor, 4015 Wilson Blvd., RQ m 1237A, Arlington, VA
22203 (Certified Mail)
\
Ms. Jo Ann Taylor, Secretary and Mr. William F. zuspan,
President, Raven Hocking Coal Corp., P.O. Box 108, Mason, WV
25260 (Certified Mail)
rbg

1496

FEDERAL M'INE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 301986
CONSOLIDATION COAL COMPANY,
Contestant

CONTEST PROCEEDING

..:

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CONSOLIDATION COAL COMPANY,
Respondent

Docket No. WEVA 86-61-R
Order No. 2711581~ 10/23/85
Blacksville No. 1 Mine

.
.
..

...
.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-115
A.C. No. 46-01867-03669
Blacksville No. 1 Mine

..

DECISION
Appearances:

Before:

Linda M. Henry, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for the Secretary of Labor (Secretary)1
Michael R. Peelish, Esq., Pittsburgh, Pennsylvania
for Consolidation Coal Co. (Consol).

Judge Broderick

STATEMENT OF THE CASE
In the Contest proceeding, Consol challenges the propriety
of Order No. 2711581 issued on October 23, 1985 pursuant to
section 104(d)(2) of the Act.
In the penalty proceeding, the
Secretary seeks a civil penalty for the violation charged in the
contested order.
Pursuant to notice, the case was heard in
Morgantown, West Virginia on September 3, 1986. Federal Mine
Inspector Joseph Baniak and miner Clarence Shaffer testified on
behalf of the Secretary. Robert w. ~ross, John Weber, Willis
Fansler and John Tharp, all supervisory Consol employees,
testified on behalf of Consol. The parties waived their right to
file post hearing briefs, but each argued its position on the
record at the close of the hearing.
I have considered the entire

1497

record, and the contentions of the parties and make the following
decision.
FINDINGS OF FACT
1. At all times pertinent to these proceedings, Consol was
the owner and operator of an underground coal mine in Monongalia
County, West Virginia, known as the Blacksville No. 1 Mine~ The
mine produces coal which enters interstate commerce and its
operation affects interstate commerce.
2. Consol's annual production tonnage is approximately
41,000,000. The subject mine produces approximately 1,775,000
tons annually. Consol is a large operator.
3. Consol demonstrated good faith in abating the cited
violation after the order involved herein was issued.
4. The imposition of a civil penalty in this proceeding
will not affect Consol's ability to continue in business.
5. The subject mine was assessed a total of 645 violations
in the 24 months immediately preceding the issuance of the order
involved herein. Citations for absent fire sensors were issued
to Consol on October 9, 1985 and October 17, 1985.
6. Order No. 2261971 was issued under section 104(d)(l) of
the Act on March 6, 1984. There was no "clean inspection" of the
mine between March 6, 1984 and October 23, 1985, the date of the
order contested herein.
7. On October 23, 1985 at 12:01 p.m., automatic fire
sensors were absent on the 3-South Mother belt conveyor from the
tail piece extending approximately 700 feet outby. The belt
services the P-1, P-2 and P-3 sections. It was operating at the
time.
8. Inspector Baniak issued a§ 104(d)(2) order because of
the above described condition covering the entire 3-South Mother
belt conveyor.
9. At the time the order was issued, a crew was working
inby the area affected by the order. The air was ventilated to
the return air course, but the ventilation was not completely
effective, and up to 40% of the air was going to the working
sections.
10. When Inspector Baniak began his inspection of the
subject mine on October 3, 1985, he had a discussion with mine
management concerning fire sensors because he heard from miners

1498

that belt moves were being made without fire sensors being
installed.
11. On October 17, 1985 Inspector Baniak met with
management after the issuance of a citation for absent fire
sensors.on that day. Baniak suggested that one person be made
respnsible for seeing that fire sensors were properly installed.
When Baniak was told that the mine did not keep sensors in the
warehouse, but recovered them from the long wall section, he
criticized this practice. Management representatives said they
would order sensors.
12. Following the issuance of the citation for absent fire
sensors on October 9, 1985, Consol's safety supervisor directed
the safety escort Willis Fansler to inspect all the mine belts
for sensors. He checked all the belts on P-1, P-2, P-3 and the
3-S Mother belt on October 14, 1985. All the fire sensors were
in place.
13. The 3-S Mother belt was not advanced between October 14
and October 23, 1985.
14. Consol's section foreman John Tharp performed preshift
examinations of the 3-S Mother belt on October 21, 22 and 23.
Tharp's examinations showed that fire sensors were present on the
3-S belt on each of these days. He was aware of the citations
which had been issued for absent fire sensors on October 9
and 17, 1985.
DISCUSSION
The inspector concluded that fire sensors had never been on
the 3-S Mother belt in the area cited. He based this conclusion
on the fact that there was no evidence of lubricant along the
wire to which the sensors were to be attached, and no evidence
that the wire had been pricked. Sensors have a thick lubricant
and are attached to the wire by a clasp which cuts into the wire.
I have carefully considered the Inspector's testimony, but am
unable to disregard, and there is no reason to discredit, the
positive testimony of Consol's witnesses that the sensors were in
fact on the wire on the morning of October 23 and prior thereto.
REGULATION
30 C.F.R. § 75.1103-4(a) provides in part:
(a) Automatic fire sensor and warning device systems
shall provide identification of fire witnin each belt
flight (each belt unit operated by a belt dr~ve).
(1) Where used, sensors resending to temperature rise

1499

at a point (point-type sensors) shall be located at or
above the elevation of the top belt, and installed at
the beginning and end of each belt flight, at the belt
drive, and in increments along each belt flight so that
the maximum distance between sensors does not exceed
125 feet, except as provided in paragraph (a)(3) • • • •

* * *
(3) When the distance from the tailpiece at loading
points to the first outby sensor reaches 125 feet when
point-type sensors are used, such sensors shall be
installed and put in operation within 24 production
shift hours after the distance of 125 feet is reached.

* * *
ISSUES
1.

Whether the evidence establishes a violation of 30 C.F.R.

§ 75.1103-4Ca)(l)?

2.
If so, whether the violation was significant and
substantial?
3. If so, whether the violation resulted from Consql's
unwarrantable failure to comply with the standard?
CONCLUSIONS OF LAW
1. Consol is subject to the provisions of the Mine Safety
Act in the operation of the subject mine.
I have jurisdiction
over the parties and subject matter of this proceeding.
2.

The evidence shows a violation of 30 C.F.R.
I have found (finding of fact 7) that there
were no fire sensors on the 3-S Mother belt conveyor for a
distance of 700 feet outby the tailpiece. This is a violation.
The reason for the absence of the sensors is not relevant to the
issue whether a violation occurred.
§ 75.1103-4(a)(l).

3. The violation was of such nature as could significantly
and substantially contribute to the cause and effect of a mine
safety hazard.
Discussion
Fire sensors are designed to provide early warning of a fire
to miner$ on the working section.
I have found (finding of
fact 9) that a crew was working inby the area affected by the
order, and that some of the air from the belt was going.to the

1500

working sections.
In the event of a fire the miners on the
section would not receive timely warning so that they could get
to the escapeway. Therefore I conclude that the violation
contributed to na measure of danger to saf etyn reasonably likely
to result in serious injury to miners. See Secretary v. Mathies
Coal Company, 6 FMSHRC 1 (1984).
I therefore conclude that the
violation was serious.
4. The violation was not the result of Consol's
unwarantable failure to comply with the standard violated.
Discussion
The Commission apparently construes the term unwarrantable
failure to comply to refer to a violative condition which
resulted from indifference, willful intent, or a serious lack of
reasonable care. United States Steel Corporation, 6 FMSHRC 1423
(1984). This construction differs from that set out in Ziegler
Coal Co., 7 IBMA 280 (1977), and imposes a greater burden on the
Secretary than merely establishing the operator's negligence.
In
view of my findings that Consol examined all belts for fire
sensors on October 14, 1985, and on the morning of October 23,
1985, and found them in place, I cannot conclude that the
violation resulted from Consol's indifference, willful intent or
a serious lack of reasonable care. There is no evidence of the
cause of the missing sensors at the time of the inspection.
Consol witnesses speculated that the condition resulted from
employee sabotage, but it did not present any evidence of such
sabotage.
In view of the previous citations and the problems
Consol has had with keeping sensors on the belts, greater than
ordinary vigilance was required to see that the sensors were in
place.
I conclude that the violation resulted from ordinary
negligenceo

5. Based on the criteria in section llO(i} of the Act, and
my findings and conclusions set out above, I conclude that an
appropriate penalty for the violation is $750.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1. The order contested in Docket No. WEVA 86-61-R
properly charged a violation of 30 C.F.R.
§ 75.ll03-4(a)(l), and properly found that the
violation was significant and substantial.
2. The contested order improperly concluded that the
violation resulted from consol's unwarantable failure to

1501

comply with the safety standard involved. Therefore the
violation was not properly cited in a section 104Cd)(2)
withdrawal order, see Old Ben Coal Company, 1 FMSHRC 1954
(197.9)1 Itmann Coal Company v. Secretary, 2 FMSHRC 2193
(1980) CALJ), since it was not a "similar violation" to that
charged in the prior§ 104(d)(l) order. Therefore, the
order is MODIFIED to a § 104(a) citation.
3. Respondent shall pay a civil penalty of $750 within 30
days of the date of this decision for the violation
described in conclusion of law No. 2.

tl#u-S ~-/Jr0ci+-te£

J

James A. Broderick
Administrative Law Judge

Distribution:
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Linda M. Henry, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
slk

1502

